Exhibit 10.1
THE MEMBERSHIP INTERESTS DESCRIBED IN AND/OR REPRESENTED BY THIS AGREEMENT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED
OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. SUCH MEMBERSHIP INTERESTS MAY NOT
BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS QUALIFIED OR REGISTERED UNDER APPLICABLE STATE AND FEDERAL
SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL REASONAB LY SATISFACTORY TO
THE COMPANY, SUCH QUALIFICATION AND REGISTRATION IS NOT REQUIRED. ANY TRANSFER
OF THE UNITS IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS, AND CONDITIONS
WHICH ARE SET FORTH HEREIN.
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
CWI-HRI FRENCH QUARTER HOTEL PROPERTY, LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINITIONS
    2  
1.1 800 Canal Parties
    2  
1.2 Adjusted Capital Account
    2  
1.3 Affiliates
    2  
1.4 Air Rights Lease
    3  
1.5 Applicable Law
    3  
1.6 Architect Agreement
    3  
1.7 Asset Manager
    3  
1.8 Bankruptcy
    3  
1.9 Book Value
    3  
1.10 Canyon Completion Guaranty
    4  
1.11 Capital Contribution
    4  
1.12 Capital Transaction
    4  
1.13 Capital Transaction Proceeds
    4  
1.14 Cash Reserves
    5  
1.15 Code
    5  
1.16 Company Minimum Gain
    5  
1.17 Completion and Cost Overrun Guaranty
    5  
1.18 Construction Agreement
    5  
1.19 Construction Management Agreement
    5  
1.20 Cost Overrun
    5  
1.21 Cost Overrun Cap
    5  
1.22 Cost Overrun Guarantor
    5  
1.23 CPI
    6  
1.24 CWI
    6  
1.25 CW-OP
    6  
1.26 CW Parties
    6  
1.27 Depreciation
    6  
1.28 Distributable Cash from Operations
    6  
1.29 Distributable Cash from Subsidiary Operations
    6  
1.30 Excess Cost Overrun
    7  
1.31 Fiscal Year
    7  
1.32 Garage
    7  
1.33 Governmental Authority
    7  
1.34 Ground Leases
    7  
1.35 Guarantees
    7  
1.36 HRI
    7  
1.37 HRI
    7  
1.38 Historic Credits
    7  
1.39 Historic Tax Credit Proceeds
    7  
1.40 Hotel
    7  
1.41 Hotel Ground Lease
    7  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
1.42 Hyatt Franchise Agreement
    8  
1.43 IRR
    8  
1.44 Initial Participation Percentage
    8  
1.45 Intangible Property
    8  
1.46 Land
    8  
1.47 Lender
    8  
1.48 Loan
    8  
1.49 Loan Agreement
    9  
1.50 Loan Documents
    9  
1.51 Lock-Out Period
    9  
1.52 Managing Member
    9  
1.53 Member
    9  
1.54 Member Nonrecourse Debt
    9  
1.55 Member Nonrecourse Debt Minimum Gain
    9  
1.56 Member Nonrecourse Deductions
    9  
1.57 Membership Interest
    9  
1.58 Mercier Corner Lot Lease
    9  
1.59 Mercier Garage Lease
    9  
1.60 Non-Recourse Carve Out Guaranty
    10  
1.61 Nonrecourse Deductions
    10  
1.62 Nonrecourse Liability
    10  
1.63 Operating Shortfall Reserve Account
    10  
1.64 Parking Ground Lease
    10  
1.65 Participation Percentage
    10  
1.66 Passive Investment
    10  
1.67 Permit
    10  
1.68 Permitted Transferee
    10  
1.69 Person
    10  
1.70 Preservation Costs
    11  
1.71 Profits and Losses
    11  
1.72 Project Costs
    12  
1.73 Property
    12  
1.74 Qualified Transferee Requirements
    12  
1.75 Regulations
    12  
1.76 Restricted Territory
    12  
1.77 Salmen Lease
    12  
1.78 Servitude of Right of Use
    12  
1.79 Subsidiary
    12  
1.80 Tax(es)
    12  
1.81 Tax Returns
    13  
1.82 Total Value
    13  
1.83 Transfer
    13  
1.84 TRS SUB
    13  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
1.85 Uniform System
    13  
1.86 Unreturned Capital Contribution Account
    13  
1.87 Working Capital Shortfall
    13  
2. FORMATION AND CONTINUATION OF LIMITED LIABILITY COMPANY
    16  
 
       
3. NAME AND PLACE OF BUSINESS
    16  
 
       
3.1 Name
    16  
3.2 Principal Place of Business
    16  
3.3 Members
    16  
4. PURPOSE
    16  
 
       
5. TERM OF COMPANY; RECORDINGS; AGENT FOR SERVICE OF PROCESS
    17  
 
       
5.1 Term
    17  
5.2 Filings
    17  
5.3 Agent for Service of Process
    17  
5.4 Considered a Partnership for Tax Purposes
    17  
5.5 Protection of REIT Status
    17  
5.6 Dispute Resolution Regarding REIT Compliance
    19  
5.7 Sarbanes-Oxley Compliance
    19  
5.8 Consent to Transaction; Incumbency
    20  
 
       
6. CONTRIBUTIONS AND LOANS
    21  
 
       
6.1 Initial Contributions
    21  
6.2 Use of Funds
    21  
6.3 Cost Overruns and Scope Changes
    21  
6.4 Additional Contributions or Loans
    23  
6.5 Interest on Contributions
    24  
6.6 Return of Contributions
    24  
 
       
7. CAPITAL ACCOUNTS; ALLOCATION OF PROFITS AND LOSSES
    25  
 
       
7.1 Capital Accounts
    25  
7.2 Allocation of Profits and Losses
    26  
7.3 Other Allocation Rules
    26  
7.4 Tax Allocations
    27  
 
       
8. DISTRIBUTIONS
    27  
 
       
8.1 Distribution of Distributable Cash (Other than From Capital Transactions
    27  
8.2 Distributions of Cash from Capital Transactions
    28  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
8.3 Offset
    29  
8.4 To Whom Distributions Are Made
    29  
 
       
9. MANAGEMENT
    29  
 
       
9.1 Managing Member
    29  
9.2 Duties and Responsibilities of Managing Member
    31  
9.3 Actions by Managing Member
    34  
9.4 Approval by Members; Limitations of the Company
    35  
9.5 Hotel and Development Management
    39  
9.6 Remuneration of Members and their Affiliates
    40  
9.7 Member Approval
    40  
9.8 Liquor License
    40  
9.9 Guarantees; Refinancing
    41  
9.10 Dispute Resolution
    42  
9.11 Execution of Documents
    43  
9.12 Liability/Indemnification
    44  
 
       
10. RESTRICTIONS ON TRANSFER; NEW MEMBERS
    46  
 
       
10.1 Limitations on Transfers
    46  
10.2 Permitted Transfers
    46  
10.3 Right of First Refusal on Transfer
    46  
10.4 Buy/Sell
    47  
10.5 ROFO
    49  
10.6 Further Assurances
    50  
10.7 Representations and Warranties of the Members
    51  
10.8 No Dissolution
    51  
 
       
11. DISSOLUTION AND WINDING UP OF THE COMPANY
    53  
 
       
11.1 Dissolution of Company
    53  
11.2 Winding Up of the Company
    54  
 
       
12. BOOKS AND RECORDS; ACCOUNTS AND INSURANCE
    54  
 
       
12.1 Books of Account
    55  
12.2 Reports
    55  
12.3 Audited Financial Statements
    55  
12.4 Tax Returns; Tax Elections
    56  
12.5 Bank Accounts
    56  
12.6 Insurance
    57  
12.7 Accountants
    57  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
13. ADJUSTMENT OF BASIS ELECTION
    57  
 
       
14. Waiver Of Action For Partition
    57  
 
       
15. AMENDMENTS
    57  
 
       
16. EQUITABLE RELIEF
    57  
 
       
17. NOTICES
    58  
 
       
18. LEGAL REPRESENTATION
    59  
 
       
19. ATTORNEYS’ FEES
    60  
 
       
20. INDEPENDENT ACTIVITIES OF MEMBERS
    60  
 
       
21. INVESTMENT REPRESENTATIONS OF THE MEMBERS
    61  
 
       
22. MISCELLANEOUS
    63  
 
       
22.1 Governing Law
    63  
22.2 Severability
    63  
22.3 Further Assurances
    63  
22.4 Successors and Assigns
    63  
22.5 Number and Gender
    63  
22.6 Entire Agreement
    63  
22.7 Waiver
    63  
22.8 Counterparts
    63  
22.9 Interpretation
    63  
22.10 Parties in Interest
    63  
22.11 No Authority
    64  

-v-



--------------------------------------------------------------------------------



 



LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF CWI-HRI FRENCH QUARTER HOTEL
PROPERTY, LLC
AGREEMENT
     THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF CWI-HRI FRENCH
QUARTER HOTEL PROPERTY, LLC (this “Agreement”) is made and entered into as of
September 2, 2011 (the “Effective Date”), by and between CWI NEW ORLEANS HOTEL,
LLC, a Delaware limited liability company (“CWI Member”), and GUITAR PARTNERS,
LLC, a Louisiana limited liability company (“800 Canal Member”). CWI Member and
800 Canal Member are sometimes referred to collectively in this Agreement as the
“Members” and individually as a “Member”.
RECITALS
     A. CWI-HRI French Quarter Hotel Property, LLC, a Delaware limited liability
company (the “Company”) was formed as a limited liability company pursuant to
and in accordance with the Delaware Limited Liability Company Act (6 Del. C.
§18-101, et seq.), as amended from time to time (the “Act”) by causing the
filing of the Certificate of Formation of the Company (the “Certificate”) with
the Secretary of State of the State of Delaware on July 27, 2011.
     B. The Company has been formed to own the Property and to operate, manage,
finance, lease, renovate and improve the structures, buildings and improvements
on the Land, including, without limitation the Hotel and the Garage.
     C. Simultaneously with the execution of this Agreement, Canal Street
Development Corporation, a Louisiana non-profit public benefit corporation
(“CSDC Ground Lessor”), shall grant to the Company a leasehold interest (the
“CSDC Leasehold Estate”) in the underlying real property more particularly
described on Exhibit “B” attached hereto and made a part hereof (collectively,
the “CSDC Land”) pursuant to (i) the Hotel Ground Lease and (ii) the Parking
Ground Lease; and Mercier Realty & Investment Company, a Louisiana corporation
(“Mercier Ground Lessor”) has granted to the Company (as successor-in-interest
to Historic Restoration, Incorporated, a Louisiana corporation (“HRI”)) a
leasehold interest (the “Mercier Leasehold Estate”) in the underlying real
property more particularly described on Exhibit “B” attached hereto and made a
part hereof (the “Mercier Land”) pursuant to the Mercier Lease (with the CSDC
Leasehold Estate and the Mercier Leasehold Estate together being the “Leasehold
Estate”).
     D. Simultaneously with the execution of this Agreement, 800 Canal Member
shall contribute the Property to the Company pursuant to that certain
Contribution Agreement, dated September 1, 2011 (the “Contribution Agreement”)
among 800 Canal Street Limited Partnership, a Louisiana limited partnership, 800
Canal Member and CWI Member.
     E. Simultaneously with the execution of this Agreement, the Company shall
enter into that certain Operating Lease Agreement, dated as of the date hereof
(the “Operating Lease”), between the Company, as operating lessor, and TRS SUB,
as operating lessee, for the operation

1



--------------------------------------------------------------------------------



 



and ownership of the Hotel and the Garage, operated pursuant to the terms and
conditions of that certain Hotel Management Agreement dated as of the date
hereof (the “Hotel Management Agreement”), by and between TRS SUB, as owner, and
HRI Lodging, Incorporated, a Louisiana corporation (“HRI Lodging”), as manager.
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Members hereby
agree as follows:
     1. DEFINITIONS. When used in this Agreement, the following terms shall have
the meanings set forth below:
          1.1 800 Canal Parties. “800 Canal Parties” means, collectively, 800
Canal Member and its respective Affiliates, members, partners, shareholders,
other principals, directors or officers.
          1.2 Adjusted Capital Account. “Adjusted Capital Account” means for
each Member, an amount equal to the balance of such Member’s Capital Account as
of the end of the relevant Fiscal Year or as of any other relevant determination
date, after giving effect to the following adjustments:
               (a) credit to such Capital Account of any amounts which such
Member is obligated to restore (pursuant to the terms of this Agreement or
otherwise) or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Section 1.704-2(g)(1) and Regulations Section
1.704-2(i)(5) after taking into account any net decrease in a Member’s share of
Company Minimum Gain or Member Nonrecourse Debt Minimum Gain that has occurred
as of the relevant determination date; and
               (b) debit to such Capital Account of the items described in
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
          1.3 Affiliates. “Affiliates” means, with respect to any Person, any
other Person directly or indirectly controlling, controlled by or under common
control with such Person. For purposes hereof, the term “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of any Person, or the power to veto
major policy decisions of such Person, whether through the ownership of voting
securities, by agreement, or otherwise. Notwithstanding the foregoing, (a) HRI
shall be deemed an “Affiliate” of 800 Canal Member for all purposes under this
Agreement; and (b) W.P. Carey & Co., LLC, CWI and Watermark Capital Partners,
LLC or any entity managed or advised by W.P. Carey & Co., LLC, CWI or Watermark
Capital Partners, LLC or any subsidiary of any such entities (and without regard
to the percentage of equity ownership any of them may have in such entity),
shall be deemed “Affiliates” of CWI Member for all purposes under this
Agreement.

2



--------------------------------------------------------------------------------



 



          1.4 Air Rights Lease. “Air Rights Lease” means that certain Lease of
Air Space dated December 1, 1994 by the City of New Orleans to CSDC Ground
Lessor, together with all amendments, assignments, supplements and modifications
thereto.
          1.5 Applicable Law. “Applicable Law” means, collectively, all Federal,
state and local laws, statutes, codes, acts, ordinances, orders, judgments,
decrees, injunctions, rules, regulations, permits, licenses, authorizations,
directions and requirements of and agreements with all courts and governmental
authorities, foreseen and unforeseen, ordinary or extraordinary.
          1.6 Architect Agreement. “Architect Agreement” means that certain AIA
Standard Form of Agreement between Owner and Architect to be entered into at the
Closing between the Company and HCI Architecture, Inc. (a Professional
Corporation), a Louisiana corporation.
          1.7 Asset Manager. “Asset Manager” means CWI Member, its successor and
assign.
          1.8 Bankruptcy. “Bankruptcy” means:
               (a) The commencement of any voluntary proceedings under Federal
or state bankruptcy laws;
               (b) The failure to terminate any involuntary proceeding under
Federal or state bankruptcy laws within thirty (30) days after the commencement
thereof;
               (c) A general assignment for the benefit of creditors; or
               (d) The issuance of a charging order against the interest of any
Person without the removal thereof within thirty (30) days after issuance.
          1.9 Book Value. “Book Value” means for any asset the asset’s adjusted
basis for Federal income tax purposes, except as follows:
               (a) The initial Book Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset, as determined
by Managing Member. The Members agree that the initial Book Value of the Hotel
contributed to the Company by 800 Canal Member pursuant to the Contribution
Agreement (defined below) for purposes of establishing the 800 Canal Initial
Contribution is Three Million Three Hundred Thousand Dollars ($3,300,000);
               (b) The Book Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as determined by Managing
Member, as of the following times: (i) the acquisition of an additional
Membership Interest in the Company by any new or existing Member in exchange for
more than a de minimis capital contribution if Managing Member reasonably
determines that such adjustment is necessary or appropriate to reflect the
relative economic interests of the Members in the Company; (ii) the distribution
by the Company to a Member of more than a de minimis amount of Company property
as consideration for a Membership Interest in the Company if Managing Member
reasonably

3



--------------------------------------------------------------------------------



 



determines that such adjustment is necessary or appropriate to reflect the
relative economic interests of the Members in the Company; and (iii) the
liquidation of the Company within the meaning of Regulation Section
1.704-1(b)(2)(ii)(g);
               (c) The Book Value of any Company asset distributed to any Member
shall be the gross fair market value of such asset on the date of distribution,
as determined by Managing Member;
               (d) The Book Values of Company assets shall be increased (or
decreased) to reflect any adjustment to the adjusted basis of such assets
pursuant to Section 734(b) or Section 743(b) of the Code, but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Book Values shall not be adjusted pursuant to this subparagraph to the extent
Managing Member determines that an adjustment pursuant to subparagraph (b) of
this Section is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this subparagraph; and
               (e) If the Book Value of an asset has been determined or adjusted
pursuant to subparagraphs (a), (b) or (d) of this Section, such Book Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.
          1.10 Canyon Completion Guaranty. “Canyon Completion Guaranty” means
that certain Completion Guaranty dated as of the date hereof by HRI, A. Thomas
Leonhard, Jr., Maurice Pres Kabacoff and Edward Boettner, collectively, as
guarantors, in favor of Lender.
          1.11 Capital Contribution. “Capital Contribution” means collectively,
the CW Initial Contribution, the 800 Canal Initial Contribution, all Mandatory
Capital Contributions and all other contributions in cash and the Book Value of
other property contributed to the capital of the Company.
          1.12 Capital Transaction. “Capital Transaction” means (a) the
refinancing of the Property; (b) the sale, exchange or other disposition of any
material part of the Property or all or substantially all of the Property
(including the condemnation of the Property); (c) the dissolution of the
Company; or (d) any transaction not in the ordinary course of business which
results in the Company’s receipt of cash or other consideration (other than
Capital Contributions), including, without limitation, proceeds of sales,
exchanges, or other dispositions of assets not in the ordinary course of
business, condemnations, recoveries of damage awards, and insurance proceeds.
          1.13 Capital Transaction Proceeds. “Capital Transaction Proceeds”
means all proceeds from a Capital Transaction less the sum of (a) any escrow or
reserve required in connection with, or costs and expenses of the Company
attributable to, such Capital Transaction, including, without limitation, any
holdback escrow (or similar closing reserve or escrow, provided that, in each
instance, all such reserves shall be deemed Capital Transaction Proceeds upon
their subsequent release), Taxes, prepayment fees or penalties, brokerage fees,
escrow fees, title costs and expenses, appraisal fees, consultant fees, audit
and tax costs, closing costs and

4



--------------------------------------------------------------------------------



 



expenses including attorneys’ fees (but excluding amounts paid from the
Company’s reserves or funds provided by Capital Contributions and paid during
such Fiscal Year (or portion thereof) for such costs and expenses); and
(b) reasonable reserves needed for the Company’s business for the remainder of
such Fiscal Year and future periods based on the Initial Budget or any
subsequent Approved Annual Budget or otherwise approved by the Members.
          1.14 Cash Reserves. “Cash Reserves” means such amounts as may be
required pursuant to the terms of the Hyatt Franchise Agreement, the Hotel
Management Agreement and/or the Loan Documents.
          1.15 Code. “Code” means the Internal Revenue Code of 1986, as amended
from time to time.
          1.16 Company Minimum Gain. “Company Minimum Gain” has the meaning
ascribed to the term “partnership minimum gain,” in the Regulations
Section 1.704-2(d).
          1.17 Completion and Cost Overrun Guaranty. “Completion and Cost
Overrun Guaranty” means that certain Completion and Cost Overrun Guaranty in the
form of Exhibit “I” attached hereto and made a part hereof, executed by HRI and
delivered to the Company.
          1.18 Construction Agreement. “Construction Agreement” means that
certain construction contract dated as of the date hereof between the Company
and Carl E. Woodward, LLC, a Louisiana limited liability company dba Woodward
Design+Build (“Woodward”), pursuant to which Woodard will act as the general
contractor for the renovation of the Hotel in accordance with the Hyatt PIP
(including, without limitation, oversight of HCI Architect).
          1.19 Construction Management Agreement. “Construction Management
Agreement” means that certain AIA Standard Form of Agreement Between Owner and
Construction Manager as Advisor dated as of the date hereof between the Company
and HCI Construction, Incorporated, a Louisiana corporation (“HCI”), a copy of
which is attached hereto as Exhibit “J” and made a part hereof.
          1.20 Cost Overrun. “Cost Overrun” means all costs of construction and
renovation of the Property (including all “hard” and “soft” costs) in excess of
the aggregate Project Costs.
          1.21 Cost Overrun Cap. “Cost Overrun Cap” means the aggregate sum of
Five Hundred Thousand Dollars ($500,000) which represents the maximum liability
of 800 Canal Member or the Cost Overrun Guarantor to the Company (excluding
liability for 800 Canal Member’s proportionate share of Member Loans made to
fund Excess Cost Overruns) under the Completion and Cost Overrun Guaranty. For
avoidance of doubt, any amount paid by 800 Canal Member or its Affiliates under
the Canyon Completion Guaranty shall apply to reduce the Cost Overrun Cap as
provided for in the Completion and Cost Overrun Guaranty.
          1.22 Cost Overrun Guarantor. “Cost Overrun Guarantor” means the
guarantor under the Completion and Cost Overrun Guaranty.

5



--------------------------------------------------------------------------------



 



          1.23 CPI. “CPI” means the Consumer Price Index (All Cities — All
Items) (1982-84 = 100) or if such index is discontinued, the most comparable
index of the prevailing rate of inflation for the jurisdiction in which the
Hotel is situated as determined by the relevant Governmental Authority
responsible for official economic statistics.
          1.24 CWI. “CWI” means Carey Watermark Investors Incorporated, a
Delaware corporation.
          1.25 CW-OP. “CW-OP” means CWI OP, L.P., a Delaware limited
partnership.
          1.26 CW Parties. “CW Parties” means, collectively, CWI Member and its
Affiliates, and each of their respective members, partners, shareholders, other
principals, directors or officers.
          1.27 Depreciation. “Depreciation” means, with respect to any asset of
the Company, and/or the TRS SUB, as applicable, for each Fiscal Year or other
period, the amount of depreciation, amortization or other cost recovery
deduction allowable with respect to such asset for such Fiscal Year or other
period, except that (a) if the Book Value of an asset differs from its adjusted
basis for Federal income tax purposes at the beginning of any such Fiscal Year
or other period, Depreciation with respect to such asset for such Fiscal Year or
other period shall be an amount which bears the same ratio to such beginning
Book Value as the Federal income tax depreciation, amortization or other cost
recovery deduction for such Fiscal Year or period bears to such beginning
adjusted tax basis; and (b) if an asset has a zero adjusted basis for Federal
income tax purposes, Depreciation shall be determined under any reasonable
method selected by Managing Member which is in accord with Federal income tax
accounting principles applicable to assets of similar character having a
positive adjusted basis for Federal income tax purposes.
          1.28 Distributable Cash from Operations. “Distributable Cash from
Operations” shall mean, for any Fiscal Year, or portion thereof, revenues of the
Company derived from the operation of the Property and received in cash during
such Fiscal Year, or portion thereof, and Company reserves set aside out of
revenues during prior periods that are no longer needed for the Company’s
business, including, without limitation, all Distributable Cash from Subsidiary
Operations, less the sum of (a) operating and administrative expenses of the
Company including, without limitation, the Asset Management Fee, Taxes,
consultant fees and/or audit costs (but excluding amounts paid from the
Company’s reserves or funds provided by Capital Contributions and paid during
such Fiscal Year (or portion thereof) for such costs and expenses); (b) debt
service and partnership costs (as set forth in the Initial Budget or any
subsequent Approved Annual Budget), including all outstanding Member Loans; and
(c) reasonable reserves needed for the Company’s business for the remainder of
such Fiscal Year and future periods based on the Initial Budget or any
subsequent Approved Annual Budget or otherwise approved by the Members (i.e.,
all Cash Reserves).
          1.29 Distributable Cash from Subsidiary Operations. “Distributable
Cash from Subsidiary Operations” shall mean, for any Fiscal Year, or portion
thereof, revenues of the TRS SUB derived from the operation of the Property and
received in cash during such Fiscal Year, or portion thereof, and reserves set
aside out of revenues during prior periods and no longer needed

6



--------------------------------------------------------------------------------



 



for the TRS SUB’s business, less the sum of (a) operating and administrative
expenses of the applicable Subsidiary including, without limitation, the Asset
Management Fee, Taxes, consultant fees and/or audit costs (but excluding amounts
paid from the Company’s reserves or funds provided by Capital Contributions and
paid during such Fiscal Year (or portion thereof) for such costs and expenses);
(b) debt service and partnership costs (as set forth in the Initial Budget or
any subsequent Approved Annual Budget), including all outstanding Member Loans;
and (c) reasonable reserves needed for the Company’s business for the remainder
of such Fiscal Year and future periods based on the Initial Budget or any
subsequent Approved Annual Budget or otherwise approved by the Members (i.e.,
all Cash Reserves).
          1.30 Excess Cost Overrun. “Excess Cost Overrun” means aggregate Cost
Overruns in excess of the Cost Overrun Cap.
          1.31 Fiscal Year. “Fiscal Year” means the calendar year.
          1.32 Garage. “Garage” means all the improvements, including, without
limitation, the parking garage located on the land covered by the Parking Ground
Lease.
          1.33 Governmental Authority. “Governmental Authority” means any court,
tribunal, authority, agency, commission, official or other instrumentality of
the United States, or any state, county, city or other political subdivision,
arbitrator or any judicial or quasi-judicial tribunal of competent jurisdiction.
          1.34 Ground Leases. “Ground Leases” means, collectively, (a) the Hotel
Ground Lease; (b) the Parking Ground Lease; and (c) the Mercier Corner Lot
Lease.
          1.35 Guarantees. “Guarantees” means, collectively, (a) the Completion
and Cost Overrun Guaranty; (b) the Non-Recourse Carve Out Guaranty; (c) the
Canyon Completion Guaranty; and (d) any other guaranties required from time to
time by lenders to the Company.
          1.36 HCI Architect. “HCI Architect” means HCI Architecture,
Incorporated (a Professional Corporation).
          1.37 HRI. “HRI” means Historic Restoration Incorporated, a Louisiana
corporation.
          1.38 Historic Credits. “Historic Credits” means the twenty-five
percent (25%) rehabilitation tax credits of the State of Louisiana as described
in La. R.S. 47:6019.
          1.39 Historic Tax Credit Proceeds. “Historic Tax Credit Proceeds”
means the proceeds paid to and received by the Company for the sale and
placement of the Historic Credits.
          1.40 Hotel. “Hotel” means the hotel currently known as the Chateau
Bourbon, 800 Iberville Street, New Orleans, Louisiana 70112.
          1.41 Hotel Ground Lease. “Hotel Ground Lease” means that certain
Eighth Amended and Restated Hotel Lease Agreement dated as of the date hereof,
between CSDC Ground Lessor and the Company, together with all amendments,
assignments, supplements and

7



--------------------------------------------------------------------------------



 



modifications thereto including, without limitation, the rights of CSDC Ground
Lessor under the Air Rights Lease and the Salmen Lease.
          1.42 Hyatt Franchise Agreement. “Hyatt Franchise Agreement” means that
certain Hyatt Hotel Franchise Agreement dated as of the date hereof between TRS
SUB and Hyatt Franchising, L.L.C., a Delaware limited liability company
(“Hyatt”).
          1.43 IRR. “IRR” means the annual percentage rate that when utilized to
calculate the present value of distributions made to a Member causes the present
value of such distributions to equal the present value of the Member’s Capital
Contributions. With respect to determining IRR, which shall be done using the
XIRR function in Microsoft Office Excel, the following rules will be applied:
               (a) The present value of a Member’s Capital Contribution made on
the Effective Date is the nominal amount of such capital;
               (b) A Member will be deemed to have received a specified IRR with
respect to any Capital Contributions only when that Member has received both a
return of such Capital Contributions calculated from the date made to the date
repaid plus a return on such Capital Contributions as determined pursuant to
Sections 8.1 and 8.2;
               (c) For purposes of IRR calculations used herein, the annual
percentage rate shall mean a per annum rate using monthly compounding (i.e., an
annual stated IRR of, for example, twelve percent (12%), shall mean twelve
percent (12%) as an effective annual rate arrived at by monthly compounding);
and
               (d) Solely for purposes of IRR calculations used herein, all
items of contributions or inflows and all items of distributions or outflows
used in such calculations shall be deemed to have been received or distributed
on the last day of the calendar month in which they occur.
          1.44 Initial Participation Percentage. “Initial Participation
Percentage” means, with respect to CWI Member, eighty percent (80%), and with
respect to 800 Canal Member, twenty percent (20%).
          1.45 Intangible Property. “Intangible Property” means all intangibles
owned or used by the Company or the TRS SUB in the ownership and operation of
the Hotel and Garage.
          1.46 Land. “Land” means collectively, the CSDC Land and the Mercier
Land.
          1.47 Lender. “Lender” means Canpartners Realty Holding Company IV LLC,
a Delaware limited liability company.
          1.48 Loan. “Loan” means that certain leasehold mortgage loan in the
original principal amount of Twenty-Two Million Eight Hundred Thousand Dollars
($22,800,000) made by Lender to the Company and TRS SUB and evidenced by that
certain Promissory Note dated as of the date hereof by the Company for the
benefit of Lender and secured by that certain Leasehold Mortgage and Security
Agreement, Assignment of Leases and Rents and Fixture

8



--------------------------------------------------------------------------------



 



Filing dated as of the date hereof between the Company and TRS SUB, as
borrowers, and Lender.
          1.49 Loan Agreement. “Loan Agreement” means that certain Loan
Agreement dated as of the date hereof between the Company and TRS SUB, as
borrowers, and Lender, as lender.
          1.50 Loan Documents. “Loan Documents” shall mean and refer to the loan
documents evidencing and relating to the Loan including, without limitation, the
“Loan Documents” as defined in the Loan Agreement.
          1.51 Lock-Out Period. “Lock-Out Period” means the period commencing on
the Effective Date and ending on December 31, 2012.
          1.52 Managing Member. “Managing Member” means CWI Member or any
replacement managing member appointed pursuant to Section 9.1(a).
          1.53 Member. “Member” means any Person admitted to the Company as a
member in accordance with this Agreement, or a Person who has been admitted as a
member pursuant to Applicable Law. The Members of the Company and their
respective Participation Percentages shall be reflected on Exhibit “A” attached
hereto, as it may be amended from time to time.
          1.54 Member Nonrecourse Debt. “Member Nonrecourse Debt” has the
meaning ascribed to the term “partner nonrecourse debt” in Regulations
Section 1.704-2(b)(4).
          1.55 Member Nonrecourse Debt Minimum Gain. “Member Nonrecourse Debt
Minimum Gain” means an amount, with respect each Member Nonrecourse Debt, equal
to the Company Minimum Gain that would result if such Member Nonrecourse Debt
were treated as a Nonrecourse Liability, determined in accordance with
Regulations Section 1.704-2(i)(3).
          1.56 Member Nonrecourse Deductions. “Member Nonrecourse Deductions”
means items of Company loss, deduction or Section 705(a)(2)(B) of the Code
expenditures that are attributable to Member Nonrecourse Debt or to other
liabilities of the Company owed to or guaranteed by a Member to the extent that
no other Member bears the economic risk of loss.
          1.57 Membership Interest. “Membership Interest” means the interest of
a Member in the Company.
          1.58 Mercier Corner Lot Lease. “Mercier Corner Lot Lease” means that
certain Contract of Lease effectively dated January 1, 1993 between Mercier
Realty & Investment Company, a Louisiana corporation, and the Company (as
successor-in-interest to HRI), together with all amendments, assignments,
supplements and modifications thereto.
          1.59 Mercier Garage Lease. “Mercier Garage Lease” means that certain
Lease dated February 3, 1968 between Mercier Realty & Investment Company, a
Louisiana corporation, and D.H. Holmes Company, Ltd., together with all
amendments, assignments, supplements and modifications thereto.

9



--------------------------------------------------------------------------------



 



          1.60 Non-Recourse Carve Out Guaranty. “Non-Recourse Carve Out
Guaranty” means that certain recourse liability guaranty executed by 800 Canal
Member (or HRI, or another Affiliate of 800 Canal Member acceptable to Lender)
in favor of Lender and any other recourse liability guaranty executed by 800
Canal Member (or such Affiliate) or any Member (or such Member’s respective
Affiliate) in favor of a successor lender to the Company.
          1.61 Nonrecourse Deductions. “Nonrecourse Deductions” means the
Company deductions that are characterized as “nonrecourse deductions” pursuant
to Regulations Section 1.704-2(b)(1).
          1.62 Nonrecourse Liability. “Nonrecourse Liability” has the meaning
ascribed to such term pursuant to Regulations Section 1.704-2(b)(3).
          1.63 Operating Shortfall Reserve Account. “Operating Shortfall Reserve
Account” means the reserve account established as of the date hereof by the
Company in the amount shown on Schedule 1.
          1.64 Parking Ground Lease. “Parking Ground Lease” means that certain
Second Amended and Restated Hotel Parking Lease Agreement dated as of the date
hereof, between CSDC Ground Lessor and the Company, together with all
amendments, assignments, supplements and modifications thereto including,
without limitation, the rights of CSDC Ground Lessor under the Mercier Garage
Lease.
          1.65 Participation Percentage. “Participation Percentage” of a Member
shall mean that percentage set forth opposite such Member’s name on Exhibit “A”,
as it may be amended from time to time.
          1.66 Passive Investment. “Passive Investment” shall mean any direct or
indirect investment where the investing Person does not possess, directly or
indirectly, the power to direct or cause the direction of the management or
policies of any Person, or the power to veto major policy decisions of such
Person, whether through the ownership of voting securities, by agreement, or
otherwise.
          1.67 Permit. “Permit” means all licenses, permits, consents,
authorizations, approvals, certificates of occupancy, ratifications,
certifications, registrations, exemptions, variances, exceptions and similar
consents granted or issued by any Governmental Authority.
          1.68 Permitted Transferee. “Permitted Transferee” means (a) any
Member; (b) any Affiliate of a Member; (c) a trust under which the distribution
of the Membership Interest may be made only to beneficiaries who are Affiliates
of such Member; and/or (d) a Person to whom a Member consummates a Transfer
subject to the terms and conditions of Section 10.3; provided, however, that any
Permitted Transferee shall be subject to the additional condition that such
Person meets the Qualified Transferee Requirements.
          1.69 Person. “Person” means an individual, corporation, firm,
partnership, limited liability company, trust or any other form of association
or entity.

10



--------------------------------------------------------------------------------



 



          1.70 Preservation Costs. “Preservation Costs” means (a) all debt
service payments required under the Loan Documents or pursuant to any
refinancing, taxes, assessments, water, sewer or other similar rents, utilities,
insurance premiums, Permit fees and charges, in each case which are regular,
reoccurring and not within the control of the Company, the TRS SUB or the Hotel;
and (b) expenditures necessary on an emergency basis to avoid material damage to
the Hotel or injury to persons or property, whether or not provided for or
within the amounts provided for in the Initial Budget or any subsequent Approved
Annual Budget for the Fiscal Year in question, as may reasonably be required to
avoid or mitigate such damage or injury.
          1.71 Profits and Losses. “Profits” and “Losses” means, for each Fiscal
Year of the Company (or other period for which Profit or Loss must be computed),
the Company’s taxable income or loss determined in accordance with Section
703(a) of the Code (for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Section 703(a)(1) of the
Code shall be included in taxable income or loss), with the following
adjustments:
               (a) Any tax-exempt income of the Company, not otherwise taken
into account in computing taxable income or loss, shall be included in computing
Profits or Losses;
               (b) Any expenditures of the Company described in
Section 705(a)(2)(B) of the Code (or treated as such pursuant to Regulation
Section 1.704-1(b)(2)(iv)(l)) and not otherwise taken into account in computing
taxable income or loss, shall be subtracted from Profits or Losses;
               (c) In the event the Book Value of any Company asset is adjusted
pursuant to Section 1.8(b), Section 1.8(d) or Section 1.8(e), the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Book Value of the asset) or an item of loss (if the adjustment decreases the
Book Value of the asset) from the disposition of such asset and shall be taken
into account for purposes of computing Profits or Losses;
               (d) Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for Federal income tax purposes
shall be computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;
               (e) In lieu of depreciation, amortization and other cost recover
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period,
computed in accordance with the definition of Depreciation herein;
               (f) To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Section 734(b) of the Code is required, pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining the Capital Account as a result of a distribution other than in
liquidation of a Membership Interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the

11



--------------------------------------------------------------------------------



 



basis of the asset) or loss (if the adjustment decreases such basis) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses; and
               (g) Any items which are specially allocated pursuant to Exhibit
“C” shall not be taken into account in computing Profits or Losses.
          1.72 Project Costs. “Project Costs” means the aggregate amount of
costs and expenses of construction and renovation of the Hotel equal to the sum
of the following line items set forth and described in the Redevelopment Budget:
(a) “Total Development & Construction Soft Costs”; (b) “Total FF&E”; (c) “Total
Construction Costs”; and (d) “Owner’s Contingency”.
          1.73 Property. “Property” means the Leasehold Estate, the Servitude of
Right of Use, the Hotel, the Garage, all personal property owned by the Company
or the TRS SUB and/or otherwise presently situated at the Hotel or Garage (other
than those owned by any tenant of the Hotel or Garage), the Intangible Property,
and all other assets of the Company and the TRS SUB.
          1.74 Qualified Transferee Requirements. “Qualified Transferee
Requirements” means a Person who: (i) has reasonably sufficient financial
resources and liquidity to fulfill the transferring Member’s obligations under
this Agreement, (ii) is not known in the community as being of bad moral
character, and has not been convicted of a felony in any state or Federal court,
and (iii) is not an Affiliate of Persons who have been convicted of a felony in
any state or Federal court.
          1.75 Regulations. “Regulations” means the Income Tax Regulations
promulgated under the Code, including Temporary and Proposed Regulations, as
such Regulations may be amended from time to time, including corresponding
provisions of succeeding Regulations.
          1.76 Restricted Territory. “Restricted Territory” means that area
depicted on Exhibit “H” attached hereto.
          1.77 Salmen Lease. “Salmen Lease” means that certain Agreement of
Lease dated October 10, 1980, between Salmen Company, a Louisiana partnership,
as lessor, and CSDC Ground Lessor, as lessee, as amended by that certain First
Amendment to Lease Agreement dated September 15, 1993, together with all
amendments, assignments, supplements and modifications thereto.
          1.78 Servitude of Right of Use. “Servitude of Right of Use” means that
certain Servitude of Right of Use dated September 15, 1993, by CSDC Ground
Lessor in favor of HRI, together with all amendments, assignments, supplements
and modifications thereto.
          1.79 Subsidiary. “Subsidiary” means any subsidiary of the Company,
including, without limitation, TRS SUB.
          1.80 Tax(es). “Tax” or “Taxes” means any income, gross or net
receipts, property, sales, use, capital gain, transfer, excise, license,
production, franchise, employment, social security, occupation, payroll,
registration, occupancy, transient occupancy, governmental

12



--------------------------------------------------------------------------------



 



pension or insurance, withholding, royalty, severance, stamp or documentary,
value added, or other tax, charge, assessment, duty, levy, compulsory loan,
business or occupation (including any interest, additions to tax, or civil or
criminal penalties thereon) of the United States or any state or local
jurisdiction therein, or of any other nation or any jurisdiction therein.
          1.81 Tax Returns. “Tax Returns” means any report, form, return,
statement or other information (including any amendments) required to be
supplied to a Governmental Authority by a Person with respect to Taxes,
including information returns, any amendments thereof or schedule or attachment
thereto and any documents with respect to or accompanying requests for the
extension of time in which to file any such report, return, document,
declaration or other information.
          1.82 Total Value. “Total Value” means, for purposes of Section 10.4, a
hypothetical amount representing the Offering Member’s good faith estimate (at
the time of delivering any Buy-Sell Notice) of the total cash value of the
Company, after liquidation of all assets and (a) payment or reservation for
payment of all liabilities to third parties (including, without limitation, all
mortgage indebtedness or other indebtedness of the Company); and taking into
account; (b) accruals and reserves related to such indebtedness, a statement of
which shall be included in the written estimate; and (c) plus or minus, as the
case may be, net prorations for revenues, expenses and other items related to
the Company and the TRS SUB, which prorations shall be determined in the manner
provided under the Contribution Agreement unless otherwise mutually agreed to by
the Members.
          1.83 Transfer. “Transfer” means any encumbrance, gift, assignment,
pledge, hypothecation, sale or other transfer, by operation of law or otherwise,
of all or any direct or indirect portion of a Membership Interest; provided,
however, any Transfer of all or any direct or indirect interest in CWI by the
respective direct and indirect owners in CWI shall not be deemed a Transfer for
purposes of this Agreement.
          1.84 TRS SUB. “TRS SUB” means French Quarter Hotel Operator Inc., a
Delaware corporation.
          1.85 Uniform System. “Uniform System” means the Uniform System of
Accounts for the Lodging Industry that is published by the Hotel Association of
New York City, Inc. and approved by the American Hotel & Motel Association, in
effect at the time in question (currently, the 10th Revised Edition, 2006).
          1.86 Unreturned Capital Contribution Account. “Unreturned Capital
Contribution Account” means, with respect to a Member, the Member’s Capital
Contributions less distributions made pursuant to Sections 8.2(b) and 8.2(c)
that represent a return of capital (and not a return on capital).
          1.87 Working Capital Shortfall. “Working Capital Shortfall” means the
amount of additional working capital required for the sole purpose of funding
operating expenses pursuant to, and to the extent of such amounts as set forth
in, the Initial Budget or any subsequent Approved Annual Budget.

13



--------------------------------------------------------------------------------



 



In addition, the following terms are defined in the Sections of this Agreement
that are referenced alongside the terms:

      Term   Section Reference for Definition
800 Canal Member
  Preamble
800 Canal Member Initial Contribution
  Section 6.1
800 Canal Member Law Firm
  Section 18.2
800 Canal Member Parties
  Section 18.2
Acceptance Notice
  Section 10.3(b)
Act
  Recital A
Agreement
  Preamble
Applicable Adjustment Percentage
  Section 6.3(b)
Applicable Price
  Section 10.4(a)
Approved Annual Budget
  Section 9.2(a)(iv)
Approved Contracts
  Section 9.2(a)(vi)
Asset Management Fee
  Section 9.2(c)
ATC
  Section 9.8
Audited Financial Request
  Section 12.3(a)
Business
  Section 4
Buy-Sell Notice
  Section 10.4(a)
Buying Member
  Section 10.5
Capital Account
  Section 7.1(a)
Cash Notice
  Section 6.3(a)
Certificate
  Recital A
Claims
  Section 9.13(b)
Closing Date
  Section 10.4(a)
Closing Transactions
  Section 5.8(a)
Company
  Recital A
Contributing Members
  Section 6.3(b)
Contribution Agreement
  Recital D
Cost Overrun Demand
  Section 6.3(a)
CSDC Ground Lessor
  Recital C
CSDC Leasehold Estate
  Recital C
CSDC Land
  Recital C
CW Initial Contribution
  Section 6.1
CWI Member
  Preamble
CWI Member Law Firm
  Section 18.3
CWI Member Parties
  Section 18.3
CWI Member Purchase Default
  Section 9.1(a)
CWI Scope Change
  Section 6.2(b)
Debt
  Section 9.4(c)(vii)
Deficiency Amount
  Section 6.3(b)
Deficit Loan
  Section 6.3(c)
Deposit
  Section 10.4(a)
Dilution Multiplier
  Section 6.3(b)
Discussion Period
  Section 9.10(a)(i)

14



--------------------------------------------------------------------------------



 



      Term   Section Reference for Definition
Effective Date
  Preamble
Exchange Act
  Section 5.7
Forecast Budget
  Section 9.2(a)(iv)
Guarantee Obligation
  Section 9.9(b)
Guarantor
  Section 9.4(c)(x)
Guaranty Triggering Event
  Section 9.9(a)
HCI Architect
  Section 9.5
Historic and Tax Credit Requirements
  Section 6.6
Hotel Management Agreement
  Recital E
HRI Lodging
  Recital E
Hyatt
  Section 1.42
Impasse
  Section 9.4(b)
Indemnitee
  Section 9.13(c)
Indemnitor
  Section 9.13(c)
Indemnity Obligations
  Section 9.13(b)
Initial Budget
  Section 9.2(a)(iv)
Initial Capital Contributions
  Section 6.1
Leasehold Estate
  Recital C
Liquor Licenses
  Section 9.8
LiquorCo
  Section 9.8
Losses
  Section 9.13(b)
Member Decisions
  Section 9.4(a)
Managing Parties
  Section 9.13(a)
Mandatory Capital Contribution
  Section 6.3(a)
Member Decisions
  Section 9.4(a)
Member Loan
  Section 6.3(a)
Membership Interest Certificate
  Section 10.10(b)
Mercier Ground Lessor
  Recital C
Mercier Land
  Recital C
Mercier Leasehold Estate
  Recital C
New Opportunity
  Section 20.1
Non-Contributing Member
  Section 6.3(b)
Offer
  Section 10.3(a)
Offered Interest
  Section 10.3(a)(i)
Offered Member
  Section 10.3(a)
Offered Price
  Section 10.3(b)
Offering Member
  Section 10.4(a)
Operating Lease
  Recital E
Operator
  Section 9.5
Overpaying Guarantor
  Section 9.9(c)
Owner
  Section 9.5
Prop Loan Guaranty
  Section 9.9(a)
Prop Loan Guaranty Payment
  Section 9.9 (a)
Proportionate Share of Liability
  Section 9.9(b)
REIT
  Section 5.5
ROFO Sale Notice
  Section 10.5

15



--------------------------------------------------------------------------------



 



      Term   Section Reference for Definition
RTA Application
  Section 6.7
Related Parties
  Section 9.13(b)
Renovation Budget
  Section 6.2
Required Amount
  Section 6.3(a)
Responding Member
  Section 10.4(a)
Responding Member’s Purchase Price
  Section 10.4(a)
Response Notice
  Section 10.4(a)
Restricted Activity Period
  Section 20.1
Sale Member
  Section 10.5
Sale Notice
  Section 10.3(a)
Securities Act
  Section 5.7
Selling Member
  Section 10.3(a)
SOX
  Section 5.7
Special Allocations
  Section 7.1(b)
Tax Matters Partner
  Section 12.4
UCC
  Section 10.10(a)
Wyndham
  Section 5.8(a)
Wyndham Franchise Agreement
  Section 5.8(a)

     2. FORMATION OF LIMITED LIABILITY COMPANY. The Company is formed as a
limited liability company pursuant to the provisions of the Act and upon the
filing of the Certificate with the Secretary of State of the State of Delaware.
The rights and liabilities of all Members shall be as provided under the Act,
the Certificate and this Agreement.
     3. NAME AND PLACE OF BUSINESS.
          3.1 Name. The name of the Company shall be “CWI-HRI French Quarter
Hotel Property, LLC”.
          3.2 Principal Place of Business. The principal office of the Company
shall be 207 East Westminster, Suite 200, Lake Forest, Illinois 60045. Managing
Member may change the Company’s place of business at any time.
          3.3 Members. Unless and until substituted Members are admitted
pursuant to the terms of Section 10, CWI Member and 800 Canal Member shall be
the only Members of the Company until they cease to be Members in accordance
with the provisions of the Act, the Certificate, or this Agreement. Except as
otherwise expressly provided herein, no Member may be removed as a Member of the
Company without such Member’s prior written approval.
     4. PURPOSE. The purpose of the Company shall be to (a) own one hundred
percent (100%) of TRS SUB; (b) own, lease, finance, and renovate the Property;
and (c) engage in any and all general business activities related or incidental
thereto permitted under the Act (collectively, the “Business”). The Company
shall not engage in any other business or activity without the unanimous consent
of the Members.

16



--------------------------------------------------------------------------------



 



     5. TERM OF COMPANY; RECORDINGS; AGENT FOR SERVICE OF PROCESS.
          5.1 Term. The Company commenced as of the date that the Certificate
was filed with the Secretary of State of the State of Delaware and shall
continue until terminated as herein provided or by operation of law.
          5.2 Filings. Managing Member shall execute, deliver and file any
amendments to and/or restatements of the Certificate as Managing Member deems
necessary and shall file any documents required for the Company to qualify to do
business in Louisiana and in any other jurisdiction in which the Company may
wish to conduct business. The existence of the Company as a separate legal
entity shall continue until cancellation of the Certificate. Managing Member
shall cause appropriate fictitious business name and like statements to be filed
and published for the Company if and as required for the proper conduct of the
Business.
          5.3 Agent for Service of Process. The name and address of the agent
for service of process of the Company designated on the Certificate is
Corporation Service Company, 2711 Centerville Road, Suite 400, City of
Wilmington, County of New Castle, State of Delaware 19808. The agent for service
of process of the Company may be changed from time to time by Managing Member,
subject to Applicable Law.
          5.4 Considered a Partnership for Tax Purposes. The Members intend
that, pursuant to the provisions of Subchapter K of Chapter 1 of Subtitle A of
the Code and/or any comparable provision of applicable state law, beginning as
of the Effective Date, the Company will be treated as a partnership for Federal,
state and local income tax purposes. Each Member agrees not to make or attempt
to make an election under Section 761 of the Code or to be excluded from the
application of Subchapter K or from the application of any comparable provisions
of applicable state law. The Company and the Members shall not elect
classification of the Company for Federal tax purposes as other than a
partnership under Regulations Section 301.7701-3 or for state and/or local tax
purposes under such comparable provisions of applicable state or local law.
          5.5 Protection of REIT Status. The Members acknowledge that CWI Member
is an Affiliate of CWI, which is a real estate investment trust (“REIT”), and
the Members agree to manage the Company (and any other entity in which the
Company owns an interest) in a manner (i) that enables CWI to qualify as a REIT
within the meaning of Section 856 of the Code; and (ii) that recognizes the
income, asset and operating requirements of the Code that are applicable to a
REIT under Sections 856 through 860 of the Code to the extent possible.
Therefore, the Company shall conduct its operations in accordance with the
following limitations:
               (a) The Business and affairs of the Company will be managed in a
manner that does not cause CWI to be disqualified as a REIT under the Code or
incur any amount of tax pursuant to Section 856, 857 or 4981 of the Code;
               (b) The Company and its Subsidiaries shall not render any
services to any lessee or sublessee or any customer thereof, either directly or
through an “independent

17



--------------------------------------------------------------------------------



 



contractor” within the meaning of Section 856(d)(3) of the Code, if the
rendering of such services would cause all or any part of the rents received by
the Company or its Subsidiaries to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code;
               (c) The Company and its Subsidiaries shall not directly or
indirectly own (taking into account the attribution rules referred to in
Section 856(d)(5) of the Code), in the aggregate ten percent (10%) or more of
the total number of shares of all classes of stock, ten percent (10%) or more of
the voting power of all classes of voting stock or ten percent (10%) or more of
the assets or net profits of any lessee or sublessee of all or any part of any
of the Property or other Company property, other than a lessee Subsidiary that
makes an election by filing IRS Form 8875 to be treated as a “taxable REIT
subsidiary” under Section 856(l)(1) of the Code;
               (d) No lease or sublease of any space at either Hotel or Garage
or any other Company or Subsidiary property shall provide for any rent based in
whole or in part on the “income or profits” derived by any lessee or sublessee
from such property within the meaning of Section 856(d)(2)(A) of the Code;
               (e) The Company and its Subsidiaries shall not own more than ten
percent (10%) of the total voting power or more than ten percent (10%) of the
total value of the outstanding securities of any one issuer (as determined for
purposes of Section 856(c)(4)(B) of the Code) other than securities of a
subsidiary, including, without limitation, the TRS SUB that makes an election by
filing IRS Form 8875 to be treated as a “taxable REIT subsidiary” under
Section 856(l)(1) of the Code;
               (f) The TRS SUB or any other Subsidiary that is treated as a
corporation under the Code (other than a “real estate investment trust”) shall
make an election by filing IRS Form 8875 to be treated as a “taxable REIT
subsidiary” under Section 856(l)(1) of the Code;
               (g) The TRS SUB or any other Subsidiary that has made an election
to be treated as a “taxable REIT subsidiary” under the Code shall not directly
or indirectly operate a “lodging facility” or a “health care facility” as such
terms are defined in Section 856 of the Code but rather shall use, to operate
any “lodging facility,” an “eligible independent contractor” within the meaning
of Section 856(d)(9)(A) of the Code (e.g., without limitation, such contractor
must be actively engaged in the trade or business of operating “qualified
lodging facilities” for Persons other than those that are related to the TRS
SUB, the Company or CWI), provided that, in the case of any “lodging facility,”
no gambling activities are conducted on the premises and no gambling revenues
are generated by the facility;
               (h) Neither the Company and its Subsidiaries, nor any Member
shall take any action (or fail to take any action permitted under this
Agreement) that would otherwise cause the Company’s gross income to consist of
more than one percent (1%) of income not described in Section 856(c)(2) of the
Code or more than ten percent (10%) of income not described in Section 856(c)(3)
of the Code, or cause any significant part of the Company assets to consist of
assets other than “real estate assets” within the meaning of
Section 856(c)(5)(B) of the Code;

18



--------------------------------------------------------------------------------



 



                    (i) The Company shall distribute to the Members during each
calendar year an amount of cash mutually agreed upon by the Members, but in no
event in an amount less than that which is necessary to comply with REIT
requirements, to be made to the Members with respect to such Fiscal Year at the
times required to prevent the imposition of an excise tax under Section 4981 of
the Code; provided, however, that if each such Member’s distributable share of
any Distributable Cash from Operations and/or Capital Transaction Proceeds and
its distributable share of any funds maintained in the Company reserves are
insufficient to meet the aforesaid distribution requirement with respect to such
Member, then the Company shall have satisfied the foregoing distribution
requirement with respect to such Member upon distributing to it such Member’s
distributable share of Distributable Cash from Operations and/or Capital
Transaction Proceeds and funds maintained in the Company reserves. In no event
shall the Company be required to borrow funds, or any Member be required to
contribute funds to the Company, in order to permit the Company to satisfy the
foregoing distribution requirement. The foregoing provisions of this subsection
shall not, however, adversely affect the allocation of, or any Member’s
Participation Percentage in, Distributable Cash from Operations and/or Capital
Transaction Proceeds; or
                    (j) The Company and its Subsidiaries shall not engage in any
“prohibited transactions” within the meaning of Section 857(b)(6)(B)(iii) of the
Code.
The Members acknowledge that the foregoing are the current guidelines applicable
to the qualification of real estate investment trusts. If any of the
requirements to qualify for “real estate investment trust” status are changed,
then upon CWI Member’s delivery of written notice to 800 Canal Member (or
Managing Member, if CWI Member ceases to be Managing Member) describing such
changes, such changes shall be deemed incorporated herein, and this Section 5.5
shall be deemed amended as necessary to incorporate such changed real estate
investment trust requirements.
          5.6 Dispute Resolution Regarding REIT Compliance. Notwithstanding
anything to the contrary set forth in Section 9.10 or elsewhere in this
Agreement, any dispute over whether an activity of the Company or the TRS SUB is
in violation of Section 5.5 shall be determined in the sole and absolute
discretion of CWI Member, provided that any additional out-of-pocket expenses to
the Company resulting therefrom will be borne by CWI Member.
          5.7 Sarbanes-Oxley Compliance. The Company and the TRS SUB shall take
all actions necessary to comply with the requirements of the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”), the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder (the “Exchange Act”), and the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder
(“SOX”). Managing Member and any principal executive officer of the Company and
the principal financial officer of the Company shall make all certifications
required by Rule 13a-14 or 15d-14 under the Exchange Act and Sections 302 and
906 of SOX as applicable. For purposes of this Agreement, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in SOX. Neither the Company nor any of the TRS SUB has outstanding, or has
arranged any outstanding, “extensions of credit” to directors or executive
officers within the meaning of Section 402 of SOX. The costs and expenses of any
actions taken pursuant to this Section 5.7 shall be borne by the Company or the
TRS SUB, as applicable, so

19



--------------------------------------------------------------------------------



 



long as such actions are taken for the benefit of the Company or such TRS SUB
and not for the Members or their Affiliates (which costs and/or expenses shall
be the sole obligation of such Member or its Affiliate).
          5.8 Consent to Transaction; Incumbency.
               (a) The Members hereby grant their respective approval, consent
and authorization in connection with (i) the execution, delivery and performance
by the Company of the loan document evidencing the PROP Loan and the Loan
Documents, including, without limitation, that certain Twenty-Two Million Eight
Hundred Thousand Dollar ($22,800,000) Promissory Note dated as of the date
hereof for the benefit of Lender, the Loan Agreement and that certain Leasehold
Mortgage and Security Agreement, Assignment of Leases and Rents and Fixture
Filing dated as of the date hereof between the Company and Lender; (ii) the
execution, delivery and performance by the Company of any and all transfer
documents in connection with 800 Canal Member’s contribution of those certain
assets, rights, obligations and liabilities in consideration for an ownership
interest in the Company; (iii) the execution, delivery and performance by the
Company of the Ground Leases, the Operating Lease and the Hotel Management
Agreement; (iv) the execution, delivery and performance by the Company of the
Architect Agreement, the Construction Contract, the Construction Management
Agreement and all documents and/or agreements contemplated by or related to the
redevelopment of the Hotel; (v) the execution, delivery and performance by the
Company of that certain Wyndham Hotel Franchise Agreement dated as of the date
hereof (the “Wyndham Franchise Agreement”) by and between Wyndham Hotels and
Resorts, LLC, a Delaware limited liability company (“Wyndham”) and the Company;
(vi) the execution, delivery and performance by the Company of that certain
Addendum to Hyatt Hotel Franchise Agreement dated as of the date hereof by and
between Hyatt, CSDC Ground Lessor, the Company and the TRS SUB; and (vii) the
closing of the transactions contemplated by the Contribution Agreement,
including, without limitation, the CW Initial Contribution (as defined below)
(clauses (i) through (vii) collectively referred to hereafter as, the “Closing
Transactions”). In furtherance thereof, Managing Member, A. Thomas Leonhard,
Jr., or Michael G. Medzigian, acting singly or collectively, shall have the
right to execute and deliver any and all documents in connection with the
closing of the Closing Transactions; provided, however, notwithstanding the
foregoing, the authority granted to A. Thomas Leonhard, Jr. hereunder shall
automatically expire and be void as of September 3, 2011 without affecting the
efficacy and authorization of acts taken by A. Thomas Leonhard, Jr. prior to
September 3, 2011.
               (b) The Managing Member, A. Thomas Leonhard, Jr. or Michael G.
Medzigian, acting singly or collectively on behalf of the Company, are hereby
authorized to execute and deliver on behalf of the Company, and the Company may
enter into, execute, deliver and perform the obligations of the Company in
connection with any or all of the Closing Transactions and all documents,
agreements, certificates, or financing statements contemplated thereby or
related thereto, including, without limitation, in the case of Managing Member
or Michael G. Medzigian only, taking any and all steps necessary or desirable to
establish one or more bank accounts at such banks as necessary or desirable in
connection with the Closing Transactions, all without any further act, vote or
approval of any Member or other Person notwithstanding any other provision of
this Agreement, the Act or Applicable Law, rule or regulation. The foregoing
authorization shall not be deemed a restriction on the powers of the

20



--------------------------------------------------------------------------------



 



Members or Managing Member to enter into other agreements on behalf of the
Company. Notwithstanding the foregoing, the authority granted to A. Thomas
Leonhard, Jr. hereunder shall automatically expire and be void as of
September 3, 2011 without affecting the efficacy and authorization of acts taken
by A. Thomas Leonhard, Jr. prior to September 3, 2011.
     6. CONTRIBUTIONS AND LOANS.
          6.1 Initial Contributions. Pursuant to the terms and conditions of the
Contribution Agreement, (a) CWI Member has made a cash Capital Contribution in
the amount of Twelve Million Three Hundred Thousand Dollars ($12,300,000) to the
Company (the “CW Initial Contribution”) in exchange for an eighty percent (80%)
Participation Percentage and an interest in the Profits and Losses of the
Company as described herein; and (b) 800 Canal Member has made a deemed Capital
Contribution of the Property to the Company with a deemed value of Three Million
Dollars ($3,000,000) (the “800 Canal Member Initial Contribution” and together
with the CW Initial Contribution, the “Initial Capital Contributions”) in
exchange for a twenty percent (20%) Participation Percentage and an interest in
the profits and losses of the Company as described herein. None of CWI Member’s
cash Capital Contribution will be distributed to any Member, in such Member’s
capacity as a Member. The Book Value of the Company’s assets shall be adjusted
to reflect fair market value (however the initial Book Value of the Property
contributed by 800 Canal Member is $3,000,000) and 800 Canal member’s Capital
account shall reflect its twenty percent (20%) interest in such assets. Each
Member’s initial Capital Account balance shall be reflected on Exhibit “A”.
          6.2 Use of Funds. The CW Initial Contribution shall be used by the
Company in strict accordance with the statement of sources and uses attached
hereto as Schedule 1, which includes a copy of the approved construction and
renovation budget for the Hotel (the “Renovation Budget”) which includes all
“hard” and “soft” construction costs together with a line item for (a)
contingency costs required in connection therewith; (b) the Operating Shortfall
Reserve Account; and (c) working capital reserves. Funds held in the Operating
Shortfall Reserve Account shall be used only for the following purposes and in
the following order of priority: (i) to fund any Working Capital Shortfalls
(including, without limitation, any shortfalls on debt service payments required
under the Loan); and (ii) to supplement Distributable Cash from Operations to
the extent necessary for CWI Member to receive its eight and five-tenths percent
(8.5%) preferred return as provided for in Section 8.1(b)(i).
          6.3 Cost Overruns and Scope Changes.
               (a) In the event that Cost Overruns are required in connection
with the redevelopment and conversion of the Hotel as contemplated by the
Renovation Budget, Managing Member shall deliver (and agrees that if Managing
Member fails to deliver a Cost Overrun Demand to cover Excess Cost Overruns
within a reasonable period of time after a written request to do so from 800
Canal Member, then 800 Canal Member can initiate such Cost Overrun Demand on the
Members) written notice setting forth the amount of cash required in connection
therewith (a “Cost Overrun Demand”) to 800 Canal Member or the Members, as
applicable, and except for Cost Overruns associated with a CWI Scope Change,
(i) 800 Canal Member shall have the sole obligation to fund (as an out-of-pocket
expense of 800 Canal Member and not as a Capital Contribution to the Company)
such additional amounts for any and

21



--------------------------------------------------------------------------------



 



all Cost Overruns (a “800 Canal Cost Overrun Payment”), provided that 800 Canal
Member’s obligation to make such 800 Canal Cost Overrun Payment shall be limited
to the Cost Overrun Cap; or (ii) the Members shall fund, as a Member Loan to the
Company (and not as an additional Capital Contribution by the Members), any and
all Excess Cost Overruns in accordance with their respective Participation
Percentage. Any 800 Canal Cost Overrun Payment made by 800 Canal Member
(excluding liability for 800 Canal Member’s proportionate share of any Excess
Cost Overruns, which will be funded by the 800 Canal Member as a Member Loan to
the Company) under the Completion and Cost Overrun Guaranty (including any
amount paid by 800 Canal Member or its Affiliates under the Canyon Completion
Guaranty) shall be treated for all purposes hereunder as a Capital Contribution
by 800 Canal Member to the Company. Any such deemed additional Capital
Contribution by 800 Canal Member to the Company for 800 Canal Cost Overrun
Payments will not adjust or impact the Members’ Participation Percentages. In
the event Managing Member determines that 800 Canal Member and/or Cost Overrun
Guarantor has failed or will fail to fund on a timely basis a 800 Canal Cost
Overrun Payment (up to the Cost Overrun Cap) or a Member Loan to fund its
proportionate share of any Excess Cost Overruns, then CWI Member may (but shall
have no obligation to) fund such unfunded Cost Overrun or unfunded Member Loan
(to cover Excess Cost Overruns) with a Deficit Loan to 800 Canal Member in
accordance with Section 6.4(c) below (“Cost Overrun Loan”), provided that, in
addition to the rights of any such Deficit Loan lender as set forth herein, CWI
Member shall have the right to offset HRI Lodging’s management fees under the
Hotel Management Agreement and HCI under the Construction Management Agreement
against any amounts due and payable under any such Cost Overrun Loan (including
interest accrued thereon). In addition, if CWI Member fails to fund on a timely
basis in accordance herewith a Member Loan to fund its proportionate share of
any Excess Cost Overrun, then 800 Canal Member may (but shall have no obligation
to) fund such unfunded Member Loan (to cover Excess Cost Overruns) with a Cost
Overrun Loan to CWI Member. All payments required under this Section 6.3(a)
shall be due and owing by the applicable Member(s), from time to time, within
fifteen (15) business days after receipt of the Cost Overrun Demand.
Concurrently with the execution of this Agreement, 800 Canal Member shall cause
Cost Overrun Guarantor to execute the Completion and Cost Overrun Guaranty.
               (b) In the event that CWI Member initiates and intends to
implement any increase in the scope of the Hotel renovation (including, without
limitation, an increase in scope of the restaurant or bar that increases the
allowances in the Construction Agreement established for the restaurant and bar
renovation) as contemplated in the Construction Agreement as of the Effective
Date (a “CWI Scope Change”), then any such Cost Overruns in connection with such
CWI Scope Change shall be paid (i) first, from unallocated or unused funds
budgeted for in the Renovation Budget, if any; (ii) second, from Distributable
Cash from Operations to the extent available; and (iii) thereafter, to the
extent additional amounts are required after applying the funds set forth in
clauses (i) through (ii), by CWI Member as an additional Capital Contribution to
the Company. Notwithstanding the foregoing, if CWI Member, acting in its role as
Managing Member of the Company, initiates any increase in scope which is
(A) required of the Company to avoid a breach or default under the Hyatt
Franchise Agreement and/or the Loan Documents, (B) required on an emergency
basis to avoid or mitigate damage to the Property or injury to persons or
property, (C) required of the Company for any reason not within the Company’s
ability to control or (D) as otherwise required to comply with Applicable Law,
such increase in scope shall not be deemed a “CWI Scope Change” for purposes of
this Agreement. For avoidance of doubt, in the event that 800 Canal Member
requests any increase in the scope

22



--------------------------------------------------------------------------------



 



of the Hotel renovation, such proposed change shall be a Member Decision and if
approved, any and all Cost Overruns in connection therewith shall be funded in
accordance with the procedures set forth in clause (ii) of Section 6.3(a) above.
          6.4 Additional Contributions or Loans.
               (a) Except as provided in Section 6.1, Section 6.3 and this
Section 6.4, the Members shall not be required to make any additional Capital
Contributions or loans to the Company in addition to the Initial Capital
Contributions and/or any Capital Contributions under Section 6.3. If Managing
Member reasonably determines that the Members shall make additional Capital
Contributions or loans to the Company to fund a Working Capital Shortfall (after
first using funds from the Operating Shortfall Reserve Account to cover such
shortfall) or a Preservation Cost of the Company or the TRS SUB (each, in the
case of Working Capital Shortfalls, a “Mandatory Capital Contribution” and in
the case of Preservation Cost, a “Member Loan”), then such Mandatory Capital
Contribution and Member Loans shall be contributed or made, as applicable, by
the Members in accordance with their respective Participation Percentages.
Managing Manager shall deliver a notice (a “Cash Notice”) to each Member setting
forth the amount of cash required from such Member (a “Required Amount”). Within
the twenty (20) day period following the date of receipt by a Member of a Cash
Notice, the Member shall contribute to the Company its Required Amount.
               (b) If within twenty (20) days after the date a Cash Notice is
given pursuant to Section 6.4(a), a Member (the “Non-Contributing Member”) shall
fail to advance all or any part of its Required Amount, the other Members (the
“Contributing Members”), within ten (10) days thereafter, may elect, in their
sole discretion either (i) to advance directly to the Company as a loan to the
Non-Contributing Member the portion of the Required Amount not advanced by the
Non-Contributing Member (the “Deficiency Amount”), as provided in Section 6.4(c)
below; or (ii) in the case of Working Capital Shortfall, advance a Capital
Contribution to the Company equal to the Deficiency Amount, whereupon the
Participation Percentage of the Members shall be recalculated to (A) increase
the Contributing Member(s)’ collective Participation Percentage by the
Applicable Adjustment Percentage (as defined below) and increasing their
aggregate Capital Accounts by the product of the Deficiency Amount and the
Dilution Multiplier (as defined below), with such increases in Participation
Percentage and Capital Accounts to be allocated to the Contributing Members(s)
pro rata based on the portion of the Deficiency Amount owed to each Contributing
Member, and (B) reduce the Non-Contributing Member’s Participation Percentage by
the Applicable Adjustment Percentage and decrease its Capital Account by the
product of the Deficiency Amount and the Dilution Multiplier. The “Applicable
Adjustment Percentage” shall mean the fraction, expressed as a percentage, in
which the numerator is an amount equal to the Dilution Multiplier times the
Deficiency Amount, and the denominator is the sum of the Member’s total Capital
Contribution (taking into account any additional Capital Contributions funded by
the Contribution Member(s)). The “Dilution Multiplier” shall mean 1.5. Any
reduction in the Non-Contributing Member’s Participation Percentage and increase
in the Contributing Member(s) Participation Percentage in accordance with this
Section 6.4(b) shall not affect the Members’ Initial Participation Percentages,
and the Non-Contributing Member and the Contributing Member(s) shall remain
obligated to make any additional Capital Contributions in accordance with their
respective Initial Participation Percentages. Unless they mutually agree
otherwise, the

23



--------------------------------------------------------------------------------



 



Contributing Members shall fund such loan pro rata in proportion to their
respective Initial Participation Percentages.
               (c) If the Contributing Members make a loan to the
Non-Contributing Member as provided in Section 6.4(b), the Deficiency Amount
shall be delivered to the Company by the Contributing Members, shall be treated
as an additional Capital Contribution by the Non-Contributing Member of the
Deficiency Amount and shall constitute a loan to the Non-Contributing Member (a
“Deficit Loan”). Each Deficit Loan shall bear interest at the annual rate of
eighteen percent (18%), compounded annually, and shall be repaid within ten
(10) days following demand by the Contributing Members upon the Non-Contributing
Member, or until demand is made, by payment directly by the Company to the
Contributing Members of any distributions otherwise due the Non-Contributing
Member pursuant to the other Sections of this Agreement; provided, however, that
for Capital Account maintenance purposes, such amount shall be deemed
distributed to the Non-Contributing Member (with a corresponding reduction to
its Capital Account) followed by the repayment by the Non-Contributing Member to
the Contributing Member. Any payments on a Deficit Loan shall be credited first
to any interest then due on the loan with the balance of such distributions to
be credited against the outstanding principal balance of such loan. Any Deficit
Loan will be recourse to the Non-Contributing Member’s right to distributions
pursuant to this Agreement and must be repaid directly by the Company on behalf
of the Non-Contributing Member as set forth in this Section 6.4. For avoidance
of doubt, no Deficit Loan shall be considered a Capital Contribution by the
Contributing Member for purposes of this Agreement or increase such Contributing
Member’s Capital Account.
               (d) Notwithstanding any of the foregoing, the Members agree that
in the event that CWI Member makes a Deficit Loan, the Deficit Loan may be
structured in a manner that causes the REIT to comply with the requirements of
Section 5.5.
               (e) Each Member Loan shall bear interest at the annual rate equal
to fifteen percent (15%), compounded annually (but in no event to exceed the
highest permissible legal rate of interest). Member Loans, and all interest
thereon, will be repaid in full prior to any distribution pursuant to
Section 8.1 and Section 8.2.
          6.5 Interest on Contributions. No interest shall be paid by the
Company on any Capital Contribution made by any Member to the Company.
          6.6 Return of Contributions. Except as otherwise provided in this
Agreement, no Member shall have the right to withdraw or reduce such Member’s
Capital Contribution or to receive any distributions, except as a result of
dissolution. No Member shall have the right to demand or receive property other
than cash in return for such Member’s Capital Contributions.
          6.7 Historic Credits. The Hotel is located within the French Quarter
and Downtown Development District Cultural Products Districts established under
the laws of the State of Louisiana and the (a) preservation and maintenance of
the Property in compliance with all local, state and federal rules and
regulations applicable to a “historic district” designation; (b) qualification
for the maximum historic rehabilitation tax credit under state law (the
foregoing being referred to as the “Historic and Tax Credit Requirements”); and
(c) redevelopment of the

24



--------------------------------------------------------------------------------



 



Property in compliance with the foregoing, are all material to the operation of
the Company and the value of the Property. HCI shall be responsible under the
Construction Management Agreement to (i) cause completion of the rehabilitation
of the Hotel and Property in compliance with all such Historic and Tax Credit
Requirements; and (ii) make such certifications as are required in connection
with the Historic and Tax Credit Requirements as may be necessary to be
delivered to any tax credit investor, historic preservation board or authority
to insure delivery, placement and sale of the Historic Credits and to maximize
the Historic Tax Credit Proceeds.
          6.8 Restoration Tax Abatement Program. 800 Canal Member has filed with
the Louisiana Economic Development an advance notification form, any and all
applications and/or such other required addendum documentation in connection
with the Hotel’s eligibility for the State of Louisiana’s Restoration Tax
Abatement Program (the “RTA Application”) and 800 Canal Member shall use
commercially reasonable efforts to obtain the approval of the Louisiana
Department of Economic Development of the RTA Application.
     7. CAPITAL ACCOUNTS; ALLOCATION OF PROFITS AND LOSSES.
          7.1 Capital Accounts.
               (a) The Company shall maintain a separate capital account
(“Capital Account”) for each Member.
               (b) The Capital Account of each Member shall be maintained in
accordance with Sections 1.704-1(b) and 1.704-2 of the Regulations and shall be
interpreted and applied in a manner consistent with such Regulations and the
special allocations set forth in Sections (a) through (i) of Exhibit “C”
attached hereto shall apply (the “Special Allocations”).
               (c) Each Member’s Capital Account shall be adjusted in accordance
with the following provisions:
                    (i) To each Member’s Capital Account there shall be credited
(A) the amount of any cash Capital Contributions made, and the Book Value of any
property contributed (net of liabilities secured by such property), by such
Member to the Company, and (B) such Member’s allocable share of Profits and
other items of income and gain allocated to such Member; and
                    (ii) To each Member’s Capital Account there shall be debited
(A) the amount of cash and the Book Value of any Company property distributed to
such Member pursuant to any provision of this Agreement (net of any liabilities
secured by such property), and (B) such Member’s allocable share of Losses and
other items of income and gain allocated to such Member.
               (d) In the event of a Transfer of a Member’s Membership Interest,
or any portion thereof, in accordance with the terms of this Agreement, whether
or not the purchaser, assignee or successor-in-interest is then a Member, the
Person so acquiring such Member’s Membership Interest, or any portion thereof,
shall acquire the Capital Account, or any portion thereof, of the Member
formerly owning such Membership Interest, adjusted for

25



--------------------------------------------------------------------------------



 



distributions of Distributable Cash from Operations and/or Capital Transaction
Proceeds made pursuant to Section 8 and allocations of Profits and Losses made
pursuant to Section 7.2.
          7.2 Allocation of Profits and Losses. After giving effect to the
Special Allocations set forth in Exhibit “C” attached hereto, Managing Member
shall cause the Company to allocate Profits and Losses in respect of each Fiscal
Year of the Company (and, in each case, each item of income, gain, loss,
deduction and tax preference, required to be taken into account by the Members
separately under Section 702(a) of the Code, which are included in the
computation of such Profits and Losses for such year) to the Members in a manner
such that the Capital Account of each Member is, as nearly as possible, equal
(proportionately) to the excess of:
               (a) the distributions that would be made to that Member pursuant
to Section 11.2(a)(iii) if:
                    (i) the Company were dissolved, its affairs wound up and its
assets sold for an amount of cash equal to their Book Values;
                    (ii) all liabilities of the Company were satisfied (limited
with respect to each non-recourse liability to the Book Value of the assets
securing such liability); and
                    (iii) the assets of the Company were distributed to the
Members in accordance with Section 11.2(a)(iii) immediately after making such
allocation; over
               (b) the sum of (i) the Member’s respective share of Company
Minimum Gain and Member Nonrecourse Debt Minimum Gain; and (ii) the amount, if
any, that such Member is obligated (or deemed obligated) to contribute, in its
capacity as a Member, to the Company, computed immediately prior to the
hypothetical sale of assets described in Section 7.2(a).
          7.3 Other Allocation Rules.
               (a) For purposes of determining Profits, Losses or any other
items allocable to any period, Profits, Losses and other items shall be
determined on a daily, monthly or other basis, as determined by Managing Member,
using any permissible method under Section 706 of the Code and the Regulations
thereunder.
               (b) Credits, or income resulting from the recapture of credits,
shall be allocated among the Members in accordance with the Code, Regulations
and Applicable Law.
               (c) Whenever items of income or loss of the Company allocable
hereunder consist of items of different character for tax purposes (i.e.,
ordinary income, long-term capital gain, depreciation recapture, interest
expense, etc.) the items of income or loss of the Company allocable to each
Member shall include, to the extent possible, its pro rata share of each such
item; provided, however, in making allocations of depreciation recapture under
Section 1245 or Section 1250 of the Code, or unrecaptured Section 1250 gain
under Section 1(h) of the Code, principles consistent with those of Regulations
Section 1.1245-1(e) shall be

26



--------------------------------------------------------------------------------



 



followed such that amounts treated as ordinary income shall be allocated first
to the Member that was allocated the related ordinary deduction.
               (d) The Members are aware of the income tax consequences of the
allocations made by this Section 7 and Exhibit “C” attached hereto and hereby
agree to be bound by the provisions of this Section 7 and Exhibit “C” attached
hereto in reporting their shares of Company income and loss for income tax
purposes.
               (e) If the Book Value of any Company asset is adjusted as
provided in the definition thereof, subsequent allocations of income, gain, loss
and deduction with respect to such asset shall, solely for Federal income tax
purposes and pursuant to Regulations Section 1.704-1(b), take account of any
variation between the adjusted basis of such asset for Federal income tax
purposes and its Book Value in the same manner as under Section 704(c) of the
Code and the Regulations thereunder.
          7.4 Tax Allocations.
               (a) Except as provided in Section 7.4(b), items of Company
income, gain, loss, deduction and credit shall be allocated, for Federal, state
and local income tax purposes, among the Members in accordance with the
allocation of such income, gain, losses, deductions and credits among the
Members under Section 7.2.
               (b) In accordance with Section 704(c) of the Code and the
Regulations thereunder, income, gain, loss and deduction with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for Federal income
tax purposes and its initial Book Value in accordance with such method as
selected by the Members. The Members and the Company acknowledge that (i) CWI
Member has made to the Company a cash Capital Contribution in exchange for an
interest in the Company with terms described herein, and such interest has an
initial adjusted tax basis equal to their initial cash Capital Contribution;
(ii) the balance of the initial assets of the Company have an adjusted tax basis
that is less than Book Value; and (iii) it is the intent of the Company and the
Members that, to the extent practicable, CWI Member shall be allocated an amount
of Depreciation and amortization for each taxable year of the Company equal to
the depreciation and amortization arising for Federal income tax purposes in
respect of such initial adjusted tax basis in such undivided interest. To
achieve the foregoing intent the Company shall use the remedial method under
Section 704(c) of the Code and the Regulations promulgated thereunder.
     8. DISTRIBUTIONS.
          8.1 Distribution of Distributable Cash (Other than From Capital
Transactions).
               (a) The Company shall distribute all available Distributable Cash
from Operations in accordance with this Section 8.1. Unless otherwise authorized
by the Members, all Distributable Cash from Subsidiary Operations shall be
distributed from the TRS SUB directly to the Company and shall be deemed part of
the Company’s Distributable Cash from Operations. The Company shall cause, on a
regular, reoccurring basis (but in no event less often than quarterly), the TRS
SUB to distribute all of its Distributable Cash from TRS SUB Operations to

27



--------------------------------------------------------------------------------



 



the Company so it in turn can be distributed by the Company to the Members in
accordance with this Agreement.
               (b) Subject to Section 6.3(c) and Section 8.3, Distributable Cash
from Operations of the Company shall be distributed from time to time, but no
less frequently than quarterly to the Members as follows:
                    (i) First, to CWI Member, until CWI Member has received
cumulative distributions pursuant to this Section 8.1(b)(i) as to have earned a
cumulative annual return of eight and five-tenths percent (8.5%), compounded
annually, on the balance of CWI Member’s Unreturned Capital Contribution
Account, taking into account prior distributions pursuant to this
Section 8.1(b)(i);
                    (ii) Second, to 800 Canal Member, until 800 Canal Member has
received non-cumulative (non-compounded) distributions pursuant to this
Section 8.1(b)(ii) as to have earned a non-cumulative (non-compounded) annual
return of eight and five-tenths percent (8.5%) on the balance of 800 Canal
Member’s Unreturned Capital Contribution Account, taking into account prior
distributions pursuant to this Section 8.1(b)(ii); and
                    (iii) Thereafter, to the Members, pro rata, in proportion to
their respective Participation Percentages.
               (c) The Members intend that the Initial Budget and any subsequent
Approved Annual Budget shall include, as an expense item, such reasonable and
customary Company or TRS SUB reserves to be mutually agreed upon by the Members
from time to time, and the Members agree that distributions to the Members
according to this Agreement will not be made if such distributions have the
effect of impairing such Company and/or TRS SUB reserves. The amount of the
reserves for each Fiscal Year shall be suggested by Managing Member at the time
that it presents any draft budget each year to the Members, but the approval of
such reserves shall be a Member Decision (as defined below in Section 9.4(a)).
               (d) Notwithstanding any other provision to the contrary, upon the
approval of the Members, the Company may withhold from any amount otherwise
distributable to the Members any taxes payable by the Company with respect to
amounts allocable or distributable to any Member. Any amounts so withheld shall
be paid by the Company to the appropriate taxing authority and shall be treated
as amounts distributed to the Member.
          8.2 Distributions of Cash from Capital Transactions. Subject to
Section 6.3(c) and Section 8.3, Capital Transaction Proceeds shall be
distributed following a Capital Transaction, as follows:
               (a) First, to fund shortfalls of distributions of Distributable
Cash to the Members pursuant to Sections 8.1(b)(i) and 8.1(b)(ii), provided such
distributions shall be made first with respect to any shortfall under
Section 8.1(b)(i) and then with respect to any shortfall under Section
8.1(b)(ii);
               (b) Second, one hundred percent (100%) to CWI Member until such
time as its Unreturned Capital Contribution Account has been reduced to zero;

28



--------------------------------------------------------------------------------



 



               (c) Third, one hundred percent (100%) to 800 Canal Member until
such time as its Unreturned Capital Contribution Account has been reduced to
zero;
               (d) Fourth, pro rata to CWI Member and 800 Canal Member until CWI
Member and 800 Canal Member have each received cumulative distributions (i.e.,
under Section 8.1 and this Section 8.2) so as to cause CWI Member and 800 Canal
Member to have earned an eighteen percent (18%) IRR with respect to the
aggregate amount of CWI Member’s Capital Contribution and 800 Canal Member’s
Capital Contribution, respectively; and
               (e) Thereafter, eighty percent (80%) to the Members pro rata in
proportion to their respective Participation Percentages and twenty percent
(20%) to 800 Canal Member.
          8.3 Offset. In the event that 800 Canal Member owes CWI Member any
amount in connection with a Claim under Section 9.13 (unless such Claim shall be
the subject of a bona fide dispute and, if disputed, upon the final
determination of the arbitrator in accordance with Section 9.10), such amount
shall bear interest at a variable rate determined on the 1st day of each month
equal to ten percent (10%) plus the Bank of America, N.A. prime rate in effect
on the 1st day of each month (or such lesser amount as may then represent the
maximum legal interest rate for the Deficit Loan), compounded monthly. In each
such instance at the time a distribution would be made to 800 Canal Member under
Section 8.1 or Section 8.2, Managing Member may reduce the amount of such
distribution to 800 Canal Member by the amount of such obligation which offset
shall be deemed to be a distribution to 800 Canal Member followed by a payment
to CWI Member by 800 Canal Member. All such offsets shall be credited first to
any interest then due on the amounts owing, with the balance of such
distributions to be credited against the outstanding principal amount.
          8.4 To Whom Distributions Are Made. Unless named in this Agreement or
unless admitted as a Member as provided in this Agreement, no Person shall be
considered a Member in the Company. Any distribution by the Company to the
Person shown on the Company records as a Member, or to such Member’s legal
representatives, or to a named assignee of the right to receive distributions,
shall acquit the Company and the Members of all liability to any other Person
who may be interested in such distribution by reason of an assignment by a
Member or for any other reason. Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not make a distribution to a
Member on account of its interest in the Company if such distribution would
violate the Act or any other applicable law.
     9. MANAGEMENT.
          9.1 Managing Member.
               (a) Managing Member shall, subject to the limitations set forth
in Section 9.3 and 9.4, establish the Initial Budget or any subsequent Approved
Annual Budget, operate the business affairs of the Company, be empowered to set
policy for and to make all decisions in respect of the Company and to make all
decisions regarding those matters, and to perform any and all other acts or
activities incident thereto. Managing Member will devote such

29



--------------------------------------------------------------------------------



 



time, effort and skill to the Business of the Company as Managing Member
reasonably deems necessary. CWI Member shall serve as Managing Member until,
subject to any consents required under the Loan Documents (which consents shall
be obtained prior to and as a pre-condition of such removal), its removal which
shall only be permitted upon the earlier of (i) the resignation or voluntary
disassociation of Managing Member from the Company; (ii) the judgment or final
adjudication (in a procedure described in this Section 9.1) of Managing Member
as having committed fraud, willful misconduct, theft or misappropriation of
funds in the performance of (or failure to perform) the obligations of Managing
Member under this Agreement; or (iii) the filing by Managing Member of a
voluntary petition in Bankruptcy or the failure by Managing Member to cause an
involuntary filing of Bankruptcy against Managing Member to be dismissed within
one hundred twenty (120) days after the filing thereof; (iv) the closing of any
purchase of one hundred percent (100%) of CWI Member’s Membership Interest by
800 Canal Member pursuant to and in accordance with Section 10.4; or
(v) following the delivery of a Response Notice by CWI Member pursuant to and in
accordance with Section 10.4 whereupon CWI Member elects to purchase one hundred
percent (100%) of 800 Canal Member’s Membership Interest, CWI Member fails to
complete the purchase on or before the Closing Date (other than as a result of
800 Canal Member’s default) (a “CWI Member Purchase Default”). Managing Member’s
service may not be terminated in any other way. Notwithstanding anything to the
contrary set forth in this Agreement, except in the event of fraud, gross
negligence, willful misconduct, theft or misappropriation of funds by Managing
Member, Managing Member’s removal pursuant to the terms and conditions of this
Section 9.1 shall be the Members’ sole and exclusive remedy and all other rights
and remedies are hereby and irrevocably waived by the Members. Upon the removal
of CWI Member as Managing Member pursuant to any of clauses (i), (ii), (iii),
(iv) or (v) of this Section 9.1, 800 Canal Member may either become Managing
Member or may inform CWI Member of its designated candidate for Managing Member
and provide CWI Member with a written summary of such Person’s experience and
qualifications (which designated candidate shall then become Managing Member);
provided, however, in the event that Managing Member is removed as the result of
800 Canal Member’s purchase of CWI Member’s Membership Interest pursuant to
Section 10.4 below or for a CWI Member Purchase Default, CWI Member shall have
no right to receive notice or a written summary of such candidate’s experience
and qualifications.
               (b) If 800 Canal Member believes that Managing Member has
committed fraud, gross negligence, willful misconduct, theft or misappropriation
of funds in the performance of (or failure to perform) the obligations of
Managing Member under this Agreement, 800 Canal Member may deliver written
notice to Managing Member setting forth in reasonable detail the basis for that
determination and, if CWI Member does not resign as Managing Member, submit the
same to arbitration pursuant to Section 9.10. Upon a final decision or judgment
of the arbitrator(s) that Managing Member committed fraud, willful misconduct,
theft or misappropriation of funds in the performance of (or failure to perform)
the obligations of Managing Member under this Agreement, such Managing Member
shall be removed as Managing Member. During the period from the delivery of
written notice to Managing Member that Managing Member has committed fraud,
gross negligence, willful misconduct, theft or misappropriation of funds, until
the final determination of the arbitrator, the authority of Managing Member
shall be suspended, and the unanimous approval of the Members shall be required
for any payments or other actions to be taken by Managing Member hereunder.

30



--------------------------------------------------------------------------------



 



          9.2 Duties and Responsibilities of Managing Member.
               (a) Except as set forth in Sections 9.3 and 9.4, or as otherwise
expressly delegated by Managing Member to the Operator pursuant to the terms of
the Hotel Management Agreement or as otherwise provided in this Agreement and
subject at all times to the limitations of the Initial Budget or any subsequent
Approved Annual Budget, Managing Member shall be responsible for, and is hereby
authorized to perform the following acts to the extent necessary to carry out
the business affairs of the Company and the TRS SUB under this Agreement:
                    (i) Protect and preserve the titles and interests of the
Company and the TRS SUB with respect to any assets owned directly or indirectly
by the Company and the TRS SUB including, without limitation, the Hotel and the
Garage;
                    (ii) Pay all property taxes and assessments, ground rents,
rents and other impositions applicable to the Hotel and Garage and/or such other
assets owned by the Company and the TRS SUB;
                    (iii) Execute and/or modify on behalf of the Company and the
TRS SUB, such Approved Contracts and other documents relating to the day-to-day
ownership and operation of the Hotel or the Garage;
                    (iv) Each Fiscal Year, commencing with the Fiscal Year
beginning on January 1, 2012, prepare drafts of an annual business plan and
budget for the Company and the TRS SUB, as applicable, containing an operating
and capital expenditure budget, a detailed marketing plan and other items
projected for the operation of the Company, the Hotel and the Garage. Each draft
budget shall be delivered to 800 Canal Member (or the Members, in the event that
CWI Member is removed as Managing Member) not later than sixty (60) calendar
days before the beginning of the Fiscal Year in question. 800 Canal Member shall
have no right to approve the annual business plan and budget, during any Fiscal
Year in which HRI Lodging (or any other Affiliate of 800 Canal Member) is acting
as the Operator. During any Fiscal Year that HRI Lodging (or any other Affiliate
of 800 Canal Member) is not acting as the Operator, 800 Canal Member shall have
the right to and shall approve or disapprove such draft budget within thirty
(30) days after receipt thereof (which approval shall not be unreasonably
withheld by 800 Canal Member). Promptly after any disapproval by 800 Canal
Member, Managing Member shall, as soon as possible, submit a revised draft
budget to 800 Canal Member addressing the portions thereof disapproved by 800
Canal Member (and the parties shall repeat the foregoing until a draft budget
has been approved by 800 Canal Member). In those Fiscal Years in which 800 Canal
Member has the right to approve the draft budget, once a draft budget is
approved by 800 Canal Member (or the Members, in the event that CWI Member is
removed as Managing Member), it shall be the “Approved Annual Budget” for the
Company and/or the TRS SUB, as applicable, for the Fiscal Year in question;
provided, however, in the event that Managing Member and 800 Canal Member are
unable to resolve any dispute with respect to any item to which 800 Canal Member
has the right to object and has objected, Managing Member shall conduct
operations of the Company and the TRS SUB with respect to those categories that
are in dispute based on the greater of (i) the amount set forth the Approved
Annual Budget for the immediately prior Fiscal Year (plus a reasonable increase

31



--------------------------------------------------------------------------------



 



based on the CPI to allow for inflation, not to exceed three percent (3%)); and
(ii) the amount set forth in the applicable draft budget. Except as otherwise
permitted or required under this Agreement, the Hyatt Franchise Agreement, the
Hotel Management Agreement or as required for Preservation Costs actually
incurred by the Company or the TRS SUB, no modification of any item in or aspect
of the Approved Annual Budget shall be made without the approval of Managing
Member (or the Members, in the event that CWI Member is removed as Managing
Member) (which approval may be granted or withheld in CWI Member’s sole and
absolute discretion) provided that any and all modifications to the Initial
Budget or any subsequent Approved Annual Budget shall require the prior approval
of Managing Member (or the Members, in the event that CWI Member is removed as
Managing Member). For avoidance of doubt, any dispute over the calculation of
any amounts set forth in the Initial Budget or any Approved Annual Budget shall
be determined in accordance with the procedures set forth in Section 9.10;
provided, however, in the event 800 Canal Member has an approval right hereunder
and in the event that Managing Member and 800 Canal Member cannot mutually agree
on a specific line item or group, neither Managing Member nor 800 Canal Member
shall have the right to subject such dispute to arbitration under Section 9.10
and the parties sole recourse shall be to revert back to the applicable Approved
Annual Budget for the immediately prior Fiscal Year as set forth above.
Notwithstanding the foregoing, the Members have mutually agreed upon the initial
operating budget (prepared on a monthly basis) for the Company and the TRS SUB,
including estimated receipts and expenses and other items projected for the
operation of the Company, the Hotel and the Garage as more specifically set
forth on Exhibit “D” attached hereto (the “Initial Budget”). The Initial Budget
shall apply from the Effective Date through December 31, 2011. In addition, the
Members have mutually agreed upon the annual forecasts of the Company and the
TRS SUB, including an annual operating budget, and estimated receipts and
expenses and other items projected for the operation of the Company, the Hotel
and the Garage as applicable, for Fiscal Years 2012, 2013, 2014 and 2015 each as
more specifically set forth on Exhibit “E” attached hereto (each, a “Forecast
Budget”). Notwithstanding anything to the contrary contained herein, Managing
Member may exceed any line item in the Initial Budget and/or subsequent Approval
Annual Budget by up to five percent (5%) of the amount set forth in such line
item and exceed the total Initial Budget and/or subsequent Approval Annual
Budget by up to but no more than ten percent (10%) in the aggregate, in each
case without the prior approval of 800 Canal Member (or any other Member);
                    (v) Make payments approved under the Initial Budget or any
subsequent Approved Annual Budget. Each bank or other institution with which any
account of the Company is maintained shall specifically recognize the right of
Managing Member to add or delete the signature rights of any of the Members;
                    (vi) Supervise the performance of and under (A) the Ground
Leases; (B) the Wyndham Franchise Agreement and/or the Hyatt Franchise
Agreement; (C) the loan documents evidencing the PROP Loan and/or Loan Documents
(and any subsequent indebtedness); (D) the Hotel Management Agreement; (E) the
Construction Management Agreement; (F) the Construction Agreement; (G) the
Architect Agreement; and (H) any agreements or contracts approved as part of the
Initial Budget and each subsequent Approved Annual Budget (the “Approved
Contracts”); provided, however, if CWI Member is removed as Managing Member
pursuant to the provisions hereof, then a successor Managing Member shall take
no action and shall have no rights to act on behalf of Owner under the Hotel
Management

32



--------------------------------------------------------------------------------



 



Agreement, Construction Management Agreement or the Architect Agreement, if and
as such rights are expressly reserved by CWI Member pursuant to Section 9.5;
                    (vii) Obtain and maintain any and all requisite permits,
licenses or entitlements necessary for the operation of the Company and the TRS
SUB (including, without limitation, for the ownership and operation of the Hotel
and the Garage, all licenses required for the sale and services of alcoholic
beverages) and management and maintenance of the Hotel and the Garage;
                    (viii) Perform all general and administrative services on
behalf of the TRS SUB and in pursuance thereof maintain complete and accurate
books of the Company and the TRS SUB, showing all receipts and expenditures,
assets and liabilities, Profits and Losses and all other records necessary for
recording the Company’s and the TRS SUB’s business and affairs. The books of the
Company and the TRS SUB shall be kept on the accrual basis in accordance with
the Uniform System for companies of similar size, type, quality and business
operations as each respective Company and the TRS SUB, and shall be open to
inspection and examination by each Member at all reasonable times. Managing
Member shall, if required by any instruments to which the Company or the TRS SUB
is a party, cause audited financial statements of the Company and the TRS SUB’s
financial condition to be prepared as required by the applicable instruments
(the cost of which shall be paid by the Company);
                    (ix) Prepare financial statements of the Company and the TRS
SUB and/or, if requested by any Member, cause audited financial statements of
the Company and the TRS SUB to be prepared (the cost of which shall be paid by
the Company), including, without limitation, financial statements in compliance
with the requirements, procedures and terms applicable to the Company pursuant
to and in accordance with Section 12.3 (but applied to the Company and the TRS
SUB); and
                    (x) Maintain insurance for the Company and the TRS SUB in
accordance with Section 12.6. Managing Member shall obtain quotes for the
insurance coverages appropriate for the activities being conducted at the Hotel
and the Garage from time to time, and prior to the expiration or renewal of any
coverages then in effect, with the intention that the insurance obtained and
maintained shall be the most favorable to the Company and the TRS SUB, as
reasonably determined by Managing Member.
               (b) Necessary Time. Managing Member will devote such time, effort
and skill to the business of the Company and the TRS SUB (or to the business of
the Company and the TRS SUB owning the Hotel and the Garage) as Managing Member
reasonably deems necessary.
               (c) Asset Management; Asset Management Fee. Asset Manager shall
provide customary asset management services to the Company related to the Hotel
and the Garage. In consideration of the services provided by Asset Manager, the
Company shall pay Asset Manager an annual fee equal to Ninety Thousand Dollars
($90,000) (the “Asset Management Fee”) payable in equal monthly installments due
and owing to Asset Manager on the tenth (10th) business day of each month during
the Fiscal Year, provided that, Asset Manager shall receive no other
remuneration or reimbursement for costs and expenses incurred in the

33



--------------------------------------------------------------------------------



 



performance of its duties as Asset Manager, except as expressly permitted under
Section 9.6 or as due and owing to Operator under the Management Agreement. The
Asset Management Fee shall be paid prior to any distribution pursuant to
Section 8.1 and Section 8.2; provided, however, that the Asset Management Fee
for each year shall be paid on a pro rata basis with the payment of any fee due
to under the Hotel Management Agreement for such year (based on the relative
amounts then due and unpaid).
               (d) Affiliate Transactions. In performing its obligations under
this Agreement, Managing Member from time to time may use the services of one or
more Affiliates, provided that Managing Member shall fully disclose such
affiliation to or interest in such transaction to the Company and neither
Managing Member nor any such Affiliates shall be entitled to any additional fee,
charge or other amount payable other than the Asset Management Fee. In the event
Managing Member has entered into any agreement with an Affiliate, Managing
Member shall promptly notify the Members of any change in the direct or indirect
ownership of such Affiliate; provided further, that in the event that such
transfer results in the applicable Person no longer qualifying as an Affiliate,
the respective agreement with the Affiliate will immediately terminate (without
penalty) as of the date of such transfer.
          9.3 Actions by Managing Member.
               (a) In addition to the duties and responsibilities of Managing
Member described in Section 9.2, Managing Member may take the following actions
without the prior consent of 800 Canal Member:
                    (i) Subject to the ROFO described in Section 10.5, and from
and after the Lock-Out Period, sell or otherwise dispose of the Hotel or the
Garage, provided that as a part of any such sale or disposal Managing Member
obtains the absolute release of the 800 Canal Parties from obligations or
liabilities first arising from and after closing of such sale under any
Guarantees to which any 800 Canal Party is a party or to which any 800 Canal
Party may be bound;
                    (ii) Approve or consent to any binding agreements or
contracts (whether written or oral) regarding the Hotel and the Garage,
including, without limitation, any acquisitions, development plans, budgets or
capital improvements;
                    (iii) In accordance with the Initial Budget and any
subsequent Approved Annual Budget or as required pursuant to the Hotel
Management Agreement or the Hyatt Franchise Agreement, retain or employ, and
coordinate the services of, any employees, supervisors, architects, engineers,
general contractor, property manager, attorneys and other persons (but expressly
excluding accountants) to carry out the business of the Company and the TRS SUB;
                    (iv) In accordance with the Initial Budget or any subsequent
Approved Annual Budget or as otherwise required pursuant to the terms and
conditions of the Hotel Management Agreement, enter into any contract in the
name of or for the benefit of the Company and/or the TRS SUB;

34



--------------------------------------------------------------------------------



 



                    (v) Acquire any real or personal property for the Company or
the TRS SUB, to the extent expressly authorized pursuant to the Initial Budget
or any subsequent Approved Annual Budget or as otherwise required pursuant to
the terms and conditions of the Hotel Management Agreement, and sell or dispose
any personal property in the ordinary course;
                    (vi) Incur any indebtedness of the Company or the TRS SUB or
become liable as an endorser, guarantor, surety or otherwise for any debt
obligation or undertaking of any other Person, so long as such indebtedness is:
(A) unsecured indebtedness of any kind other than trade debt incurred under the
following clause (B); (B) trade debt incurred in the ordinary course of business
not to exceed the amounts set forth in the Initial Budget or any subsequent
Approved Annual Budget or, if not included therein, Ten Thousand Dollars
($10,000) with respect to any individual expense or related group of expenses or
Fifty Thousand Dollars ($50,000) in the aggregate of all such expenses in any
Fiscal Year; and (C) endorsements for deposit or collection of checks, drafts
and similar instruments received by the Company in the ordinary course of
business;
                    (vii) Sell, transfer or otherwise dispose of any of the
assets of the Company or the TRS SUB at any time, (A) so long as expressly
authorized pursuant to the Initial Budget or any subsequent Approved Annual
Budget; or (B) so long as the sale or disposal of personal property is in the
ordinary course (i.e., at the end of such asset’s useful life);
                    (viii) Retain legal counsel for the Company and the TRS SUB,
the Hotel or the Garage in connection with any matter involving an uninsured
claim;
                    (ix) Initiate any litigation of One Hundred Thousand Dollars
($100,000) or less on behalf of the Company or the TRS SUB or undertake any
course of defense in connection with any litigation brought against the Company
or the TRS SUB, or settle any litigation concerning the Company or the TRS SUB;
                    (x) Settle any insurance claim on behalf of the Company or
the TRS SUB;
                    (xi) Engage the services of any Person, so long as such
engagement has a term no longer than thirty (30) days, or a right to terminate
(without penalty) upon not more than thirty (30) days notice;
                    (xii) Approve or effectuate any program of insurance for the
Company or the TRS SUB, the Hotel, the Garage or any of the foregoing;
                    (xiii) Cause the formation of any corporation or other
subsidiary entity owned or controlled by the Company or the TRS SUB; and
                    (xiv) Make investments in the name of the Company or the TRS
SUB or with any Company fund in the ordinary course of business as permitted
hereunder.

35



--------------------------------------------------------------------------------



 



          9.4 Approval by Members; Limitations of the Company.
               (a) Notwithstanding anything to the contrary set forth herein,
neither Managing Member, nor any of the Members may take any of the following
actions (the “Member Decisions”) without the prior unanimous approval of each of
the Members:
                    (i) Acquire any real or personal property for the Company or
the TRS SUB, except as expressly authorized to acquire pursuant to the Initial
Budget or any subsequent Approved Annual Budget;
                    (ii) Incur any indebtedness of the Company or the TRS SUB or
become liable as an endorser, guarantor, surety or otherwise for any debt
obligation or undertaking of any other Person;
                    (iii) Issue guaranties on behalf of the Company or the TRS
SUB in connection with any indebtedness;
                    (iv) Commence or take any action in the name of, for or on
behalf of either TRS SUB relating in any way to a Bankruptcy;
                    (v) Dissolve or liquidate the TRS SUB;
                    (vi) Admit an additional shareholder to the TRS SUB;
                    (vii) Cause the formation of any corporation or other
subsidiary entity owned or controlled by the Company or the TRS SUB;
                    (viii) Make investments in the name of the Company or the
TRS SUB or with any Company and/or TRS SUB funds;
                    (ix) Commence or take any action in the name of, for or on
behalf of the Company relating in any way to a Bankruptcy;
                    (x) Dissolve or liquidate the Company except as expressly
required or permitted pursuant to Section 11;
                    (xi) Admit an additional Member to the Company except as
otherwise permitted pursuant to Section 10;
                    (xii) Amend the Certificate or this Agreement;
                    (xiii) Amend, modify or otherwise change the bylaws or the
business of the TRS SUB;
                    (xiv) Undertake any intentional act or omit to take any
action which creates or is likely to create recourse liability under any
outstanding Non-Recourse Carve Out Guaranty;
                    (xv) Except for CWI Scope Changes or as otherwise required
by Hyatt under the Hyatt Franchise Agreement or by Lender under the Loan
Documents, and

36



--------------------------------------------------------------------------------



 



subject to any further consent required from Hyatt under the Hyatt Franchise
Agreement and/or Lender under the Loan Documents, approve or implement (A) any
increase in the Renovation Budget, or (B) any change order to the Construction
Contract; or
                    (xvi) To the extent permitted under this Agreement or
otherwise required under the Hotel Management Agreement or as required for
Preservation Costs actually incurred by the Company or TRS SUB, amend, modify or
otherwise change the Initial Budget, any Approved Annual Budget or, except as
expressly permitted under this Agreement, incur any expense not set forth in the
Initial Budget or any Approved Annual Budget, as applicable.
               (b) Except as otherwise provided herein, any approval, consent,
agreement, or exercise of judgment or other determination to be made by the
Members, or the exercise of any option, may be made, given, withheld or
conditioned in the sole discretion of the Members. If the Members are unable,
after due consideration, to reach an agreement on any Member Decision described
in this Section 9.4, such failure shall constitute an “Impasse” hereunder.
               (c) This Section 9.4(c) is being adopted to comply with certain
provisions necessary to qualify the Company as a “special purpose” entity and in
connection therewith, notwithstanding anything to the contrary in this Agreement
(other than Section 5.8) or in any other document governing the formation,
management or operation of the Company, until such time as the outstanding
principal balance of the Loan has been paid in full, the Members covenant and
agree that the Company has not and shall not:
                    (i) engage in any business or activity other than the
acquisition, ownership, leasing, renovation, improvement, operation and
maintenance of the Property and activities incidental thereto;
                    (ii) acquire or own any material asset other than (A) the
Property, and (B) such incidental personal property as may be necessary for the
operation of the Property;
                    (iii) merge into or consolidate with any Person or dissolve,
terminate or liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure, without in
each case Lender’s consent;
                    (iv) fail to preserve its existence as an entity duly
organized, validly existing and in good standing (if applicable) under the laws
of the jurisdiction of its organization or formation, or without the prior
written consent of Lender, amend, modify, terminate or fail to comply with the
provisions of this Agreement, the Certificate or similar organizational
documents, as the case may be;
                    (v) own any subsidiary other than the TRS SUB or make any
investment in or acquire the obligations or securities of any other Person
without the consent of Lender;
                    (vi) commingle its assets with the assets of any of its
managing members, Affiliates or of any other Person;

37



--------------------------------------------------------------------------------



 



                    (vii) incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than the Loan and the
PROP Loan (as defined in the Loan Agreement), except unsecured trade and
operational debt, not more than forty-five (45) days old, incurred with trade
creditors in the ordinary course of its business of owning and operating the
Property in such amounts as are normal and reasonable under the circumstances
and permitted under the Loan Documents, provided that such debt is not evidenced
by a note and is paid when due and provided in any event the outstanding
principal balance of such debt shall not exceed at any one time two percent (2%)
of the outstanding indebtedness (including, without limitation, interest,
default interest, late charges and other sums or monies) due and owing pursuant
to the Loan Documents (“Debt”);
                    (viii) fail to pay its debts and liabilities from its own
assets;
                    (ix) fail to maintain its records, books of account and bank
accounts separate and apart from those of the general partners, members,
principals and Affiliates of the Company, the Affiliates of a general partner or
member of the Company, and any other Person;
                    (x) enter into any contract or agreement with any general
partner, member, principal or Affiliate of the Company, any guarantor of all or
a portion of the Debt (a “Guarantor”), or any general partner, member, principal
or Affiliate thereof, except as expressly permitted under the Loan Documents and
upon terms and conditions that are intrinsically fair and substantially similar
to those that would be available on an arms-length basis with third parties
other than any general partner, member, principal or Affiliate of the Company or
Guarantor, or any general partner, member, principal or Affiliate thereof;
                    (xi) seek dissolution or winding up, in whole or in part;
                    (xii) fail to correct any known misunderstandings regarding
the separate identity of the Company;
                    (xiii) hold itself out to be responsible (or pledge its
assets as security except as permitted by the Loan Documents) for the debts of
another Person;
                    (xiv) make any loans or advances to any third party,
including any general partner, Member, principal or Affiliate of the Company, or
any general partner, member, principal or Affiliate thereof;
                    (xv) fail to file its own Tax Returns or to use separate
stationery, invoices and checks;
                    (xvi) agree to, enter into or consummate any transaction
which would have the effect of substantially consolidating the Company into or
its parents or Affiliates under at law or equity;
                    (xvii) fail either to hold itself out to the public as a
legal entity separate and distinct from any other Person or to conduct its
business solely in its own name in order not (A) to mislead others as to the
entity with which such other party is transacting

38



--------------------------------------------------------------------------------



 



business, or (B) to suggest that the Company is responsible for the debts of any
third party (including any general partner, member, principal or Affiliate of
the Company, or any general partner, member, principal or Affiliate thereof);
                    (xviii) fail to allocate fairly and reasonably among the
Company and any third party (including, without limitation, any Guarantor) any
overhead for shared office space;
                    (xix) fail to pay the salaries of its own employees and
maintain a sufficient number of employees for its contemplated business
operations;
                    (xx) fail to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations;
                    (xxi) file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, or make an assignment for the
benefit of creditors; or
                    (xxii) share any common logo with or hold itself out as or
be considered as a department or division of (A) any general partner, principal,
member or affiliate of the Company, (B) any affiliate of a Member of the
Company, or (C) any other Person.
          9.5 Hotel and Construction Management. The Members hereby acknowledge
and agree that, notwithstanding the Member Decisions set forth in Section 9.4,
so long as (i) the manager of the Hotel (the “Operator”) is HRI Lodging or any
other Affiliate of 800 Canal Member; (ii) the developer under the Construction
Management Agreement is HCI or any other Affiliate of 800 Canal Member; or
(iii) the architect is HCI Architecture, Inc., a Louisiana professional
corporation (“HCI Architect”), CWI Member shall have the unilateral right to
exercise the rights and/or the taking of any action or the omission to take any
action, and/or the negotiation of any amendments, on behalf of the Company or
the TRS SUB as “Owner” pursuant to and in accordance with the Hotel Management
Agreement, the Construction Management Agreement and the Architect Agreement,
respectively (subject to all limitations and obligations on the part of “Owner”)
and to enforce and/or terminate the Hotel Management Agreement, the Construction
Management Agreement or the Architect Agreement pursuant to the respective terms
thereof (including, without limitation, the unilateral right to extend the term
of the Hotel Management Agreement in accordance with Section 2.2 or terminate
the Hotel Management Agreement for Operator’s failure to meet the requirement of
the Performance Test (as defined in the Hotel Management Agreement)). Upon any
termination of HRI Lodging as Operator, CWI Member shall no longer have the
right to make unilateral decisions on behalf of the Company or the TRS SUB as
“Owner” under the Hotel Management Agreement and CWI Member shall promptly
select a bona fide third party as a replacement Operator (which selection shall
be made by CWI Member in its sole but reasonable discretion). For avoidance of
doubt, except as set forth in this Section 9.5, CWI Member may not take, or
permit any Person to take, any action or prevent any action from being taken on
behalf of the Company or the TRS SUB as “Owner” under the Hotel Management
Agreement that would otherwise require the prior unanimous approval of the
Members as a Member Decision under Section 9.4.

39



--------------------------------------------------------------------------------



 



          9.6 Remuneration of Members and their Affiliates. Except as expressly
permitted under this Agreement, including, without limitation, (a) the Asset
Management Fee payable to CWI Member or its Affiliate; (b) such reasonable and
customary out-of-pocket costs as may be incurred by an Affiliate of either
Member, as applicable, in connection with performing accounting functions or
otherwise maintaining the books and records of the Company pursuant to
Section 12; and (c) the fees and any and all other amounts payable to
(i) Operator pursuant to the Hotel Management Agreement, (ii) HCI under the
Construction Management Agreement and/or (iii) HCI Architect under the Architect
Agreement, no Member (or their Affiliate) shall be entitled to any fees,
commissions, payments or other remuneration for any services rendered to or for
the Company or be reimbursed for any overhead expenses (including, without
limitation, rent, utilities, property taxes, insurance premiums, general
administrative expenses, salaries or other compensation to employees, etc.) of
any Affiliate of such Member; provided, however, that Managing Member, a Member,
or an Affiliate of a Member may be reimbursed for third-party out-of-pocket
costs and expenses, at cost, without mark-up or profit, reasonably incurred in
connection with performing its duties under this Agreement (which third-party
cost shall include, but shall not be limited to, reasonable travel expenses to
be governed by a travel policy to be agreed upon between the Members).
Notwithstanding anything to the contrary contained herein, to the extent any
liability of 800 Canal Member to CWI Member arises under the Contribution
Agreement resulting from a breach by 800 Canal Member of any of the covenants,
representations and warranties contained therein (subject to the survival of
such representations and warranties as limited under Section 3.4 of the
Contribution Agreement), or arising under any of the indemnification provisions
contained in the Contribution Agreement or any of the other documents or
agreements delivered pursuant thereto, and such liability is not paid or
reimbursed by 800 Canal Member to CWI Member in accordance therewith, then any
and all fees payable to 800 Canal Member and/or its Affiliates pursuant to the
Hotel Management Agreement, Construction Management Agreement and/or
Construction Agreement shall be paid first and instead to CWI Member until such
time as any and all claims and liabilities of 800 Canal Member to CWI Member
pursuant to the Contribution Agreement are paid in full and none of 800 Canal
Member nor any of its Affiliates shall have any claim against the Company or CWI
Member for the failure to pay any such fees earned to 800 Canal Member or such
Affiliate which is owed the same.
          9.7 Member Approval. No annual or regular meetings of the Members are
required to be held. In any instance in which the approval of the Members is
required under this Agreement, such approval may be obtained in any manner
permitted by the Act. Unless otherwise provided in this Agreement, approval of
the Members shall mean the unanimous written approval of the Members.
          9.8 Liquor License. The determination to obtain those licenses,
consents or other approvals required by the State of Louisiana Office of Alcohol
and Tobacco Control (the “ATC”) or required by the City of New Orleans or
otherwise that may be necessary for the Company or the TRS SUB to obtain a
liquor license at the Hotel (the “Liquor Licenses”) shall be a Member Decision;
provided, however, CWI Member may elect at any time to cause the Company or TRS
SUB to apply for the Liquor Licenses by taking any and all actions and filing
all necessary applications and/or disclosure forms or other information required
by the ATC or the City of New Orleans in connection with obtaining one or both
of the Liquor Licenses; provided, further, if (a) the application and/or
disclosure process is impossible or creates an

40



--------------------------------------------------------------------------------



 



unreasonable and/or impractical burden on the Members or their respective
constituent members, partners, shareholders or other direct and indirect owners
thereof (including, without limitation, requiring disclosures or applications
from any Person having a direct interest in the REIT and/or any executives or
board members of CWI); or (b) the Company is unable to obtain or subsequently
loses any Liquor Licenses, which in any case arises because of a Member’s or its
Affiliate’s inability to obtain qualification or the necessary licenses,
consents or other approvals required by the ATC, then in either event, the
Members may elect to (i) abstain from acquiring the Liquor License; or (ii) form
a wholly owned subsidiary or other affiliated ownership structure controlled by
one or more of the Members or their respective Affiliates (“LiquorCo”) that will
apply for and hold the Liquor License(s) in lieu of the Company. In the event
that the Members approve the formation of LiquorCo pursuant to clause (c) of the
prior sentence, the Company will enter into an agreement with LiquorCo that will
permit the sale of liquor at the Hotel, to the extent legally permissible and on
terms and conditions reasonably acceptable to the Members.
          9.9 Guarantees; Refinancing.
               (a) The Members acknowledge and agree that 800 Canal Member or
its Affiliate has executed or intends to execute and deliver that certain
Grantee Statement of Assurances in connection with the making of the PROP Loan
to the Company (the “Prop Loan Guaranty”). The Members further acknowledge and
agree that 800 Canal Member or its Affiliate will execute and deliver the Canyon
Completion Guaranty and the Non-Recourse Carve Out Guaranty, each in favor of
Lender, the Completion and Cost Overrun Guaranty and, subject to this
Section 9.9(a), 800 Canal Member or its Affiliate (and not the Company, the TRS
SUB or CWI Member (or any Affiliate of CWI Member)) will be responsible for any
and all amounts up to the Cost Overrun Cap due and otherwise owing by the
Company thereunder as more specifically provided for in Section 6.3(a). If 800
Canal Member is required to make any payment under or pursuant to the Prop Loan
Guaranty (each a “Prop Loan Guaranty Payment”), the Members agree that each
Member will make a Member Loan to the Company in an amount equal to its
proportionate share (based upon such Member’s Participation Percentages) of such
Prop Loan Guaranty Payment.
               (b) Subject to this Section 9.9(b), 800 Canal Member hereby
covenants and agrees to indemnify, defend and hold harmless the Company and/or
the TRS SUB and CWI Member and CWI Member’s Affiliates and their respective
officers, directors, principals, members and agents, from and against any Claims
or Losses resulting from the Canyon Completion Guaranty (up to the Cost Overrun
Cap) and Non-Recourse Carve Out Guaranty in favor of Lender, and Completion and
Cost Overrun Guaranty (up to the Cost Overrun Cap); provided, however, in the
event that any 800 Canal Party incurs any recourse liability under the
Guarantees which is incurred as the direct result of CWI Member’s unilateral act
in breach of this Agreement (a “Guaranty Triggering Event”), 800 Canal Member
shall not be liable under this Section 9.9(b) and CWI Member agrees to
indemnify, defend and hold harmless the Company and/or the TRS SUB and 800 Canal
Member and its Affiliates from and against any Claims or Losses resulting from
such Guaranty Triggering Event.
               (c) The Members acknowledge and agree that the Company may be
required, as a condition to obtaining any future refinancing or other
indebtedness, to provide a guaranty of non-recourse obligations and/or other
issues generally guaranteed in connection with

41



--------------------------------------------------------------------------------



 



obtaining such financing, refinancing or other indebtedness; provided, however,
in no event shall either Member or their respective Affiliates be required to
execute any recourse guarantees in connection therewith. Notwithstanding the
foregoing, in the event that the Company is required to provide a non-recourse
carve-out guarantee as contemplated in this Section 9.9(b), such guarantee shall
be provided by 800 Canal Member or its Affiliate as approved by such lender at
the time, on the same basis generally as 800 Canal Member (or its Affiliate)
executed the Non-Recourse Carve Out Guaranty; provided, however, that if a
lender requires a guaranty to be joint and several, each of 800 Canal Member’s
and CWI Member’s proportionate liability under such guarantee (“Proportionate
Share of Liability”) shall be in the same proportion as such Member’s
Participation Percentage (“Guarantee Obligation”), subject to this
Section 9.9(b).
               (d) If either 800 Canal Member or CWI Member pays a Guarantee
Obligation in excess of its respective Proportionate Share of Liability (the
“Overpaying Guarantor”) because either (i) 800 Canal Member or CWI Member funds
a Guarantee Obligation pursuant to the applicable guarantee when such Member’s
actual obligation pursuant to this Section 9.9 is less than the amount paid, or
(ii) one (1) Member fails to fund its Proportionate Share of Liability under a
Guarantee Obligation, such Overpaying Guarantor shall be entitled to
reimbursement from the other guarantor in the amount of thereof.
               (e) Notwithstanding the foregoing, to the extent that payment of
a Guaranty Obligation is due to the fault of one Member or its Affiliate (with
the payment or lack of payment of a cost overrun that exceeds the Cost Overrun
Cap under one of the Guarantees itself not constituting a “fault” as such term
is used in this Section 9.9 (e)), the guarantor on behalf of the Member or such
Member’s Affiliate at fault shall be responsible to pay the percentage of such
Guarantee Obligation equal to the percentage of fault of the party at fault.
          9.10 Dispute Resolution.
               (a) In the event that the Members are unable to mutually agree on
any dispute which expressly provides for resolution under this Section 9.10,
such dispute shall be settled as follows:
                    (i) The Members shall work together in good faith and a
spirit of mutual cooperation to attempt to resolve the applicable arbitrable
dispute for a period of ten (10) business days after notice from one Member to
the other referencing this Section 9.10(a)(i) (the “Discussion Period”); and
                    (ii) If within the Discussion Period the Members fail to
resolve the applicable arbitrable dispute, then either Member may promptly
thereafter file an arbitration administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules, and upon the
issuance of a judgment on the award rendered by the arbitrator(s) thereunder,
such judgment may be entered in any court having jurisdiction thereof. All
arbitration proceedings and hearings shall occur in New Orleans, Louisiana.
     For avoidance of doubt, any failure by either Member to approve a Member
Decision shall not constitute a dispute for which arbitration under this
Section 9.10 is available.

42



--------------------------------------------------------------------------------



 



               (b) Within ten (10) days after the commencement of arbitration,
the parties shall attempt to mutually agree upon a single person to act as
arbitrator. If the parties cannot agree on a single arbitrator within such ten
(10) day period, then, within twenty (20) days after the commencement of
arbitration, each party shall select one person to act as arbitrator and the two
selected shall select a third arbitrator within five (5) days of their
appointment. If the arbitrators selected by the parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association. Should this selection procedure fail for any
reason, the arbitrators shall be appointed as provided in the Commercial
Arbitration Rules of the American Arbitration Association. The arbitrator(s)
selected should be competently knowledgeable in the subject matter of the
dispute.
               (c) The arbitrator(s) shall award reasonable attorneys’ fees and
expenses to the prevailing party, if a prevailing party, if any, can be
reasonably identified. The arbitrator(s) shall make its/their determination in
accordance with the laws of the State of Louisiana (or Delaware, in the case of
decisions involving this Agreement and/or corporate laws generally). The
arbitrator(s) shall make specific, written findings of fact and conclusions of
law.
               (d) A party may apply to the arbitrator(s) seeking injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved. A party also may, without waiving any remedy under this Agreement,
seek from any court having jurisdiction any interim or provisional relief that
is necessary to protect the rights or property of that party, pending the
establishment of the arbitration tribunal (or pending the arbitration tribunal’s
determination of the merits of the controversy).
               (e) Each party to this Agreement agrees that it may be joined as
an additional party to an arbitration involving other parties to this Agreement.
If more than one arbitration is begun under this Agreement and any party
contends that two or more arbitrations are substantially related and that the
issues should be heard in one proceeding, the arbitrator(s) selected in the
first-filed of such proceedings shall determine whether, in the interests of
justice and efficiency, the proceedings should be consolidated before those
arbitrator(s).
               (f) The filing of an arbitration proceeding by any Member shall
not at any time (i) prohibit, limit or otherwise adversely affect the rights of
either Member to deliver a Buy-Sell Notice and exercise its rights under
Section 10.4 or (ii) prohibit or otherwise adversely affect the rights of any
Member to initiate and close a Transfer, right of first offer, buy-sell or any
other rights under Section 10.
          9.11 Execution of Documents. Except as otherwise expressly set forth
in this Agreement (including, but not limited to, Sections 5.8, 9.3 and 9.4),
each check, contract, deed or act of sale or similar conveyance document, lease,
promissory note, mortgage, escrow instruction, bond, release or any other
documents of any nature whatsoever, in any way pertaining to the Company shall
be signed by Managing Member or the person or persons designated from time to
time by Managing Member, provided that, the Members agree and acknowledge that
CWI Member shall have the sole authority to take all actions and issue any such
documents and have signing authority on behalf of “owner,” in connection with
any and all matters under the Hotel Management Agreement, Construction
Management Agreement and/or the Architect Agreement. Managing Member shall have
the authority to sign all documents

43



--------------------------------------------------------------------------------



 



required to be signed under the Hotel Management Agreement; provided, however,
except as set forth in Section 9.5, Managing Member must obtain the prior
written consent of the Members with respect to any Member Decisions.
          9.12 TRS SUB Directors.
               (a) The Members acknowledge that the initial directors of the TRS
SUB are Michael Medzigian, Michael Coolidge, A. Thomas Leonhard, Jr. and Steven
Nance. Notwithstanding any other provision of this Agreement, for so long as
(a) CWI Member maintains an indirect ownership interest in the TRS SUB, CWI
Member shall have the right to appoint one-half of the number of directors of
the TRS SUB at every meeting of the stockholders of the TRS SUB, and on every
action or approval by written consent of the stockholders of the TRS SUB, the
CWI Member shall have the right to cause the Company to nominate one-half of the
number of directors of the TRS SUB; and (b) 800 Canal Member maintains an
indirect ownership interest in the TRS SUB, 800 Canal Member shall have the
right to appoint one-half of the number of directors of the TRS SUB at every
meeting of the stockholders of the TRS SUB, and on every action or approval by
written consent of the stockholders of the TRS SUB, and the Company shall so
nominate and vote (or cause to be voted) or provide consent (or cause consent to
be provided) with respect to its shares of stock in the TRS SUB for the nominees
designated in this Section 9.4(d). CWI Member and 800 Canal Member shall have
the right to cause the Company to vote to replace any of their respective
representatives, in their sole and absolute discretion, at any time by
delivering written notice to the Managing Member setting forth the identity of
such replacement director, provided that each director of the TRS SUB shall hold
office until a successor is elected and qualified or until such appointed
director resigns or is removed. The Members and the Company shall not enter into
any agreement, arrangement or understanding inconsistent with the foregoing.
               (b) The Company shall vote or cause to be voted all of its shares
of stock in the TRS SUB or take any other action necessary for the removal of
any member of the board of directors of the TRS SUB upon the request of the
Member then entitled to nominate such member to the board of directors as set
forth in Section 9.12(a) above, and for the election to the board of directors
of an individual designated by such Member in accordance with the provisions
hereof. The Company shall vote all of its shares of stock in the TRS SUB in such
manner or take any other action as shall be necessary or appropriate to ensure
that any vacancy on the board of directors occurring for any reason shall be
filled only in accordance with the provisions of this Section 9.12(b).
          9.13 Liability/Indemnification.
               (a) Except as expressly provided otherwise in this Agreement,
Managing Member, and its respective Affiliates, and their respective partners,
members, shareholders, other principals, directors, officers, employees, agents
and other representatives (collectively, the “Managing Parties”) shall not be
liable, responsible or accountable, in damages or otherwise, to any Member or to
the Company for any act performed by them within the scope of the authority
conferred upon them by this Agreement, except for fraud, willful misconduct or
gross negligence. The Company shall, out of Company assets (but not the assets
of any Members), indemnify and hold the Managing Parties harmless for any act
performed by them

44



--------------------------------------------------------------------------------



 



within the scope of the authority conferred upon them, except for (i) fraud;
(ii) willful misconduct; (iii) gross negligence; or (iv) acts or omissions which
are beyond the scope of its authority hereunder (and which were taken without a
good faith belief the same were within such scope of authority hereunder).
Except to the extent that any Member incurs loss or damage caused by the act or
omissions under clauses (i) through (iv) above, the Company shall, out of
Company assets (but not the assets of any Members), indemnify and hold the 800
Canal Parties and the CW Parties harmless from and against any personal loss or
damage incurred by them arising from any act performed by them for and on behalf
of the Company or the TRS SUB or arising out of any business of the Company or
the TRS SUB.
               (b) 800 Canal Member acknowledges, covenants and unconditionally,
absolutely and irrevocably agrees to appear, indemnify, protect, defend and hold
harmless, as well as reimburse, the Company, CWI Member and its Affiliates and
their respective parents, Affiliates, shareholders, officers, directors,
members, partners, trustees, agents, representatives and employees
(collectively, the “Related Parties”) to the fullest extent provided by law,
from and against, and for, any and all liability, claims, acts, actions, causes
of actions, claims for relief, judgments, executions, counts, suits,
proceedings, demands, lawsuits, claims of indemnity, expenses, pre-litigation
procedures, accounts, reckonings, controversies, or any combination of the same,
of any nature whatsoever, whether at law or equity, whether arising out of, from
or under foreign, Federal, state, and/or local law, statute, ordinance,
regulation, common law, or any other source of law, whether sounding in contract
or tort, or pursuant to statutory remedy, brought by or otherwise commenced on
behalf of any third party, including, without limitation, the Lender
(collectively, “Claims”), and all actual, out-of-pocket and/or, subject to the
terms of this Agreement, economic damages, liabilities, any amounts reasonably
incurred to settle any Claims, and losses (including, without limitation,
reasonable attorneys’ fees and costs, including litigation expenses incurred
successfully defending allegations of intentional misconduct) (collectively,
“Losses”) (but in all cases without duplication with respect to any and all
payments made by or on behalf of 800 Canal Member or its Affiliate for a breach
or default under the Contribution Agreement) actually incurred by the Company,
the TRS SUB, CWI Member, or any Related Parties as a direct result of such
Claims to the extent such Claims and Losses resulted from any breach or default
by the 800 Canal Member Affiliate of any terms and provisions of the Hotel
Management Agreement, the Architect Agreement or arising under or pursuant to
the Non-Recourse Carve Out Guaranty (to the extent arising from these acts or
omissions of 800 Canal Member or its Affiliates), the Canyon Completion Guaranty
or the Completion and Cost Overrun Guaranty (up to the Cost Overrun Cap)
(collectively, the “Indemnity Obligations”); provided, however, that any and all
obligations and liabilities for recurring costs and expenses (e.g., utilities,
taxes, insurance premiums and other goods and services provided or delivered to
the Hotel, the Garage, the Company and/or the TRS SUB prior to the Effective
Date) that are prorated under the Contribution Agreement shall not be deemed
Indemnity Obligations and shall be treated as provided in the Contribution
Agreement.
               (c) An indemnitee (an “Indemnitee”) who desires to make a Claim
against an indemnitor (an “Indemnitor”) under this Section 9.13 shall notify the
Indemnitor of the claim, demand, action or right of action which is the basis of
such Claim within twenty (20) calendar days of discovering such claim, and shall
give the Indemnitor a reasonable opportunity to participate in the defense
thereof. Failure to give such notice shall not affect the Indemnitor’s
obligations hereunder, except to the extent of any actual prejudice resulting
therefrom. Any cash

45



--------------------------------------------------------------------------------



 



distributions to which the Indemnitor would otherwise be entitled under this
Agreement shall be reduced by any amounts the Indemnitor is required to pay
pursuant to this Section 9.13, and instead shall be paid to the Indemnitee
entitled to indemnity, up to the full amount of the indemnity obligation.
               (d) Notwithstanding anything to the contrary set forth in this
Agreement, if any event gives rise to an Indemnity Obligation, CWI Member shall
have the right to exercise all rights and remedies available at law or in equity
with respect thereto (including, without limitation, the right to recover
actual, consequential or other damages, the right to offset and retain for its
own right and benefit any and all amounts to be distributed, paid, reimbursed,
and/or advanced to 800 Canal Member under this Agreement and/or the bylaws under
which the TRS SUB was formed); provided, however, notwithstanding anything to
the contrary in this Agreement or elsewhere, in no event shall either Member be
liable for any claim for opportunity costs resulting from the transactions set
forth in this Agreement (in avoidance of doubt, any Claim for Losses by CWI
Member shall include any actual value of the Hotel and/or the Garage that is
permanently lost (to the extent such Losses can be reasonably measured) as a
result of any matters for which 800 Canal Members would be liable or CWI Member
would otherwise be indemnified for under this Agreement).
     10. RESTRICTIONS ON TRANSFER; NEW MEMBERS.
          10.1 Limitations on Transfers. Except as set forth in Sections 10.2,
10.3 and 10.4, no Member shall for any reason, whether voluntarily,
involuntarily or by operation of law, Transfer all or any of such Member’s
Membership Interest, without the prior unanimous written consent of the Members.
To the fullest extent permitted by law, any Transfer not expressly permitted in
this Agreement shall be null and void and of no legal effect. A transferee of a
Membership Interest shall have the right to become a substitute Member only if
(i) unanimous consent of the Members is given; (ii) such Person executes an
instrument satisfactory to Managing Member accepting and adopting the terms and
provisions of this Agreement; and (iii) such Person pays any reasonable expenses
in connection with such Person’s admission as a substitute Member. The admission
of a substitute Member shall not release the Member who assigned the Membership
Interest from any liability that such Member may have to the Company.
          10.2 Permitted Transfers. Notwithstanding anything to the contrary set
forth in Section 10.1, the Members hereby consent to any Transfer to a Permitted
Transferee. For avoidance of doubt, with respect to CWI Member, any encumbrance,
gift, assignment, pledge, hypothecation, sale or other transfer, by operation of
law or otherwise, of all or any direct or indirect interest in CWI by the
respective direct and/or indirect owner in CWI shall not be deemed a Transfer
under this Agreement and shall be permitted without the consent of any Member.
Transfers made pursuant to this Section 10.2 will not be subject to the Right of
First Offer as set forth in Section 10.3.
          10.3 Right of First Refusal on Transfer.
               (a) Except for the case of a Transfer to a Permitted Transferee
and, with respect to CWI Member, any Transfer by the direct or indirect owner in
CWI, a Member

46



--------------------------------------------------------------------------------



 



(the “Selling Member”), upon receiving a bona fide offer, whether written or
oral, by a third party to acquire all or any portion of such Selling Member’s
Membership Interest which the Selling Member is willing to accept, or upon
making a bona fide offer, whether written or oral, to a third party to sell,
Transfer or assign all or any of the Selling Member’s Membership Interest
(either of such types of offers is referred to herein as the “Offer”), shall
give written notice thereof (the “Sale Notice”) to the Company and the other
Member (the “Offered Member”). The Sale Notice shall specify:
                    (i) The portion of and identity of the Membership Interest
proposed to be Transferred (the “Offered Interest”);
                    (ii) The identity of the proposed transferee;
                    (iii) The consideration to be received for the Offered
Interest (including the value of any non-monetary consideration and the method
for determining such value); and
                    (iv) The terms and conditions upon which the Selling Member
intends to make the Transfer.
The Sale Notice shall be accompanied by a true and complete copy of the Offer,
if it is written, and shall constitute an offer by the Selling Member to
Transfer the Offered Interest to the Offered Member as more fully set forth
below.
               (b) The Offered Member shall have the right to purchase all (and
only all) of the Offered Interest at a price equal to the price (the “Offered
Price”), and upon such other terms set forth in the Offer. The Offered Member
may exercise its right to purchase only by giving written notice thereof to the
Selling Member (the “Acceptance Notice”), within thirty (30) days after the date
on which the Offered Member received the Sale Notice.
               (c) If the Offered Member does not accept the Offer by the end of
the thirty (30) day period, then notwithstanding this Section 10.3, the Selling
Member shall have the right, within six (6) months, to sell the Offered Interest
to another transferee, on terms that are not materially less favorable than
contained in the Offer. In the event that the Offered Member elects to purchase
the Offered Interest, the Offered Member shall complete such purchase and pay
the Offered Price no later than ninety (90) days after Selling Member’s timely
receipt of the Acceptance Notice. No transfer of an Offered Interest can be made
to a transferee which does not, in the reasonable judgments of the Offered
Member, meet the Qualified Transferee Requirements.
          10.4 Buy/Sell.
               (a) At any time after the Lock-Out Period and upon thirty
(30) days following receipt of a written request for the approval of any Member
Decision, if an Impasse is continuing, either Member (the “Offering Member”)
may, in its sole and absolute discretion, deliver written notice (the “Buy-Sell
Notice”) to the other Member (the “Responding Member”), proposing a Total Value
which would be the basis for calculating the applicable price (“Applicable
Price”) at which the Offering Member is willing to either (i) sell to the other

47



--------------------------------------------------------------------------------



 



Member all of the Offering Member’s Membership Interest; or (ii) purchase from
the other Member all of the other Member’s Membership Interest. The Buy-Sell
Notice shall be accompanied by a letter or other statement signed by a bank or
trust company confirming that the Offering Member has deposited with such bank
or trust company the amount of Two Hundred Fifty Thousand Dollars ($250,000)
(the “Deposit”). The Responding Member shall have a period of thirty (30) days
after receipt of the Buy-Sell Notice in which to elect, by written notice to the
Offering Member (the “Response Notice”), to either (A) purchase all of the
Membership Interest of the Offering Member at the Applicable Price; or (B) sell
all of the Responding Member’s Membership Interest to the Offering Member at the
purchase price that would be payable by the Offering Member if the Responding
Member elects to sell all of the Responding Member’s Membership Interest to the
Offering Member (the “Responding Member’s Purchase Price”) based on the amount
the Responding Member would receive if the assets of the Company were sold for
an amount equal to the Total Value, all third party liabilities were repaid and
the balance was paid and/or distributed pursuant to Section 8.2. A Response
Notice electing to purchase the Offering Member’s Membership Interest shall
include a letter or other statement signed by a bank or trust company confirming
that the Responding Member has deposited with such bank or trust company the
amount of Two Hundred Fifty Thousand Dollars ($250,000); thereupon, the Deposit
previously made by the Offering Member shall be returned to the Offering Member
by the bank or trust company with which the Offering Member shall have deposited
the Deposit. The failure of the Responding Member to duly and timely give a
Response Notice shall constitute its election to sell all of its Membership
Interest to the Offering Member at the Applicable Price. Unless otherwise
approved in writing by the Members, such purchase and sale shall be consummated
within ninety (90) days after the date Responding Member (1) delivers a Response
Notice, or (2) if the Responding Member fails to give the Offering Member a
Response Notice in accordance with this Section 10.4, is deemed to have elected
to sell all of its Membership Interest to the Offering Member (the “Closing
Date”), and in either such event the Members shall negotiate and work together
in a spirit of good faith and mutual cooperation to enter into the transfer
documents, including a deed or act of sale, bill of sale and other such
instruments of transfer as shall be reasonably requested by the purchasing
Member. Furthermore, if Managing Member is the purchasing Member, Managing
Member shall use commercially reasonable efforts to obtain as part of the
closing the absolute release of the 800 Canal Parties from any post-closing
obligations or liabilities under all Guarantees to which any 800 Canal Party is
a party or to which any 800 Canal Party may be bound; provided, however, if
Managing Member is unable, despite commercially reasonable efforts, to obtain
the release of the 800 Canal Parties from post-closing obligations and
liabilities under the Guarantees to which any 800 Canal Party is a party, then
Managing Member shall indemnify, defend and hold 800 Canal Parties harmless from
and against any and all claims, liabilities and damages arising under or related
to any post-closing obligations or liabilities under all Guarantees and Managing
Member shall provide to 800 Canal Parties a guaranty, in form and substance
reasonably acceptable to 800 Canal Member, executed by an Affiliate of CWI
Member, reasonably acceptable to 800 Canal Member and guarantying the indemnity
obligations of Managing Member continued in this Section 10.6(a). In addition,
concurrent with the closing whereby Managing Member is the purchasing Member,
Managing Member may, without penalty, terminate the Hotel Management Agreement,
effective as of the closing date. Time is of the essence with respect to the
closing of the sale contemplated herein on or before expiration of such ninety
(90) day period. One hundred percent (100%) of the purchase price for the

48



--------------------------------------------------------------------------------



 



Membership Interest being sold or purchased shall be payable at the Closing Date
by wire transfer in immediately available funds.
               (b) Notwithstanding any other provisions hereof to the contrary,
any purchasing Member shall not be required to close on the purchase of any
Membership Interest in accordance with this Section 10.4 unless the
representations and warranties of the selling Member as set forth in
Section 10.7 shall be true and correct as of the Closing Date, and the selling
Member shall deliver a certificate to such effect to the purchasing party dated
as of the Closing Date; provided, however, that it shall be made clear that as
to the condition or prospects for the Company, the selling Member is selling its
Membership Interest on an “as-is, where-is” basis. If the purchasing Member
fails to complete the purchase on or before the Closing Date (other than as a
result of the selling Member’s default), then (i) the Deposit deposited by the
purchasing Member shall be forfeited by the purchasing Member and shall be paid
over to the selling Member by the institution holding such Deposit; (ii) the
selling Member shall have ninety (90) days to elect to become the purchasing
Member and purchase the other Member’s Membership Interest at ninety percent
(90%) of the Applicable Price or the Responding Member’s Purchase Price (as
applicable); and (iii) such defaulting Member may be stripped of certain rights,
powers and/or authority as expressly set forth in this Agreement (including,
without limitation, such defaulting Member’s removal as Managing Member). All
closings shall be conducted through an escrow agreement established by the
Members with a title insurer, and shall take place in New Orleans, Louisiana.
Each Member shall pay one-half of the cost of escrow, together with all of its
attorneys fees incurred in connection with such buy-sell transaction. Either
Member purchasing an interest under this Section 10.4 may assign its rights, in
the whole or in part, to any Affiliate of such Member, provided that no
assignment shall relieve the purchasing party from any liability or obligation
with respect to such purchase.
          10.5 ROFO. If Managing Member wishes to cause the Company or the TRS
SUB to sell the Property pursuant to Section 9.3(a)(i), it shall first give a
notice to the other Members of its desire to sell the Property and of the price
and terms on which it is willing to sell the Property (the “ROFO Sale Notice”).
If the other Member opposes the sale and wishes to purchase the Property for the
price and on the terms proposed by the Managing Member (the “Sale Member”) in
the ROFO Sale Notice, it shall so notify the Sale Member in writing within
twenty (20) days after receiving the ROFO Sale Notice, and thereafter the
parties shall attempt in good faith, for the time period set forth below, to
agree on any additional terms of such sale to the buying member (“Buying
Member”) which were not included in the ROFO Sale Notice; provided, that the
Members agree that such terms must include (a) an acknowledgement that neither
the Company nor the Sale Member shall be required to make any representation
with respect to the Property; (b) the obligation of the Buying Member to obtain
the absolute release of the Company and the Sale Member (and all Affiliates of
the Sale Member) from any post-closing obligations or liabilities under any
Guarantees to which the Sale Member or its Affiliates is a party or to which the
Sale Member or its Affiliates may be bound; (c) an undertaking by the Buying
Member to release the Company and the Sale Member from any obligations or
liabilities in any way relating to the Property accruing from and after the
closing with respect to the Property, and an indemnity from a creditworthy
Affiliate of the Buying Member, reasonably acceptable to the Sale Member,
pursuant to which the Company and the Sale Member are indemnified and held
harmless from and against any such post-closing obligations or liabilities;
(d) an undertaking by the Buying Member to release the Sale Member from any
post-closing

49



--------------------------------------------------------------------------------



 



obligations or liabilities under any cross-indemnity agreements to which either
Member are parties; (e) an undertaking by the Buying Member to make a five
percent (5%) deposit upon the execution and delivery of a mutually acceptable
purchase contract, which shall be non-refundable if the Buying Member breaches
such purchase contract; and (f) a closing date not later than ninety (90) days
after the date of the Buying Member’s receipt of the ROFO Sale Notice. For
twenty (20) days after the Buying Member’s receipt of the ROFO Sale Notice, the
parties shall negotiate in good faith to execute and deliver a purchase contract
containing all of the terms and conditions for such a sale of the Property to
the Buying Member. If for any reason (i) the Buying Member notifies the Sale
Member it does not wish to purchase the Property; (ii) the Buying Member fails
to timely notify the Sale Member that it wishes to purchase the Property at the
price and on the terms required above; (iii) the Buying Member timely notifies
the Sale Member but a purchase contract is not executed and delivered between
the Buying Member and the owner of the Property within the twenty (20) day
period for any reason (including the inability of the parties to agree on any
terms not set forth in the ROFO Sale Notice); or (iv) said purchase contract is
executed and delivered but the purchase and sale of the Property does not close
within ninety (90) days after Buying Member’s receipt of the ROFO Sale Notice
for any reason (other than a default by the owner of the Property which is not
caused by the Buying Member), then the Sale Member shall have the right, and to
the extent necessary the Buying Member hereby gives to the Sale Member a power
of attorney, coupled with an interest, to cause the owner of the Property, to
enter into a binding agreement for the sale of the Property and/or to cause the
owner of the Property to sell the Property on the same or better terms as set
forth in the ROFO Sale Notice to an unaffiliated third party pursuant to this
Section 10.5. However, if the Sale Member does not cause the owner of the
Property to enter into a binding agreement to sell the Property to an
unaffiliated third party within one (1) year after the Sale Member is permitted
by the terms of this Section 10.5 to cause the owner of the Property to enter
into a binding agreement for the sale of the Property for a purchase price of at
least ninety percent (90%) of the purchase price set forth on the ROFO Sale
Notice, then the Sale Member shall be required to again comply with the
provisions of this Section 10.5 prior to causing the sale of Property pursuant
to this Section 10.5. The Buying Member may structure any purchase by it under
this Section 10.5 of all or substantially all of the assets of the Company as a
purchase of the Sale Member’s Participation Percentage Interest by paying the
Sale Member on the closing date the same amount that it would have otherwise
received upon the sale of the Property under the purchase contract.
          10.6 Further Assurances. It is the intent of the Members that, in the
event of any closing of a purchase of Membership Interest under this Section 10,
the selling or transferring Member shall fully convey, transfer and assign all
of its Membership Interest and any rights associated therewith. Each selling
Member agrees that, at any such closing and any time thereafter, upon request of
the purchasing Member, the selling Member shall execute, acknowledge and deliver
to the purchasing Member and the Company such assignments, conveyances,
transfers and other instruments and documents, and perform such other acts, as
may be reasonably necessary to fully effect the Transfer of the Membership
Interest sold or otherwise being Transferred to such Member. Any Member
acquiring the Membership Interest of the other Member under this Section 10 may
designate its Affiliate to take the assignment of the Membership Interest to be
Transferred to such Member.

50



--------------------------------------------------------------------------------



 



          10.7 Representations and Warranties of the Members. As of the date of
exercise of any rights, and as of the date of closing of any sale of any
Member’s Membership Interest pursuant to this Article 10, each of the Members
represents and warrants to the Company and the other Members with respect to
itself as follows:
               (a) Such Member is the lawful owner of and has the full right,
power and authority to sell, Transfer and deliver such Member’s Membership
Interest which it purports to own, and the sale, Transfer and delivery of such
Membership Interest in accordance therewith will Transfer good and marketable
title thereto free and clear of all liens, encumbrances, Claims or right of the
third parties of every kind and nature whatsoever, subject only to the
provisions of this Agreement;
               (b) The Membership Interest owned by such Member has been duly
authorized and is fully paid and non-assessable. There are no existing options,
warrants, calls or commitments on the part of any Member or other Person
relating to such Membership Interest. No voting agreements or restrictions of
any kind other than those set forth in this Agreement affect the rights of any
such Membership Interest or such Member;
               (c) Such Member has the right and power to enter into this
Agreement and this Agreement has been fully executed and delivered and
constitutes the valid and binding obligation of such Member. No consent of any
Person not a party to this Agreement and no consent of any Governmental
Authority is required to be obtained on the part of such Member in connection
with or resulting from the execution or performance of this Agreement; and
               (d) Any Member selling its Membership Interest under this
Section 10 will deliver to the other Member a certificate dated as of the
Closing Date of the applicable sale making the foregoing representations and
warranties to such other Member as of the applicable Closing Date.
          10.8 No Dissolution. If a Member completes a Transfer of all or any
part of its Membership Interest in the Company without complying with the
provisions of this Agreement, such action shall in and of itself not cause or
constitute a dissolution of the Company.
          10.9 Pledge Agreement. Notwithstanding anything to the contrary in
this Agreement, including, without limitation, Article 10, (a) each Member may
pledge its Membership Interest pursuant to that certain Accommodation Pledge
Agreement (Membership Interests in Operating Lessor), dated as of the date
hereof (the “Pledge Agreement”), and (b) upon a foreclosure, sale or other
transfer of the Membership Interests pursuant to the Pledge Agreement, the
holder of such limited liability company interests shall, upon the execution of
a counterpart to this Agreement, automatically be admitted as a member of the
Company upon such foreclosure, sale or other transfer, with all of the rights
and obligations of a Member hereunder. The Company acknowledges that the pledge
of the limited liability company interest in the Company made by a Member in
connection with the Pledge Agreement shall be a pledge not only of profits and
losses of the Company, but also a pledge of all rights and obligations of such
Member. Upon a foreclosure, sale or other transfer of the limited liability
company interests of the Company pursuant to the Pledge Agreement, the successor
Member may transfer its interests in the Company, subject to this Article 10.
Notwithstanding any provision in the Act

51



--------------------------------------------------------------------------------



 



or any other provision contained herein to the contrary, pursuant to the terms
of the Pledge Agreement, each Member shall be permitted to pledge, and upon any
foreclosure of such pledge in connection with the admission of the Lender or its
nominee as member, to transfer to the Lender or such nominee its rights and
powers to manage and control the affairs of the Company in accordance with this
Agreement. Sections 10.3 and 10.4 shall not apply to the pledge or related
foreclosure under the Pledge Agreement.
          10.10 Interests and Membership Interest Certificates.
               (a) Each limited liability company interest in the Company shall
constitute and shall remain a “security” within the meaning of, and governed by,
(i) Article 8, including Section 8-102(a)(15), of the Uniform Commercial Code as
in effect from time to time in the States of Delaware and (ii) the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995.
Notwithstanding any provision of this Agreement to the contrary, to the extent
that any provision of this Agreement is inconsistent with any non-waivable
provision of Article 8 of the Uniform Commercial Code as in effect in the State
of Delaware (6 Del C. § 8-101, et. seq.) (the “UCC”), such provision of
Article 8 of the UCC shall be controlling.
               (b) Membership Interest Certificates.
                    (i) Upon the issuance of limited liability company interests
in the Company to any Person in accordance with the provisions of this
Agreement, without any further act, vote or approval of any Member, director,
officer or any Person, the Company may issue one or more non-negotiable
certificates in the name of such Person substantially in the form of Exhibit “F”
hereto (a “Membership Interest Certificate”), which evidences the ownership of
the limited liability company interests in the Company of such Person. Each such
Membership Interest Certificate shall be denominated in terms of the percentage
of the limited liability company interests in the Company evidenced by such
Membership Interest Certificate and shall be signed by the Managing Member or
duly authorized agent on behalf of the Company.
                    (ii) Without any further act, vote or approval of any
Member, director, officer or any Person, the Company shall issue a new
Membership Interest Certificate in place of any Membership Interest Certificate
previously issued if the holder of the limited liability company in the Company
represented by such Membership Interest Certificate, as reflected on the books
and records of the Company:
                         (1) makes proof by affidavit, in form and substance
satisfactory to the Company, that such previously issued Membership Interest
Certificate has been lost, stolen or destroyed;
                         (2) requests the issuance of a new Membership Interest
Certificate before the Company has notice that such previously issued Membership
Interest

52



--------------------------------------------------------------------------------



 



Certificate has been acquired by a purchaser for value in good faith and without
notice of an adverse claim;
                         (3) if requested by the Company, delivers to the
Company a bond, in form and substance satisfactory to the Company, with such
surety or sureties as the Company may direct, to indemnify the Company against
any claim that may be made on account of the alleged loss, destruction or theft
of the previously issued Membership Interest Certificate; and
                         (4) satisfies any other reasonable requirements imposed
by the Company.
                    (iii) Upon a Member’s transfer in accordance with the
provisions of this Agreement of any or all limited liability company interests
in the Company represented by a Membership Interest Certificate, the transferee
of such limited liability company interests in the Company shall deliver such
Membership Interest Certificate to the Company for cancellation (executed by
such transferee on the reverse side thereof), and the Company shall thereupon
issue a new Membership Interest Certificate to such transferee for the
percentage of limited liability company interests in the Company being
transferred and, if applicable, cause to be issued to such Member a new
Membership Interest Certificate for that percentage of limited liability company
interests in the Company that were represented by the canceled Membership
Interest Certificate and that are not being transferred.
               (c) The Company shall maintain books for the purpose of
registering the transfer of limited liability company interests. Notwithstanding
any provision of this Agreement to the contrary, a transfer of limited liability
company interests requires delivery of an endorsed Membership Interest
Certificate and shall be effective upon registration of such transfer in the
books of the Company.
     11. DISSOLUTION AND WINDING UP OF THE COMPANY.
          11.1 Dissolution of Company. The Company shall be dissolved and its
affairs wound up upon the happening of any of the following events:
               (a) The written agreement of all of the Members to dissolve the
Company;
               (b) The occurrence of any event that makes it unlawful,
impossible or impractical to carry on the Business for a period of more than six
(6) months;
               (c) Entry of a judicial decree of dissolution pursuant to
Section 18-802 of the Act;
               (d) The sale of all or substantially all of the Company’s assets
unless such sale involves any deferred payment of the consideration for the
sale, in which case the Company shall not dissolve until the last day of the
calendar year during which the Company receives the balance of the deferred
payment; or

53



--------------------------------------------------------------------------------



 



               (e) At the time there are no Members unless the Company is
continued without dissolution in accordance with the Act.
          11.2 Winding Up of the Company.
               (a) Upon dissolution of the Company for any of the events
described in subparagraphs (a) through (d) of Section 11.1, the Members shall
wind up the affairs and liquidate the assets of the Company, in a manner
approved by the Members, as promptly as is consistent with obtaining the fair
value thereof, and the proceeds therefrom, to the extent sufficient therefor,
when and as received by the Company shall be utilized, paid or distributed in
the following order:
                    (i) First, to creditors, including Members and managers who
are creditors, to the extent otherwise permitted by law, in satisfaction of
liabilities of the Company (whether by payment or the making of reasonable
provision for payment thereof) other than liabilities for which reasonable
provision for payment has been made and liabilities for distribution to Members
under the Act;
                    (ii) Thereafter, the balance, if any, to the Members in
accordance with Section 8.2.
It is intended that the distributions set forth in this Section 11.2(a) comply
with the requirement of Regulations Section 1.704-1(b)(2)(ii)(b)(2) that
liquidating distributions be made in accordance with positive Capital Accounts.
However, if the balances in the Capital Accounts do not result in such
requirement being satisfied, no change in the amounts of distributions pursuant
to this Section 11.2 shall be made, but rather, items of income, gain, loss,
deduction and credit will be reallocated among the Members so as to cause the
balances in the Capital Accounts to be in the amounts necessary so that, to the
extent possible, such result is achieved.
               (b) If any Member has a deficit balance in its Capital Account
(after giving effect to all contributions, distributions and allocations for all
taxable years, including the year during which such liquidation occurs), such
Member shall have no obligation to make any contribution to the capital of the
Company with respect to such deficit, and such deficit shall not be considered a
debt owed to the Company or to any other Person for any purpose whatsoever.
               (c) Upon the approval of the Members, a pro rata portion of the
distributions that would otherwise be made to the Members pursuant to this
Section 11.2 may be distributed to a trust established for the benefit of the
Members for the purpose of liquidating Company assets, collecting amounts owed
to the Company and paying any contingent or unforeseen liabilities or
obligations of the Company arising out of or in connection with the Company. The
assets of any such trust shall be distributed to the Members from time to time,
in the reasonable discretion of Managing Member, in the same proportions as the
amount distributed to such trust by the Company would otherwise have been
distributed to the Members pursuant to this Agreement.

54



--------------------------------------------------------------------------------



 



     12. BOOKS AND RECORDS; ACCOUNTS AND INSURANCE.
          12.1 Books of Account. The Members hereby designate CWI Member to
perform, or cause to be performed (at the Company’s cost but at no compensation
to CWI Member other than as specified in this Agreement), all general and
administrative services on behalf of the Company and in pursuance thereof shall
maintain complete and accurate books of the Company, showing the Membership
Interest of the Members, all receipts and expenditures, assets and liabilities,
Profits and Losses and all other records necessary for recording the Company’s
business and affairs, including the maintenance of a Capital Account for each
Member. The books of the Company shall be kept on the accrual basis in
accordance with the Uniform System for companies of similar size, type, quality
and business operations as the Company, and shall be open to inspection and
examination by each Member at all reasonable times. CWI Member shall, if
required by any instruments to which the Company is a party, cause audited
financial statements of the Company’s financial condition as required by the
applicable instruments.
          12.2 Reports. CWI Member shall provide to 800 Canal Member:
               (a) as promptly as practicable and in any event within ninety
(90) days after the end of each Fiscal Year, a balance sheet of the Company as
of the end of such year showing its net worth and containing a statement of each
Member’s Adjusted Capital Account, Capital Contributions and statements of
Profit and Loss, Distributable Cash from Operations, Capital Transaction
Proceeds and the sources and applications of funds of the Company for such year;
               (b) promptly upon receipt thereof, one copy of each other report
submitted to the Company by the Company’s accountants in connection with any
annual, interim or special audit made by them of the books or records of the
Company;
               (c) as promptly as possible following the end of each Fiscal Year
(but no later than March 31st of such Fiscal Year), a copy of the Company’s
Federal, state and local (if any) returns of income for said Fiscal Year, with
Schedule K-1 attached to the Federal return, prepared by the Company’s
accountants, together with a statement of such accountants showing the amount of
Profits, Losses, capital gain and other items allocable to each Member for
Federal, state and local income tax purposes; and
               (d) from time to time and with reasonable promptness, such
further information in respect of the business, affairs and financial condition
of the Company as any of the Members may reasonably request.
          12.3 Audited Financial Statements.
               (a) If requested by any Member, the Company shall cause audited
financial statements of the Company to be prepared, including, without
limitation, financial statements in compliance with any or all requirements of
(i) Rule 3-05 of Regulation S-X of the Securities and Exchange Commission;
(ii) any other rule issued by the Securities and Exchange Commission and
applicable to CWI Member; and (iii) any registration statement, report or
disclosure statement filed with the Securities and Exchange Commission by, or on
behalf of, a Member, in each instance prepared by an accounting firm selected by
CWI Member, within one

55



--------------------------------------------------------------------------------



 



hundred twenty (120) days after Managing Member’s receipt of written request
therefor (“Audited Financial Request”). Such audited statements shall be at the
end of the applicable Fiscal Year, prepared in accordance with the Uniform
System (or as otherwise determined by CWI Member) and in accordance with all
Applicable Laws of the United States and otherwise in conformance with the Loan
Documents in which the Company is a borrower thereto; provided, that in the
event of any conflict between the terms of this Section 12.3 and the Loan
Documents, the Loan Documents shall control. Such audited financial statements
shall contain a statement of member equity, a balance sheet as of the end of the
Fiscal Year, statements of Profit and Loss and cash flow, a statement of changes
in the Capital Accounts and a statement of changes in financial position for the
Fiscal Year then ended, and which shall be accompanied by a management letter
from the accountant with respect to internal controls of the Company.
               (b) The Company shall bear the cost of all audit(s) prepared as a
result of each Audited Financial Request for each such entity per Fiscal Year;
provided, however, in the event that any of the audits require incremental
third-party services to satisfy the requirements of clauses (i) through (iii) of
paragraph (a) above or any other requirement that relates to CWI’s status as a
REIT, CWI Member shall solely bear the out-of-pocket costs thereof.
               (c) The Members acknowledge that CWI Member, on behalf of the
Company and its Members, as applicable, has commenced an initial audit pursuant
to Rule 3-05 of Regulation S-X of the Securities and Exchange Commission prior
to the Effective Date and notwithstanding anything to the contrary set forth
herein, such costs and expenses in connection with such audit shall be a cost of
the Company.
               (d) The Members agree that CWI Member shall have the right, in
lieu of any Audited Financial Request, to undertake alternative actions that
will satisfy any legal or regulatory requirements of a REIT and the Company
shall bear the cost thereof to the extent of what audited financial statements
would have cost.
          12.4 Tax Returns; Tax Elections. The Members hereby designate CWI
Member as tax matters partner (the “Tax Matters Partner”) as defined in
Section 6231(a)(7) of the Code, and the Members will take such actions as may be
necessary, appropriate, or convenient to effect the designation of such Tax
Matters Partner. The Tax Matters Partner and the other Members shall use their
best efforts to comply with the responsibilities outlined in this section and in
Section 6231 of the Code (including any Regulations promulgated thereunder). CWI
Member shall use its reasonable best efforts to cause to be prepared and shall
timely file all Company Tax Returns, shall use its reasonable best efforts to
cause the TRS SUB (whether via Managing Member or the Operator) to prepare and
timely file all TRS SUB Tax Returns and shall furnish copies thereof to the
Members promptly after the filing thereof. CWI Member shall cause each of the
Company and the TRS SUB to retain a certified public accountant to prepare such
Tax Returns and filings. CWI Member shall file all certificates, notices,
statements or other instruments required by law on behalf of the Company and
shall cause the TRS SUB to file the same, including all Federal, state and local
Tax Returns. CWI Member shall have the right, in its sole and absolute
discretion to change the taxable year or any accounting method of the Company
and/or the TRS SUB, subject only to the requirements of the Loan Documents.
          12.5 Bank Accounts.

56



--------------------------------------------------------------------------------



 



               (a) Each Member shall have fiduciary responsibility for the
safekeeping and use of all funds of the Company in its immediate possession or
control.
               (b) The funds of the Company shall not be commingled with the
funds of any other Person. In addition, Managing Member shall not employ, or
permit any other Person to employ, such funds in any manner except for the
benefit of the Company. Managing Member shall not use or permit any other Person
to use an account which contains funds of the Company as any central disbursal
account for other assets.
               (c) The bank accounts of the Company shall be maintained in such
banking institutions as are approved by the Members (which approval shall not be
unreasonably withheld, conditioned or delayed) and withdrawals shall be made
only in the regular course of Company business and as otherwise authorized in
this Agreement on such signature or signatures as the Members may determine.
               (d) All funds of the Company shall be invested in accordance with
the then applicable Approved Annual Budget.
          12.6 Insurance. The Company shall, and shall cause the TRS SUB to,
obtain and maintain in full force and effect throughout the term of this
Agreement insurance (i) of the types, coverages and amounts set forth on Exhibit
“G”; (ii) as may be prudent to carry on account of the activities of the Company
and TRS SUB from time to time and which other owners of comparable business
operations obtain; and (iii) as may be required under any Loan Documents or
other instruments to which the Company and/or the TRS SUB is a party. Managing
Member shall obtain and maintain all such insurance on behalf, and at the
expense of, the Company and the TRS SUB, as applicable. Managing Member shall
supply copies of each of the insurance policies obtained under this Section 12.6
to the Company and the Members forthwith upon receipt of the same and of each
insurance certificate and premium receipt forthwith upon receiving the same.
          12.7 Accountants. CWI Member shall select the accountants for the
Company.
     13. ADJUSTMENT OF BASIS ELECTION. In the event of a Transfer of any
Membership Interest in the Company, or in the event of a distribution of the
property of the Company to any Member hereto, Managing Member may, in its sole
and absolute discretion, cause the Company to file an election, in accordance
with Section 754 of the Code and applicable Treasury Regulations, to cause the
basis of the Company’s property to be adjusted for Federal income tax purposes,
as provided in Sections 734, 743 and 754 of the Code.
     14. WAIVER OF ACTION FOR PARTITION. Each of the Members hereby irrevocably
waives, during the term of the Company, any right such Member may have to
maintain any action for partition with respect to any property of the Company.
     15. AMENDMENTS. Amendments to this Agreement are a Member Decision and may
be made only if approved by the Members.
     16. EQUITABLE RELIEF. The rights granted to the parties hereunder are of a
special and unique kind and character, and if there is a breach by any party of
any material

57



--------------------------------------------------------------------------------



 



provision of this Agreement, the other parties would not have an adequate remedy
at law. Therefore, the rights of the parties under this Agreement may be
enforced by equitable relief as is provided under the laws of the State of
Louisiana.
     17. NOTICES. Any and all notices, approvals, requests, consents, waivers,
demands or other communications permitted or required to be made under this
Agreement shall be in writing, signed by the party giving such notice, request,
consent, waiver or demand and shall be delivered (i) personally; (ii) by
reputable overnight delivery service; (iii) by registered or certified mail,
return receipt requested; or (iv) by facsimile with time- and date-stamped
confirmation of receipt (provided, however, that a copy of such notice shall be
mailed in accordance with the foregoing clause (ii) promptly after the
transmission of such facsimile). All such notices, requests, consents, waivers
or demands shall be deemed delivered, as applicable:
               (a) on the first (1st) business day on or after the date of the
personal delivery;
               (b) on the first (1st) business day on or after the date of the
signed receipt for certified or registered mail;
               (c) on the next business day for overnight delivery service; or
               (d) on the first (1st) business day on or after the date of
receipt for facsimile.
Notices directed to a party shall be delivered to the parties at the address or
facsimile number as set forth below, or at such other address or facsimile
number as may be specified by written notice given in conformity with the terms
of this Section 17:
     If to 800 Canal Member or the Company, then to:
c/o Historic Restoration, Incorporated
909 Pordras Street, Suite 3100
New Orleans, LA 70112
Attention: A. Thomas Leonhard, Jr.
Telephone No.: 504.566.0204
Email: tleonhard@hriproperties.com
     with copies to:
Elkins, P.L.C.
201 St. Charles Avenue, Suite 4400
New Orleans, LA 70170
Attention: Gary J. Elkins
Telephone No.: 504.529.3600
Email: gelkins@elkinsplc.com
     If to CWI Member, then to:

58



--------------------------------------------------------------------------------



 



c/o Carey Watermark Investors Incorporated
207 East Westminster, Suite 200
Lake Forest, IL 60045
Attention: Michael Medzigian
Telephone No.: 847.482.8600
Email: medzigian@watermarkcap.com
     with a copy to:
Paul Hastings LLP
515 S. Flower Street, 25th Floor
Los Angeles, CA 90071
Attention: Rick S. Kirkbride
Telephone No.: 213.683.6261
Email: rickkirkbride@paulhastings.com
Any counsel designated above or any replacement counsel which may be designated
by CWI Member or 800 Canal Member by written notice to the other Member is
hereby authorized to give notices hereunder on behalf of its client.
     18. LEGAL REPRESENTATION.
          18.1 EACH MEMBER REPRESENTS AND WARRANTS THAT SUCH MEMBER HAS BEEN
ADVISED THAT SUCH MEMBER MAY BE REPRESENTED BY COUNSEL OF SUCH MEMBER’S OWN
CHOOSING IN THE PREPARATION AND ANALYSIS OF THIS AGREEMENT AND EACH MEMBER HAS
CONSENTED TO THE JOINT REPRESENTATION BY COUNSEL FOR ALL MEMBERS IN THE
PREPARATION OF THIS AGREEMENT. EACH MEMBER HAS READ THIS AGREEMENT WITH CARE AND
BELIEVES THAT SUCH MEMBER IS FULLY AWARE OF AND UNDERSTANDS THE CONTENTS THEREOF
AND THEIR LEGAL EFFECT.
          18.2 Each Member acknowledges that Elkins, P.L.C. (the “800 Canal
Member Law Firm”) reviewed the drafts of this Agreement, assisted in the initial
formation of the Company and represented the Company and the TRS SUB in the
acquisition of the Hotel (collectively, the “800 Canal Member Parties”). Each
Member acknowledges and agrees that while it may benefit derivatively from the
800 Canal Member Law Firm’s representation of the Company at the request thereof
or any Member (with respect to which all parties hereto hereby expressly consent
thereto), it is intended that the 800 Canal Member Law Firm not be conflicted
from representing the 800 Canal Member Parties in connection with any dispute
that may arise between the 800 Canal Member Parties or any other Member (or its
Affiliates), and each Member hereby waive any conflict of interest that such
representation presents. In addition, each Member, on behalf of itself and the
owner of any direct or indirect interest in such Member, waives any conflict
regarding the 800 Canal Member Law Firm’s past or future representation of the
800 Canal Member Parties, and hereby consents to and acknowledges that the 800
Canal Member Law Firm will in the future represent the 800 Canal Member Parties,
including, without limitation, in connection with any representation which may
present a potential or real conflict of interest with each Member and/or the
owner(s) of any direct or indirect interest in such other

59



--------------------------------------------------------------------------------



 



Member(s). The foregoing shall not, however, limit or affect the obligations of
the 800 Canal Member Law Firm to keep all attorney/client communications
confidential or otherwise to limit any other ethical obligations of the 800
Canal Member Law Firm to their clients.
          18.3 Each Member also acknowledges that Paul Hastings LLP (the “CWI
Member Law Firm”), represented CWI Member and/or their Affiliates (collectively,
the “CWI Member Parties”) in the negotiation of this Agreement. Each Member
acknowledges and agrees that while it may benefit derivatively from the CWI
Member Law Firm’s representation of the Company at the request thereof or any
Member (with respect to which all parties hereto hereby expressly consent
thereto), it is intended that the CWI Member Law Firm not be conflicted from
representing the CWI Member Parties in connection with any dispute that may
arise between the CWI Member Parties or any other Member (or its Affiliates),
and each Member hereby waive any conflict of interest that such representation
presents. In addition, and each Member, on behalf of itself and the owner of any
direct or indirect interest in such Member, waives any conflict regarding the
CWI Member Law Firm’s past or future representation of the CWI Member Parties,
and hereby consents to and acknowledges that the CWI Member Law Firm will in the
future represent the CWI Member Parties, including, without limitation, in
connection with any representation which may present a potential or real
conflict of interest with each other Member and/or the owner(s) of any direct or
indirect interest in such other Member(s). The foregoing shall not, however,
limit or affect the obligations of the CWI Member Law Firm to keep all
attorney/client communications confidential or otherwise to limit any other
ethical obligations of the CWI Member Law Firm to their clients.
     19. ATTORNEYS’ FEES. Should any party hereto institute any action or
proceeding at law or in equity to enforce any provision hereof, including an
action for declaratory relief or for damages by reason of an alleged breach of
any provision of this Agreement, or otherwise in connection with this Agreement,
or any provision hereof, the prevailing party shall be entitled to recover from
the losing party or parties reasonable attorneys’ fees and costs for services
rendered to the prevailing party in such action or proceeding.
     20. INDEPENDENT ACTIVITIES OF MEMBERS.
          20.1 During the Restricted Activity Period, 800 Canal Member covenants
and agrees for itself and its Affiliates that neither it nor any of its
respective Affiliates shall either (i) own, develop, acquire, finance, broker or
otherwise invest in, independently or with others, directly or indirectly, or
(ii) manage, operate, franchise (as franchisor), license (as licensor) or market
or represent (or provide any marketing services to or enter into any marketing
representation for), independently or with others, directly or indirectly any
hotel, condo-hotel, resort or other transient lodging facility which is both
(a) within the Competitive Set (as defined in the Hotel Management Agreement) or
otherwise operated as a 4-diamond property (as determined by the AAA Diamond
Rating Process); and (b) located within the Restrictive Territory. As used
herein, “Restricted Activity Period” means, with respect to an ownership
activity described in (i) above, the period commencing on the Effective Date and
ending five (5) years after the Effective Date; and with respect to a management
activity described in (ii) above, the period commencing on the Effective Date
and ending December 31, 2013. 800 Canal Member further covenants and agrees for
itself and its Affiliates that neither it nor any of its respective Affiliates
shall at any time during the Term, own, develop, acquire, finance, broker or

60



--------------------------------------------------------------------------------



 



otherwise invest in, independently or with others, directly or indirectly, any
hotel or, condo-hotel, resort or other lodging facility (other than a three
diamond level or four diamond level hotel or condo-hotel for which the
above-restriction applies) within the Restricted Territory (each, a “New
Opportunity”) without first presenting and offering such New Opportunity to the
Company. Notwithstanding anything to the contrary in this Agreement, in the
event the Members do not mutually approve (which approval shall be in such
Member’s respective sole and absolute discretion) any such New Opportunity by
the execution with 800 Canal or its Affiliates of a term sheet within thirty
(30) days of receipt of written notice of the New Opportunity, then 800 Canal
Member and/or its Affiliates shall have the first opportunity (but not the
obligation) to pursue such New Opportunity in the manner that 800 Canal Member
recommended to the Company, separate and apart from the Company, so long as 800
Canal Member is not the Member that withheld its approval of such New
Opportunity when presented to the Company.
          20.2 CWI Member and its Affiliates may engage or invest in,
independently or with others, any business activity of any type or description,
including, without limitation, those that might be the same as or similar to the
Company’s Business and that might be in direct or indirect competition with the
Company; provided, however, in the event that CWI Member or its Affiliates
(specifically excluding CWI, W.P. Carey & Co., LLC and Watermark Capital
Partners, LLC or any entity managed or advised by CWI, W.P. Carey & Co., LLC
and/or Watermark Capital Partners LLC) manage, engage or invest in,
independently or with others, directly or indirectly, any hotel, condo-hotel,
resort or other lodging facility within the Restricted Territory, 800 Canal
Member shall have the option to exercise the buy-sell right pursuant to and in
accordance with Section 10.4; provided, further, that notwithstanding the
foregoing, nothing herein shall restrict CWI Member and/or its Affiliates from
holding any Passive Investment of any kind or nature including, without
limitation, any Passive Investment in any hotels that might be within the
Restricted Territory and in direct or indirect competition with the Hotel and
800 Canal Member shall have no rights under Section 10.4 as the result of such
Passive Investment(s).
          20.3 Except as set forth in Sections 20.1 and 20.2, the Members or
Managing Member may engage in or possess an interest in other business ventures
of every nature and description, independently or with others, including, but
not limited to, the ownership, financing, leasing, operation, management,
syndication, brokerage and development of real property or any other investment
asset or venture, and neither the Company nor the other Members shall have, and
each of them hereby expressly waives, relinquishes and renounces any right by
virtue of this Agreement in and to such independent ventures or to the income or
profits derived therefrom.
     21. INVESTMENT REPRESENTATIONS OF THE MEMBERS. Each Member, by executing
this Agreement, hereby acknowledges, covenants, represents and warrants to the
Company and the other Members, and each of them, as follows:
               (a) That such Member is over the age of twenty-one (21) years,
experienced in business affairs, and capable of evaluating the merits and risks
of this investment;

61



--------------------------------------------------------------------------------



 



               (b) Each Member realizes that such Member’s investment in the
Company involves an element of substantial uncertainty as to the potential for
profitability of the business of the Company; and
               (c) Each Member understands that the Membership Interest in the
Company have not been registered with the Securities and Exchange Commission or
qualified with the Delaware Division of Corporations or any other state
securities agency, in reliance upon exemptions therefrom which are predicated,
in part, upon the information previously provided by each of the Members and the
following representations:
                    (i) Each Member understands that in addition to the
restrictions imposed by applicable Federal and state securities laws, the right
to Transfer any Membership Interest is restricted by the terms of this
Agreement. No Transfer will be permitted if, in the opinion of counsel for the
Company, such Transfer will violate applicable Federal or state securities laws.
The burden and expense will be borne by a Member to satisfy the Company that all
of the conditions of transfer have been satisfied. In addition, even if a Member
meets all of these requirements, there is no present market for any Membership
Interest and none is anticipated to develop;
                    (ii) Each Member represents that such Member is acquiring
such Member’s Membership Interest in the Company for investment purposes and for
such Member’s own account, with no present intention of dividing the same with
others, or reselling or otherwise distributing such Membership Interest, and
such Member will not sell or otherwise dispose of such Membership Interest in
violation of the Securities Act of 1933, as amended, the Delaware General
Corporation Law, or regulations promulgated thereunder;
                    (iii) Each Member represents that such Member is capable of
bearing the economic risk of such Member’s investment in the Company (meaning
such Member can afford either a complete loss of the investment or hold it
indefinitely without materially adversely affecting such Member’s standard of
living, causing financial difficulties, or impairing such Member’s ability to
meet current needs and possible personal contingencies);
                    (iv) Each Member represents that such Member either has a
preexisting personal or business relationship with the other Member, or by
reason of such Member’s business or financial experience or the business or
financial experience of such Member’s professional advisors who are unaffiliated
with and not compensated by the other Member, or any Affiliate or any selling
agent of the other Member, has the capacity to protect such Member’s Membership
Interest in the Company;
                    (v) That prior to the execution hereof, each of the Members
had knowledge that the Persons listed upon Exhibit “A” would become members of
the Company upon their execution hereof, and each desires and consents to the
association of each of them as Members of this Company; and
                    (vi) Each Member recognizes that the Company is an existing
entity and therefore has a financial and operating history. For this reason and
others, purchase of a Membership Interest as an investment involves special
risks.

62



--------------------------------------------------------------------------------



 



     22. MISCELLANEOUS.
          22.1 Governing Law. This Agreement shall, in all respects, be governed
by the laws of the State of Delaware applicable to agreements executed and to be
wholly performed within the State of Delaware.
          22.2 Severability. Nothing contained herein shall be construed so as
to require the commission of any act contrary to law, and wherever there is any
conflict between any provisions contained herein and any present or future
statute, law, ordinance or regulation contrary to which the parties have no
legal right to contract, the latter shall prevail; but the provision of this
Agreement which is affected shall be curtailed and limited only to the extent
necessary to bring it within the requirements of the law.
          22.3 Further Assurances. Each of the parties hereto shall execute and
deliver any and all additional papers, documents and other assurances, and shall
do any and all acts and things reasonably necessary in connection with the
performance of their obligations hereunder to carry out the intent of the
parties hereto.
          22.4 Successors and Assigns. All of the terms and provisions contained
herein shall inure to the benefit of and shall be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.
          22.5 Number and Gender. In this Agreement, the masculine, feminine or
neuter gender, and the singular or plural number, shall each be deemed to
include the others whenever the context so requires.
          22.6 Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties with respect to its subject matter
and any and all prior agreements, understandings or representations with respect
to its subject matter are hereby terminated and canceled in their entirety and
are of no further force or effect.
          22.7 Waiver. A waiver of any provision of this Agreement shall be
valid only if it is in writing and signed by the party making the waiver. No
waiver by any party hereto of any breach of this Agreement or any provision
hereof shall be deemed to be a waiver of any preceding or succeeding breach of
the same or any other provision hereof.
          22.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          22.9 Interpretation. The captions appearing at the commencement of the
sections hereof are descriptive only and for convenience in reference.
          22.10 Parties in Interest. Nothing in this Agreement, whether express
or implied, is intended to confer any rights or remedies under or by reason of
this Agreement on any Persons other than the Members and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons

63



--------------------------------------------------------------------------------



 



to any party to this Agreement, nor shall any provision give any third Person
any right of subrogation or action over or against any party to this Agreement.
          22.11 No Authority. No Member shall have the duty to inquire into the
authority of another Member to act. All of the Members shall be presumed to have
the authority to execute this Agreement and to carry out any acts contemplated
hereby.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

64



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Limited Liability
Company Operating Agreement on the date first hereinabove mentioned.

            CWI MEMBER:


CWI NEW ORLEANS HOTEL, LLC,
a Delaware limited liability company
      By:   /s/ Michael G. Medzigian        Name:   Michael G. Medzigian       
Title:   President     

            800 CANAL MEMBER:

GUITAR PARTNERS, LLC
a Louisiana limited liability company
               By:  Historic Restoration Incorporated,        a Louisiana
corporation, its manager   

                  By:   /s/ A. Thomas Leonhard, Jr.        Name:   A. Thomas
Leonhard, Jr.        Title:   Duly Authorized Agent     

 

Signature Page to Limited Liability Company Operating Agreement



--------------------------------------------------------------------------------



 



EXHIBIT “A”
MEMBER INFORMATION

              Initial Capital   Initial Name and Address of Member   Account
Balance   Participation Percentage
CWI New Orleans Hotel, LLC
  $12,300,000   80%
c/o Carey Watermark Investors Incorporated
207 East Westminster, Suite 200
Lake Forest, IL 60045
Attention: Michael Medzigian
       
 
       
Guitar Partners, LLC
  $3,000,000   20%
c/o Historic Restoration, Incorporated
909 Pordras Street, Suite 3100
New Orleans, LA 70112
Attention: A. Thomas Leonhard, Jr.
       
 
       
TOTAL
  $15,300,000   100%

1



--------------------------------------------------------------------------------



 



EXHIBIT “B”
LEGAL DESCRIPTION
TRACT I
Eighth Amendment and Restatement of Hotel Lease Agreement between Canal Street
Development Corporation and CWI-HRI French Quarter Hotel Property, LLC per
Notice of Lease recorded concurrently in the records of Orleans Parish,
Louisiana, and affecting the following described property (the “CSDC Lease”):
A CERTAIN PIECE OR PORTION OF GROUND, situated in the Second Municipal District,
City of New Orleans, in Square 67 and identified as Lot CSDC-1 on a plan of
resubdivision and survey of Gandolfo Kuhn & Associates, Dwg. No. J-171-1D dated
June 21, 1993, approved by the City Planning Commission under Subdivision Docket
No. 29/93, and registered as Declaration of Title Change on July 29, 1993 as COI
#72907, under N.A. No. 93-31513, and in accordance with a plan of survey by
Gandolfo Kuhn, L.L.C., dated May 17, 2011, revised August 15, 2011, and
designated Job No. 620-23; N-72-1, Sheet 1 of 3, said land is more particularly
described as follows:
Commence at the northwestern corner of Bourbon and Canal Streets, thence along
the northerly right of way of Canal Street N52°44’02“W a distance of 97 feet 1
inch to the point of beginning;
thence continuing along the northerly right of way line of Canal Street
N52°44’02“W a distance of 64 feet 11 inches to a point;
thence N37°24’37“E a distance of 128 feet 3-1/8ths inches to a point;
thence N52°44’44“W a distance of 159 feet 10-1/8th inches to the easterly right
of way line of Dauphine Street;
thence along said easterly right of way line N37°18’46“E a distance of 120 feet
3/8ths inch to a point;
thence S52°43’43“E a distance of 23 feet 5 inches to a point;
thence N37°21’17“E a distance of 72 feet 9-4/8ths inches to the southerly right
of way line of Iberville Street;
thence along said southerly right of way line S52°43’43“E a distance of 297 feet
9-3/8ths inches to a point on the westerly right of way line of Bourbon Street;

 



--------------------------------------------------------------------------------



 



thence S37°14’50“W a distance of 193 feet 1-6/8ths inches to a point;
thence N52°44’00“W a distance of 112 feet 3-3/8ths inches to a point;
thence S37°14’50“W a distance of 42 feet 7-4/8ths inches to a point;
thence S52°44’00“E a distance of 47 feet 3-6/8ths inches to a point;
thence S37°14’50“W a distance of 21 feet 3-5/8ths inches to a point;
thence N52°41’45“W a distance of 32 feet 1-2/8ths inches to a point;
thence S37°14’50“W a distance of 63 feet 11-5/8ths inches to the point of
beginning.
Improvements thereon bear Municipal No. 815-819 Canal Street.
Note: The fee simple owner of Lot CSDC-1 is Canal Street Development
Corporation.
TRACT II
Eighth Amendment And Restatement Of Hotel Lease Agreement between Canal Street
Development Corporation and CWI-HRI French Quarter Hotel Property, LLC per
Notice of Lease recorded concurrently in the records of Orleans Parish,
Louisiana, and affecting the following described property (the “CSDC Lease”):
That certain Agreement of Lease dated October 10, 1980, by and between Salmen
Company, a Louisiana partnership, as Lessor, and D. H. Holmes Company, Limited,
as Lessee, together with those certain covenants dated July 16, 1981, and
July 23, 1981, as amended by First Amendment to Lease Agreement between Salmen
Company and Canal Street Development Corporation, dated September 15, 1993 a
memorandum of which was filed September 16, 1993, N.A. No. 93-39344, COI
No. 75361 and covering property known and designated as 811 Canal Street and
affecting the following described property:
A CERTAIN PIECE OR PORTION OF GROUND, situated in the Second District of this
City in Square No. 67, bounded by Canal, Bourbon, Dauphine and Iberville
Streets, designated as Lot No. 4 on a sketch annexed to an act of sale by the
syndic of the creditors of John Kelly to James Armitage passed before Michel de
Armas, N.P., in this City, on the 22nd day of June 1815. In accordance

 



--------------------------------------------------------------------------------



 



with a survey prepared by Gandolfo Kuhn, L.L.C., dated May 17, 2011, revised
August 15, 2011, and designated Job No. 620-23; N-72-1, Sheet 1 of 3, Lot 4 is
more particularly described as follows:
Commence at the northwest corner of Bourbon and Canal Streets, thence along the
northerly right of way line of Canal Street, N52°44’02“W a distance of 65 feet
to the point of beginning;
thence continue along said right of way line, N52°44’02“W a distance of 32 feet
1 inch to a point;
thence N37°14’50“E a distance of 63 feet 11-5/8 inches to a point;
thence S52°41’45“E a distance of 32 feet 1-2/8 inches to a point;
thence S37°14’50“W a distance of 63 feet 11-3/8 inches to the point of
beginning.
Improvements thereon bear the Municipal No. 811 Canal Street.
(the “Salmen Lease”).
Note: The fee simple owner is Bilten, L.L.C.
TRACT III
Eighth Amendment And Restatement Of Hotel Lease Agreement between Canal Street
Development Corporation and CWI-HRI French Quarter Hotel Property, LLC per
Notice of Lease recorded concurrently in the records of Orleans Parish,
Louisiana, and affecting the following described property (the “CSDC Lease”):
That certain Lease of Air Space by City of New Orleans to Canal Street
Development Corporation dated December 1, 1994, filed December 20, 1995 as COI
No. 115464, N.A. No. 95-55525 (the AAir Rights Lease@), and affecting that
certain air space above Bourbon Street, Iberville Street, Dauphine Street and
Canal Street, more particularly described in accordance with a survey of
Gandolfo Kuhn, L.L.C., dated May 17, 2011, revised August 15, 2011, and
designated Job No. 620-23; N-72-1, Sheet 1 of 3, as follows:
Airspace Above Bourbon Street

 



--------------------------------------------------------------------------------



 



A CERTAIN PIECE OR PORTION OF AIRSPACE, situated in the Second Municipal
District, City of New Orleans, State of Louisiana, between Canal Street and
Iberville Street, adjacent to Square 67, Lot CSDC-1, and more particularly
described as follows:
Commence at the intersection of the westerly right of way line of Bourbon Street
and the southerly right of way line of Iberville Street;
Thence S37E14’50“W a distance of 193 feet, 1 6/8ths inches to a point;
Thence S52E44’00“E a distance of 6 feet to a point;
Thence N37E14’50“E a distance of 193 feet, 1 6/8ths inches to a point;
Thence N52E43’43“E a distance of 6 feet to the point of beginning.
Airspace Above Iberville Street
A CERTAIN PIECE OR PORTION OF AIRSPACE, situated in the Second Municipal
District, City of New Orleans, State of Louisiana, between Dauphine Street and
Bourbon Street, adjacent to Square 67, Lot CSDC-1, and more particularly
described as follows:
Commence at the intersection of the easterly right of way line of Dauphine
Street and the southerly right of way line of Iberville Street;
Thence along the southerly right of way line of Iberville Street S52E43’43“E a
distance of 104 feet to the point of beginning;
Thence at a 90E angle in a northerly direction 4 feet to a point;
Thence at a 90E angle in an easterly direction 32 feet to a point;
Thence at a 90E angle in a southerly direction 4 feet to a point on the line
common to Lot CSDC-1;
Thence N52E43’43“W a distance of 32 feet to the point of beginning.
Airspace Above Dauphine Street
A CERTAIN PIECE OR PORTION OF AIRSPACE, situated in the Second Municipal
District, City of New Orleans, State of Louisiana, between Canal Street and
Iberville Street, adjacent to Square 67, Lot CSDC-1, and more particularly
described as follows:

 



--------------------------------------------------------------------------------



 



Commence at the intersection of the southerly right of way line of Iberville
Street and the easterly right of way line of Dauphine Street;
Thence along the easterly right of way line of Dauphine Street S37E18’46“W a
distance of 80 feet, 9 7/8ths inches to the point of beginning;
Thence S37E18’46“W a distance of 111 feet, 9 7/8ths inches to a point;
Thence N52E44’44“W a distance of 6 feet to a point;
Thence N37E18’46“E a distance of 111 feet, 9 7/8ths inches to a point;
Thence S52E44’44“E a distance of 6 feet to the point of beginning.
Airspace Above Canal Street
A CERTAIN PIECE OR PORTION OF AIRSPACE, situated in the Second Municipal
District, City of New Orleans, State of Louisiana, between Dauphine Street and
Bourbon Street, adjacent to Square 67, Lot CSDC-1, and more particularly
described as follows:
Commence at the intersection of the northerly right of way line of Canal Street
and the westerly right of way line of Bourbon Street;
Thence N52E44’02“W a distance of 97 feet, 1 inch to the point of beginning;
Thence S37E14’50“W a distance of 6 feet to a point;
Thence N52E44’02“W a distance of 64 feet, 11 inches to a point;
Thence N37E24’37“E a distance of 6 feet to a point;
Thence S52E44’02“E a distance of 64 feet, 11 inches to the point of beginning.
Note: The fee simple owner is the City of New Orleans.
TRACT IV
Contract of Lease between Mercier Realty & Investment Company (“Mercier”) and
HRI effective as of January 1, 1993, a Memorandum of which was filed
September 16, 1993, under N.A. No. 93-39340, COI No. 75358, as assigned by Act
of Assignment of Contractual Rights by HRI to 800 Canal Street Limited
Partnership (“800 Canal Street”) dated September 15, 1993, filed September 16,
1993, under N.A. No. 93-39354, COI No. 75371, as assigned by Contribution,
Assignment and Assumption of Corner Lot Lease between 800 Canal Street Limited
Partnership and Guitar Partners, LLC, recorded concurrently in the records of
Orleans Parish; as further assigned by Contribution, Assignment and Assumption
of Corner Lot Lease

 



--------------------------------------------------------------------------------



 



between Guitar Partners, LLC, and CWI-HRI French Quarter Hotel Property, LLC,
recorded concurrently in the records of Orleans Parish (the AMercier Corner Lot
Lease@), and affecting the following described property:
A CERTAIN PIECE OR PORTION OF GROUND, situated in the Second District of the
City of New Orleans, in Square No. 67, bounded by Iberville (formerly
Customhouse), Dauphine, Bourbon and Canal Streets. In accordance with a survey
of Gandolfo Kuhn, L.L.C., dated May 17, 2011, revised August 15, 2011, and
designated Job No. 620-23; N-72-1, Sheet 1 of 3, said lot is more particularly
described as follows:
Said lot forms the southeast corner of Dauphine and Iberville Streets and
measures 23 feet 5-5/8 inches front on Iberville; by a width in the rear of 23
feet 5 inches; by a depth and front on Dauphine Street of 72 feet 9-4/8 inches;
with the same depth on the opposite side.
Note: The fee simple owner is Mercier Realty and Investment Company.
TRACT V
Servitude of Right of Use by Canal Street Development Corporation in favor of
Historic Restoration, Incorporated, dated September 15, 1993, filed
September 16, 1993, under N.A. No. 93-39353, COI No. 75370, as assigned by Act
of Assignment of Contractual Rights by HRI to 800 Canal Street, dated
September 15, 1993, filed September 16, 1993, under N.A. No. 93-39354, COI
No. 75371, as assigned by Contribution, Assignment and Assumption of Hotel
Lease, Hotel Parking Lease and Servitude between 800 Canal Street Limited
Partnership and Guitar Partners, LLC, recorded concurrently in the records of
Orleans Parish; as further assigned by Contribution, Assignment and Assumption
of Hotel Lease, Hotel Parking Lease and Servitude between Guitar Partners, LLC,
and CWI-HRI French Quarter Hotel Property, LLC, recorded concurrently in the
records of Orleans Parish, and affecting Lot CSDC-1, which is described above
under Tract I.
TRACT VI
Second Amended and Restated Hotel Parking Lease between Canal Street Development
Corporation and CWI-HRI French Quarter Hotel Property, LLC, per Notice of Lease
recorded concurrently in the records of Orleans Parish, Louisiana (the “Hotel
Parking Lease”), and affecting the following:
Lease between Mercier Realty and Investment Company, as Lessor, and D. H. Holmes
Co., Ltd., as Lessee, dated February 13, 1968, recorded in COB 693-C, folio
173-181, as amended by Amendment to Lease and Servitude dated December 16, 1969,
as further amended by Amendment of Lease dated December 29, 1983, which was
donated to Canal Street Development Corporation by Donation dated September 25,
1989, before John D. Ormond, N.P., filed under N.A. No. 817901, registered as
COI No. 11115, COB 834, folio 249-267, and as further Amended and Restated by
Third Amendment and Restatement of Lease

 



--------------------------------------------------------------------------------



 



effective as of September 25, 1989, a Memorandum of which is recorded as COI
No. 55526, COB 880, folio 1-6, under N.A. No. 934049, on July 28, 1992; as
further amended by First Amendment to Restatement of Lease and Servitude dated
September 15, 1993, a Memorandum of which was filed September 16, 1993, under
N.A. No. 93-39342, COI No. 75359 (the “Garage Lease”); and affecting the
following described property:
LEASEHOLD PROPERTY
Nos. 200-202 Dauphine Street
A CERTAIN LOT OF GROUND, situated in the Second District of the City of New
Orleans, in the Square No. 68 bounded by Dauphine, Bourbon, Iberville and
Bienville Streets, and measuring thirty-one feet, eleven inches and five lines
(31’11“5’’’) front on Dauphine Street, by a depth and front on Iberville Street
of Fifty-nine feet eight inches and 2/8 lines (59’8“2/8’’’).
Nos. 204-206 Dauphine Street
A CERTAIN LOT OF GROUND, situated in the Second District of the City of New
Orleans, in the Square No. 68 bounded by Dauphine, Bourbon, Iberville and
Bienville Streets, having French measure, twenty-nine feet, six inches (29’6”)
front on Dauphine Street, by a depth of Fifty-two feet (52’) more or less
between parallel lines.
No. 208 Dauphine Street
A CERTAIN LOT OF GROUND, situated in the Second District of the City of New
Orleans, in the Square No. 68 bounded by Dauphine, Bourbon, Iberville and
Bienville Streets, having French measure, twenty-nine feet, six inches (29’6”)
front on Dauphine Street, by a depth of one hundred and twenty Feet (120’),
bounded on one side by the property of J.M. Ovise and on the other side by that
of Marie L. Chauvin.
No. 214 Dauphine Street
A CERTAIN LOT OF GROUND, situated in the Second District of the City of New
Orleans, in the Square No. 68 bounded by Dauphine, Bourbon, Iberville and
Bienville Streets, beginning at a distance of ninety-five feet (95’) from the
corner of Iberville Street, measuring thirty-two feet (32’) front on Dauphine
Street, and having a depth of one hundred and twenty-eight feet, four inches and
four lines (128’4“4’’’) on the side line towards Iberville Street, and a depth
of one hundred and twenty-eight feet, three inches and two lines (128’3’2’’’) on
the side line towards Bienville Street, between parallel lines, all as will more
fully appear by sketch of survey made by Edgar Pilie Surveyor, dated October 18,
1906, annexed to an act of Exchange executed before William V. Lorber, Notary
Public, in this

 



--------------------------------------------------------------------------------



 



City, on December 24, 1906; said portion of ground was formerly occupied as an
Engine House No. 7.
Nos. 218-220 Dauphine Street
A CERTAIN LOT OF GROUND, situated in the Second District of the City of New
Orleans, in the Square No. 68 bounded by Dauphine, Bourbon, Iberville and
Bienville Streets, measuring in French measure, thirty feet (30’) front on
Dauphine Street by one hundred and twenty feet (120’) in depth, bounded on one
side by property now or formerly belonging to Pierre Soniat, and on the other
side by property of the Eagle Seven Fire Company, and in the rear by property
now or formerly belonging to F.P. Duccage.
No. 224 Dauphine Street
A CERTAIN LOT OF GROUND, situated in the Second District of the City of New
Orleans, in the Square No. 68 bounded by Dauphine, Bourbon, Iberville and
Bienville Streets, said lot measures in French measure, thirty feet (30’) front
on Dauphine Street by one hundred and twenty Feet (120’) in depth, bounded on
the side nearest to Bienville Street by property now or heretofore belonging to
P. Foucher and on the side nearest to Iberville Street, by property now or
heretofore belonging to C. Demmsilier.
No. 226 Dauphine Street
A CERTAIN LOT OF GROUND, situated in the Second District of the City of New
Orleans, in the Square No. 68 bounded by Dauphine, Bourbon, Iberville and
Bienville Streets, and measuring, in American Measure, twenty-one feet six
inches (21’6”) front on Dauphine Street, by one hundred and twenty-seven feet
ten inches and five lines (127’10“5’’’) in depth between parallel lines,
agreeably to a plan made by Joseph Pilie, Surveyor, on the 22nd, July 1844, and
annexed to an act in the Office of Charles V. Fouler, Notary, dated the 14th
September, 1844. Said property being bounded on the side towards Bienville
Street by property now or late of Mrs. Delachaise, and on the side towards
Iberville Street by property now or late of Soniat de Forest.
According to a plan of survey by Gandolfo Kuhn, L.L.C., dated May 17, 2011,
revised August 15, 2011, and designated Job No. 620-23; V-32-1, Sheet 2 of 3,
the seven parcels described above, taken together, measure as follows, to-wit:
Begin at the northeasterly intersection of Iberville and Dauphine Streets, Point
A;
thence N37°18’46“E, 212 feet 3-3/8ths inches to Point B;
thence S52°50’07“E, 128 feet 2-5/8ths inches to Point C;

 



--------------------------------------------------------------------------------



 



thence S37°05’53“W, 149 feet 1-2/8ths inches to Point D;
thence N52°43’43“W, 69 feet 1-1/8th inches to Point E;
thence S37°18’47“W, 63 feet 5 inches to Point F on the northerly right of way of
Iberville;
thence N52°43’43“W, 59 feet 8-2/8ths inches to Point A and the Point of
Beginning.
Note: The fee simple owner is Mercier Realty and Investment Company.
SERVITUDE PROPERTY
I.
A CERTAIN PIECE OR PORTION OF GROUND, situated in the Second District of the
City of New Orleans, in Square No. 68, bounded by Iberville, Dauphine, Bienville
and Bourbon Streets, which said piece or portion of ground is more particularly
described in accordance with a survey of Gandolfo Kuhn, L.L.C., dated May 17,
2011, revised August 15, 2011, and designated Job No. 620-23; N-72-1, Sheet 1 of
3, and 620-23; V-32-1, Sheet 2 of 3 and measures as follows, to-wit:
     Commence at the northeasterly intersection of Dauphine and Iberville
Streets, thence S52°43’43“E, 59 feet 8-2/8ths inches to Point F and the Point of
Beginning;
thence N37°18’47“E, 63 feet 5 inches to Point E;
thence S52°43’43“E, 69 feet 1-1/8ths inches to Point D;
thence N37°05’53“E, 149 feet 1-2/8ths inches to Point C;
thence S52°50’07“E, 16 feet to Point J;
thence S37°05’53“W, 212 feet 6-2/8ths inches to Point H on the northerly right
of way line of Iberville Street;
thence N52°43’43“W, 16 feet to Point G;
thence N52°43’43“W, 69 feet 4 inches to Point F and the Point of Beginning.
II.
     Servitude in favor of Mercier for encroachment of building appurtenant to
Leasehold Property onto Lot CSDC-3 for duration of the Garage Lease, pursuant to
terms and conditions of the Garage Lease.
III.

 



--------------------------------------------------------------------------------



 



     The servient estate has been divided for purposes of reference into three
portions and each portion is labeled on the survey. Said portions are designated
as follows:
          (a) The “Ramp Portion”: That portion of the servient estate extending
vertically no more than fifteen (15) feet to the underside of the second floor
of Lessee’s property and designated as Ramp Portion.
          (b) The “Cottage Portion”: That area which measures approximately 69
feet 4 inches in width, fronting on Iberville Street, same width in the rear, by
a depth of 15 feet between equal and parallel lines and extending vertically no
more than ten (10) feet to the underside of the second floor of Lessee’s
property.
          (c) The “Remaining Portion”: That area measuring approximately 69 feet
4 inches in width, and beginning at 15 feet east of the easterly right of way
line of Iberville Street and measuring 48 feet 5 inches in depth between equal
and parallel lines.
Note: The fee simple owner of land burdened by the servitude is CSDC.

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
SPECIAL ALLOCATIONS
     All capitalized terms used in this Exhibit shall have the meanings as set
forth in the Agreement.
     To conform further the allocation provisions of this Agreement to the
Regulations, the Members agree that the following special allocations rules
shall apply; provided, however, that in respect of any particular allocation the
following rules shall supersede the rules otherwise applicable under Section 7
of the Agreement and this Exhibit only to the extent necessary to cause such
allocation to be respected under the Regulations and the remaining portion of
such allocation shall not be affected. In the event of any inconsistency between
the Regulations and the provisions of the following Sections (a) through (j),
the Regulations shall govern.
          (a) Loss Limitation Rule. If any allocation of Losses for any Fiscal
Year otherwise provided in Section 7 of the Agreement or this Exhibit would (if
made) cause or increase a deficit balance in the Capital Account of a Member
(determined for this purpose by taking into account such Member’s share of
Distributable Cash from Operations and/or Capital Transaction Proceeds in
respect of such Fiscal Year and all other adjustments for such Fiscal Year
otherwise required under this Agreement) that exceeds the amount such Member is
obligated to restore to the Company pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c) or 1.704-1(b)(2)(ii)(d) or is deemed obligated to
restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) less the amount of the items described
in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6), the amount of
Losses otherwise allocable to such Member shall be reduced by the minimum amount
necessary to eliminate such deficit. Any amount of an allocation denied to a
Member under the first sentence of this paragraph (a) of this Exhibit shall be
reallocated to the Members whose allocations of Losses for such year (determined
under this Exhibit) are not affected by this paragraph, such reallocation to be
made pro rata in accordance with each Member’s Participation Percentage.
          (b) Minimum Gain Chargeback. If during any Fiscal Year there is a net
decrease in Company Minimum Gain (as determined under Regulations
Sections 1.704-2(b)(2)), then items of income and gain of the Company shall be
allocated to each Member, for such Fiscal Year (and, if necessary, subsequent
periods) in proportion to, and to the extent of, an amount equal to each
Member’s share of the net decrease in the Company Minimum Gain during such
Fiscal Year in accordance with Regulations Section 1.704-2(g)(2). This paragraph
(b) is intended to comply with the minimum gain chargeback requirement in such
Regulations Sections and shall be interpreted consistently therewith.
          (c) Qualified Income Offset. If a Member unexpectedly receives an
adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) (modified, as appropriate, by
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5)) which causes or increases
a negative balance in such Member’s Capital Account (determined for this purpose
with the adjustments required under Section (a)), such Member will, to the
extent required by Regulations Section 1.704-1(b)(2)(ii)(d), be specially
allocated an amount of gross income and/or gain (consisting of a pro rata
portion of each item of Company income and gain

1



--------------------------------------------------------------------------------



 



for such Fiscal Year) sufficient to eliminate such negative balance as quickly
as possible; provided, however, that an allocation pursuant to this paragraph
(c) shall be made if and only to the extent that such Member would have a
deficit in its Capital Account (determined as aforesaid) after all other
allocations provided for in Section 7 of the Agreement and this Exhibit have
been tentatively made as if this paragraph (c) were not in this Agreement.
          (d) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year
of the Company shall be specially allocated to the Members in proportion to
their respective Participation Percentage and otherwise as provided in
Regulations Section 1.704-2(e).
          (e) Member Nonrecourse Deductions. The Members Nonrecourse Deductions
for any Fiscal Year of the Company shall be specially allocated to the Member
that bears the economic risk of loss for such deductions within the meaning of
Regulations Sections 1.704-2(i)(1) and 1.752-2 and otherwise as provided in
Regulations Section 1.704-2(i).
          (f) Member Nonrecourse Debt Minimum Gain Chargeback. If during any
Fiscal Year of the Company there is a net decrease in Member Nonrecourse Debt
Minimum Gain, each Member with a share of such Member Nonrecourse Debt Minimum
Gain shall be allocated items of Company income and gain for such Fiscal Year
(and, if necessary, subsequent periods) in proportion to, and to the extent of,
an amount equal to such Member’s share of the net decrease in the Member
Nonrecourse Debt Minimum Gain determined in a manner consistent with the
provisions of Regulations Section 1.704-2(i)(4). This paragraph (f) is intended
to comply with the “partner nonrecourse debt minimum gain” chargeback
requirement of such Regulations Sections and shall be interpreted consistently
therewith.
          (g) Excess Nonrecourse Liabilities. Solely for purposes of determining
a Member’s proportionate share of the “excess nonrecourse liabilities” of the
Company within the meaning of Regulations Section 1.752-3(a)(3), each Member’s
interest in Company profits shall be such Member’s Participation Percentage.
          (h) Sections 732(d), 734(b) and 743(b) Adjustments. To the extent that
an adjustment to the adjusted tax basis of any Company asset pursuant to
Section 732(d), 734(b) or 743(b) of the Code is required under Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in adjusting Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) and such gain or loss shall be
allocated to the Members in a manner that achieves the adjustments to their
respective Capital Accounts that are required to be made pursuant to such
Section of the Regulations.
          (i) Curative Allocations. The Special Allocations are intended to
comply with the requirements of the Regulations. It is the intent of the Members
that, to the extent possible, all Special Allocations shall be offset with other
Special Allocations or with Special Allocations of other items of Company
income, gain, loss or deduction pursuant to this Section (i). Therefore,
notwithstanding any other provision of Section 7 of the Agreement and this
Exhibit (other than the Special Allocations), Managing Member, with the Members’
approval, shall make such offsetting allocations of Company income, gain, loss
or deduction in whatever manner it reasonably determines is appropriate so that,
after such offsetting allocations are made,

2



--------------------------------------------------------------------------------



 



each Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance which such Member would have had if the Special
Allocations were not part of this Agreement and all Company items were allocated
pursuant to Section 7 of the Agreement. In exercising its discretion under this
paragraph (i), Managing Member shall take into account future Special
Allocations under paragraphs (b) and (f) of this Exhibit that, although not yet
made, are likely to offset other Special Allocations previously made under
paragraph (d) and (e) of this Exhibit.
          (j) Change in Regulations. If any of the specific Regulations upon
which the Special Allocations provided for in this Exhibit are based are
hereafter changed or if new Regulations in the opinion of the reputable tax
counsel retained by the Company make it necessary to revise the foregoing
special allocation rules or provide further special allocation rules in order to
avoid a significant risk that a material portion of any allocation of Profits,
Losses or other tax attributes otherwise provided for in Section 7 of the
Agreement would be altered as a result of a challenge thereto by the IRS, the
Members agree to make such reasonable amendments to this Agreement as, in the
opinion of such counsel, are necessary or desirable, taking into account the
interests of the Members as a whole and all other relevant factors, to avoid or
reduce significantly such risk to the extent possible without materially
affecting the amounts distributable to any Member pursuant to this Agreement.

3



--------------------------------------------------------------------------------



 



EXHIBIT “D”
INITIAL BUDGET

1



--------------------------------------------------------------------------------



 



EXHIBIT “E”
2012-2015 FORECAST BUDGETS
[Attached]

1



--------------------------------------------------------------------------------



 



EXHIBIT “F”
FORM OF MEMBERSHIP INTEREST CERTIFICATE

      NUMBER   INTEREST
*_[ ]_*
  *_[ %]_*
 
   

CWI-HRI FRENCH QUARTER HOTEL PROPERTY, LLC
A DELAWARE LIMITED LIABILITY COMPANY
     THIS CERTIFIES THAT [___________________________], is the owner of [___%]
of the fully paid and non-assessable limited liability company interests (the
“Limited Liability Company Interests”) in CWI-HRI French Quarter Hotel Property,
LLC (the “Company”).
     THE RIGHTS, POWERS, PREFERENCES, RESTRICTIONS (INCLUDING TRANSFER
RESTRICTIONS) AND LIMITATIONS OF THE LIMITED LIABILITY COMPANY INTERESTS ARE SET
FORTH IN, AND THIS CERTIFICATE AND THE LIMITED LIABILITY COMPANY INTERESTS
REPRESENTED HEREBY ARE ISSUED AND SHALL IN ALL RESPECTS BE SUBJECT TO THE TERMS
AND PROVISIONS OF, THE LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF THE
COMPANY, DATED AS OF SEPTEMBER 1, 2011, AS THE SAME MAY BE AMENDED OR RESTATED
FROM TIME TO TIME (THE “AGREEMENT”), A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY AND WILL BE FURNISHED TO THE HOLDER ON REQUEST TO THE
OPERATING MEMBER OF THE COMPANY. THE TRANSFER OF THIS CERTIFICATE AND THE
LIMITED LIABILITY COMPANY INTERESTS REPRESENTED HEREBY ARE RESTRICTED AS
DESCRIBED IN THE AGREEMENT.
     Capitalized terms used and not otherwise defined herein are used as defined
in the Agreement.
     The limited liability company interests in the Company shall constitute
“securities” within the meaning of, and governed by, (i) Article 8 of the
Uniform Commercial Code (including Section 8-102(a)(15) thereof) as in effect
from time to time in the State of Delaware, and (ii) Article 8 of the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995.
     This Certificate shall be governed by, construed, interpreted and applied
in accordance with the laws of the State of Delaware (excluding any conflict of
law rules thereof).

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Certificate to be signed by
its duly authorized signatory this ___ day of September, 2011.

            CWI-HRI FRENCH QUARTER HOTEL PROPERTY, LLC,
a Delaware limited liability company
      By:           Name:           Title:        

     THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN APPLICABLE
EXEMPTION TO THE REGISTRATION REQUIREMENTS OF SUCH ACT OR SUCH LAWS.

 



--------------------------------------------------------------------------------



 



ASSIGNMENT OF LIMITED LIABILITY COMPANY INTEREST
     FOR VALUE RECEIVED, the undersigned (the “Assignor”) hereby assigns,
conveys, sells and transfers unto

     
 
   
(Please insert taxpayer identification number of Assignee)
  (Please print name and address)

all rights and interest of the Assignor in CWI-HRI French Quarter Hotel
Property, LLC represented by the within Certificate and irrevocably constitutes
and appoints ___________________________ as its attorney-in-fact with full power
of substitution in the premises to transfer the same on the books of the
Company.

         
Dated: ______________________________
      ____________, LLC,
 
      a__________limited liability company

                  By:           Name:           Title:        

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN APPLICABLE
EXEMPTION TO THE REGISTRATION REQUIREMENTS OF SUCH ACT OR SUCH LAWS.
Signature Page To Membership Interest Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT “G”
INSURANCE REQUIREMENTS

1)   Commercial General Liability (CGL): $15,000,000 Per Occurrence (may be
satisfied with a combination of primary, umbrella and/or excess insurance
policies). The CGL insurance policy must include coverage for the following:

  a)   Coverage for Property Damage and Bodily Injury     b)   Personal and
advertising injury     c)   Employees as Insureds     d)   Innkeeper’s and Safe
Deposit Box Liability insuring loss or damage to guests’ property (up to
statutory requirements) This can be satisfied by any combination of CGL or Crime
Coverage. Deductible shall be in an amount agreeable to CWI.     e)   Liquor
Liability in an amount no less than $1,000,000 per occurrence     f)  
Contractual Liability insuring liability arising out of oral, written or
incidental or incidental agreement, including, but not limited to, hold harmless
agreements and the Indemnity Agreement     g)   Premises/Operation insuring
liability arising out of work performed on the premises     h)   Products and
Completed Operations     i)   Pollution liability — For claims arising out of
heat, smoke or fumes from a hostile fire, or smoke, fumes, vapor or soot that is
used to heat, cool or dehumidify the building or equipment that is used to heat
or cool.

French Quarter Hotel Operator, Inc. shall be included as a NAMED INSURED. There
shall be an ADDITIONAL INSURED Endorsement on this policy (including coverage
for premises and products/completed operations) naming Carey Watermark
Investors, Inc. and any other entities as may be deemed appropriate. There shall
also be a Waiver of Subrogation in favor of Carey Watermark Investors, Inc. and
other entities as may be deemed appropriate.

  2)   Workers’ compensation insurance in statutory amounts on all employees of
the Hotel and employer’s liability limits of $1,000,000.

  3)   Employment Practices Liability:

             
 
  a)   Per Claim Limit:   $1,000,000
 
  b)   Annual Aggregate   $3,000,000

Employment Practices Liability shall include third party liability for the
benefit of Carey Watermark Investors, Inc.

 



--------------------------------------------------------------------------------



 



4)   Comprehensive Auto Insurance in an amount no less than $1,000,000 Combined
Single Limit and shall include the following:

  a)   Coverage Symbol 1 — Any Auto     b)   Garagekeepers’ Liability, if the
hotel’s operations include parking operations, with a limit no less than
$1,000,000 to cover the average value of all automobiles that are in the hotel’s
care custody and control at any one time. Deductible shall be in an amount
agreeable to CWI Member.

5)   Commercial Crime Insurance coverages and limits of insurance (per
occurrence) with the following limits:

             
a)
  Employee Dishonesty:   $ 250,000  
b)
  Forgery & Alteration:   $ 50.000  
c)
  Money & Securities:   $ 50,000  
d)
  Robbery & Safe Burglary of Property other than money and securities   $ 50,000
 
e)
  Computer Fraud   $ 50,000  

Employee Dishonesty shall include an endorsement for third party liability for
the benefit of Carey Watermark Investors, Inc.

6)   Commercial Property Insurance in an amount equal to the full replacement
cost of the real and personal property. Coverage shall be written on a Special
Causes of Loss form with a deductible not more than $50,000 except for
“catastrophic” coverages (i.e. flood, wind). Policy will include the following
coverages:

  a)   Agreed Amount Endorsement, if no endorsement confirmation that no
coinsurance or margin clause will apply.     b)   Named Windstorm     c)  
Earthquake including sprinkler leakage — not applicable in New Orleans     d)  
Law & Ordinance Coverage to an amount reasonable for the venue     e)   Flood
with not less than $5,000,000 sublimit     f)   Business Income for loss of
profits and necessary continuing expenses — 12 Months including a six (6) month
extended period of indemnity.     g)   Boiler and Machinery — Stand-alone policy
may apply     h)   Builder’s Risk including “soft costs”, replacement cost of
work performed and equipment supplies and materials furnished. — Applicable
during construction or during a substantial alteration (General Contractor’s
Stand-alone policy may apply). Builders Risk coverage may be required as a
separate placement at the direction of Carey Watermark Investors.     i)  
Terrorism — Stand-alone policy may apply

 



--------------------------------------------------------------------------------



 



  j)   Mold Clean-up if result of a covered cause of loss

7)   Such other insurance as may be customarily carried by other hotel operators
on hotels similar to this as required by Managing Member.

 



--------------------------------------------------------------------------------



 



EXHIBIT “H”
RESTRICTED TERRITORY
[Attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT “I”
FORM OF COMPLETION AND COST OVERRUN GUARANTY
[Attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT “J”
FORM OF CONSTRUCTION MANAGEMENT AGREEMENT
[Attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
SOURCES AND USES

 